 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens and Company, Inc. and AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC. Cases 15-CA-6297, 15-CA-6508, 15-CA-6534, 15-CA-6548, 15-CA-6548-1, 15-CA-6548-2, 15-CA-6548-3, 15-CA-6548-4, and 15-CA-6548-5January 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn April 13, 1979, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, the General Counsel,Respondent, and the Charging Party filed exceptionsand supporting briefs. The General Counsel and theCharging Party also filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge to theextent they are consistent herewith and to adopt hisrecommended Order, as modified herein.As more fully set forth in the attached Decision, theAdministrative Law Judge found, inter alia, thatRespondent violated Section 8(a)(1) during the unionorganizing campaign when, on September 2, 1976,Respondent posted a notice in all of its nonunionplants announcing that it intended to make improve-ments to its existing insurance program. The Adminis-trative Law Judge based his finding on the followingfacts: (I) A 3-month hiatus between the announce-ment of the improved plan and its implementation; (2)the announcement occurred shortly before the Union'sSeptember 13 demand for recognition; and (3) Re-spondent contemporaneously violated the Act bypromising benefits and unlawfully soliciting and reme-dying grievances.'The General Counsel filed a motion to consolidate these cases with Case1 5-CA--6678. The motion was denied in Case 15-CA-6678, J. P. Stevens andCompany, Inc., 243 NLRB 996 (1979).' Respondent and the Charging Party have excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' While we agree with the extraordinary remedies the Administrative LawJudge did grant, we disavow his characterization of those remedies as247 NLRB No. 44We find merit to Respondent's exception to thisfinding. The notice clearly states that the new plan isto take effect companywide. This is in contrast to theannouncement of an additional holiday, contained inthe same notice, which does not indicate that it is to beeffective companywide. We also note that, unlike theother benefits found to be violations, the insuranceplan was not the subject of discussions during themeetings or solicitation of grievances. Moreover, noelection was scheduled or even petitioned for, andthere was no indication that there would be any bettertime for announcing this companywide improvement.We therefore do not find, based on the preponderanceof the evidence, that the announcement of the im-proved companywide insurance plan tended to affectemployee rights under Section 7 of the Act, and,accordingly, we shall dismiss that portion of thecomplaint. Cf. N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964).The General Counsel and the Charging Partyexcept to the Administrative Law Judge's failure togrant litigation expenses and organizing costs.' Wefind it unnecessary to recite, once again, the litany ofserious unfair labor practices committed by thisRespondent since 1963. It will suffice to state thatRespondent has reacted to this organizing attempt asit has at its other locations: By engaging in surveil-lance and creating the impression thereof, interroga-tion, promising and granting benefits, summarilydischarging union adherents, and unlawfully interfer-ing with the organizing campaign. We therefore arenot hesitant to order this Respondent to reimburse theBoard and the Charging Party for all litigationexpenses-relating to meritorious unfair labor practiceallegations-reasonably incurred as a result of thislengthy case.4We shall also order Respondent toreimburse the Charging Party for any excess orga-nizing costs it reasonably incurred from September 15,1976, the date Respondent willfully flouted its lawfulduty to recognize the Union.'ORDER6Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommended"'traditional in Stevens cases." The Board reviews all cases on their merits andgrants or denies remedies based on the record as a whole. Cf. J. P. Stevens andCompany, Inc., 243 NLRB 996.'See J. P. Stevens d Co., Inc., 239 NLRB 738 (1978).'See J. P. Stevens d Co., Inc.. 244 NLRB 407 (1979).' The Administrative Law Judge found that Respondent issued discrimina-tory warnings to employees Garner, Taylor, and Shaw. However, heinadvertently failed to recommend that Respondent expunge these warningsfrom their personnel records. We find that expungement is necessary toeffectuate the purposes of the Act, and shall modify his recommended Orderaccordingly.420 J. P. STEVENS AND COMPANY. INC.Order of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, J. P.Stevens and Company, Inc., New York, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Insert the following as paragraph 2(c):"(c) Expunge and remove from its records and filesthe unlawful warning notices, suspensions, or similarnotations dealing with the unlawful terminations ofthe employees found to have been discriminatedagainst herein. In addition, remove from its files thefollowing warnings: Those of Willie Townsend fromAugust 1976 until February 1977; those of J. B.Jefferson dated June 10 and July 29 and 30, 1977,those of Margie Moss and Tim Walker on August 18,1976; those of Melvin Boyd on September 8, 9, and 13,1976; those of William Minnifield from August 20,1976, until his discharge; and those of EdwardBeeman after September 10, 1976; and expunge fromits records the unlawful warning notices issued toNancy Garner, Grace Shaw, and Janetta Taylor forengaging in union activity. In addition, Respondentshall write a letter to each affected employee that ithas complied with this provision."2. Insert the following as paragraphs 2(1) and (m)and reletter the following paragraphs accordingly:"(1) Pay to the Board and the Union the reasonablecosts and expenses incurred by them in the investiga-tion, preparation, and conduct of their meritoriouslitigation before the Board, with interest computed asset forth in Florida Steel Corporation, 231 NLRB 651(1977)."(m) Make whole the Union for all excess organiza-tional costs and expenses reasonably sustained duringthe campaign at West Boylston, Alabama, fromSeptember 15, 1976, with interest computed as setforth in Florida Steel Corporation, supra. "3. Substitute the attached Appendix B for that ofthe Administrative Law Judge.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and cross-examine witnesses,the National labor Relations Board has again foundthat we violated the National Labor Relations Act, asamended, and has ordered us to post this notice. Weintend to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for purposes of collectivebargaining or other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT coercively interrogate employ-ees about their or other employees' union activi-ties or desires.WE WILL NOT discourage activity on behalf ofAmalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, or any other labororganization, by discharging, refusing to transfer,hire, rehire, or reinstate, suspending, harassing,disciplining, or issuing warnings to employees orotherwise discriminating against employees inany manner with respect to their tenure ofemployment or any term or condition of employ-ment.WE WILL NOT solicit grievances from employ-ees with the implied or express promise that theywill be remedied without a union.WE WILL NOT promise or grant benefits orimprovements in terms and working conditionsor announce such benefits or improvements toemployees in order to discourage them fromsupporting the Union, or any other labor organi-zation. However, nothing herein shall be con-strued as authorizing or requiring us to vary orabandon any benefits previously conferred.WE WILL NOT threaten employees with eco-nomic and other reprisals because they engage inunion activities.WE WILL NOT tell employees that support of aunion will be futile, that we will not sign acontract with the Union, or that we will learn theidentity of union card signers and the names ofemployees who file charges or give testimonyconcerning unfair labor practices against us.WE WILL NOT solicit employees to spy onunion meetings or activities or otherwise engagein surveillance of union activities or create theimpression among employees of surveillance ofunion activities.WE WILL NOT threaten employees with harass-ment if they sign union cards, inform or encour-age employees to report to us if employees arepressured into signing union cards, or issuewarnings to employees who pass out union cardsor engage in union activity.WE WILL NOT tell employees that they will notbe considered for employment unless they give upthe Union or refuse to hire them because charges421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere filed on their behalf with the National LaborRelations Board.WE WILL NOT refuse to bargain collectivelywith the above-named Union as the exclusiverepresentative of the employees in the appropriateunit set forth below.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them by Section 7 of theAct.WE WILL, upon request, recognize and bargainin good faith with Amalgamated Clothing andTextile Workers Union, AFL-CIO-CLC, as theexclusive representative of all employees in theappropriate unit set forth below with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in awritten, signed agreement. The appropriate unitis:All production and maintenance employees,including lab technicians, chief lab technicians,production clerks, payroll analysis clerk, headwarehouseman, training instructors, utility airconditioning mechanic, and section men orfixers, employed at our West Boylston facility,but excluding: training supervisor, billing clerk,guards, payroll clerk, porter, traffic manager,switchboard operator, office supervisor, secre-tary-clerk, shipping supervisor, head packerand all other guards, managerial employeesand supervisory employees as defined in theAct.WE WILL offer employees Marva Watkins,Alvin Pinkard, William Minnifield, Margie Moss,Edward Beeman, Melvin Boyd, Calvin Rumph,Jerry Oliver, and Richard Purter immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, and make them andemployees Tim Walker and J. B. Jefferson wholefor any loss of earnings or benefits connected withtheir employment status they may have sufferedbecause of our discrimination against them, withinterest.WE WILL expunge and remove from ourrecords and files any unlawful warning notices,suspensions, or similar notations dealing with theterminations of the employees named above whowere found to have been discriminated against. Inaddition, WE WILL remove from our files thefollowing warnings: those of Willie Townsendfrom August 1976 until February 1977; those ofJ. B. Jefferson dated June 10 and July 29 and 30,1977; those of Margie Moss and Tim Walker onAugust 18, 1976; those of Melvin Boyd onSeptember 8, 9, and 13, 1976; those of WilliamMinnifield from August 20, 1976, until hisdischarge; those of Edward Beeman after Septem-ber 10, 1976; and those issued to Nancy Garner,Grace Shaw, and Janetta Taylor for engaging inunion activity. In addition, WE WILL write aletter to each affected employee that we havecomplied with this provision.WE WILL compensate the Union and theBoard for their expenses in investigating, prepar-ing for, and conducting this case, with interest,and WE WILL compensate the Union for anyexcess expenses incurred during the organization-al campaign at West Boylston, Alabama, withinterest.WE WILL send all our employees copies of thisnotice, with an explanatory letter; WE WILL readthis notice to all our employees; and WE WILLgrant the Union, as ordered, access to our bulletinboards, access to our nonwork areas, speakingopportunities, and lists of names and addresses ofour employees at all of our plants.J. P. STEVENS AND COMPANY, INC.[Signature lines for the president, chairmanof the board of directors, three members ofthe board of directors, and the plant manag-er omitted from publication.]DECISIONSTATEMENT OF THE CASEROBERT A. GIANNAsI, Administrative Law Judge: Thiscase was heard before me in Montgomery, Alabama, for 49days from August 1, 1977, until April 4, 1978.Upon a number of charges, the first of which was filed inNovember 1976, the complaint, which originally issued onMay 24, 1977, and was amended several times thereafter,including at the hearing, alleged that Respondent committedsome 65 separate violations of Section 8(a)(l) of the NationalLabor Relations Act, as amended, by various acts andstatements of interference, coercion, threats, interrogation,and promises and grants of benefits. It also alleged thatRespondent violated Section 8(a)(3) and (1) of the Act bydischarging, disciplining, and refusing to rehire some 23employees because of their activities on behalf of theCharging Party-Union.' The complaint also alleged thatRespondent violated Section 8(a)(5) and () of the Act byrefusing to recognize and bargain with the Union inSeptember 1976 at a time when the Union had obtainedauthorization cards from a majority of the employees and' Two of the 8(aXI) and 8(a)3) violations were also alleged as violations ofSec. 8(a)(4).422 J. P. STEVENS AND COMPANY, INC.after Respondent had embarked on a course of serious unfairlabor practices which precluded a free election. Respondentdenied the violations alleged in the complaint. The GeneralCounsel, the Charging Party, and Respondent submittedproposed findings and conclusions and supporting briefswhich were received by September 1, 1978.Upon consideration of the entire record, including myobservation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged in the saleand manufacture of textile products at its facility in WestBoylston, Alabama. The West Boylston plant is a yarnproducing facility. During a 12-month representative periodprior to the issuance of the complaint, Respondent pur-chased and received at its West Boylston, Alabama, plantgoods and materials valued in excess of $50,000 directlyfrom points located outside Alabama. During the sameperiod, Respondent manufactured at its West Boylston plantand shipped directly to points outside Alabama productsvalued in excess of $50,000. Accordingly, I find, as Respon-dent admits, that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONThe Charging Party (hereinafter, called the Union) is thelawful continuation of two unions, Amalgamated ClothingWorkers of America and Textile Workers of America, whichmerged in June 1976. The legality of the merger, which tookplace before the beginning of the organizing campaign in thiscase, was litigated and upheld by the Board in AmericanEnka Co., a Division of Akzona Incorporated, 231 NLRB1335 (1977), and J. P. Stevens & Co., Inc., 239 NLRB 738(1978). Respondent does not challenge the legality of themerger in this proceeding.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent has 85 plants with more than 40,000 employ-ees. The Union has been engaged in a 15-year effort toorganize various of Respondent's facilities. The Board andcourt reports abound with episodes from this effort andRespondent's numerous violations of the National LaborRelations Act of all types, including contempt adjudicationsby United States Courts of Appeals. Respondent has neversigned a bargaining agreement with the Union. The Unionhas won bargaining rights at two facilities, and bothcampaigns spawned extensive litigation. The first, in States-boro, Georgia, involved a refusal to bargain and other unfairlabor practices based on events which occurred in 19682 and'See441 F.2d 514(5th Cir. 1971).'The Statesboro plant, like the plant involved in this case, was a yarn-producing facility. That plant was closed, and the closing is the subject of ais still the subject of a continuing contempt proceeding in theCourt of Appeals for the Fifth Circuit;' the other, inRoanoke Rapids, North Carolina, resulted in a recentfinding by the Board that Respondent bargained in bad faithin violation of the Act. J. P. Stevens & Co., Inc., supra. Athird campaign at the Wallace, North Carolina, plant in1975 resulted in further litigation and a Decision by anAdministrative Law Judge recommending that Respondentbe required to bargain with the Union. That Decision ispending before the Board (Case I -CA-6077, et. al., March22, 1978) [244 NLRB 407 (1979)]. There are a number ofother pending cases involving Respondent at various stagesof litigation.Respondent's West Boylston facility has been operating asa textile plant-primarily manufacturing yarn-for manyyears. Respondent took over the facility in or about 1968 or1969. Some employees have worked at the plant for over 20years. Respondent apparently relied on the employees'original seniority dates in implementing personnel actionsbased on seniority.The plant operates 24 hours per day on three shifts. Thehours of the first shift are from 6 a.m. to 2 p.m.; the secondfrom 2 to 10 p.m.; and the third from 10 p.m. to 6 a.m. Theproduction area of the West Boylston facility is in onebuilding which has thre, floors, each designated as a mill.Each shift has a shift supervisor or overseer and each millhas a general overseer. There is a group of employees calledsection men or fixers-the descriptions are interchange-able-whose principal function is the repair and mainte-nance of machines. They are assigned to particular sectionsidentified as carding, twisting, picking, winding, or spinning,which apparently correspond to the types of machines ineach section. They work under the supervision of the shiftoverseer. General maintenance and skilled employees workunder separate supervision. The office, managerial, andadministrative staff is housed in a separate administrationbuilding across the street from the production facility.In July 1976, when the Union began its organizing drive,about 450 production and maintenance employees worked atthe West Boylston facility.In mid-July 1976, Union Business Agent Henry Manndistributed union leaflets and cards at the front gate of theplant. Mann also conducted union meetings for employeesbeginning on Sunday, August 8, 1976. Most of the meetingswere held at a Howard Johnson motel or a Holiday Inn inMontgomery. General meetings were held every otherSunday at 3 p.m., and committee meetings were held twiceon Tuesday, at 10 a.m. and again at 6 p.m. Meetingscontinued up until the time of the hearing in this case.Mann testified that, at the first meeting-which wasattended by about 200 employees-and at each meetingthereafter, he held up a union authorization card and read itto the employees. He stated to the employees that thepurpose of signing the card was to signify that the signer"wanted" the Union. Mann told the employees that, in viewof Respondent's history of unfair labor practices and refusalto bargain with the Union, the Union did not believe thatthere could be a fair election at the West Boylston plant. Hecontinuing investigation and contempt proceeding. See Adjudication andOrder of the Fifth Circuit, 83 LC ¶ 10,367 (January 9, 1978).423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore stated that the cards would be used to support abargaining demand on the basis of a majority showing ofsigned cards. He also told the employees that Respondentcould petition for an election and there might possibly be anelection, but he never said that the purpose of the cards wasfor an election.Mann also told the employees that the Textile WorkersUnion, whose cards had been used in the initial distribu-tions, had merged with the Amalgamated Clothing WorkersUnion and the name of the new Union was the Amalga-mated Clothing and Textile Workers Union. The Unionshad merged in June, and Mann had utilized the TextileWorkers cards he had on hand until he received a supply ofcards with the name of the postmerger union. He explainedthis to the employees. He also explained the merger at everymeeting until he received a supply of new AmalgamatedClothing and Textile Workers cards from the Union's officein Charlotte, North Carolina, in October and "many times"thereafter. Some of the employees signed cards at themeetings. Others took cards home or to the plant, distribut-ed them, signed them or had others sign them, and returnedthem to Mann at another union meeting.'There were distributions of union materials at the WestBoylston plant by Mann and employees on a number ofoccasions. There were four distributions between July 15 andNovember 16, 1976, including one on August 17 andanother on September 8 and 9. Thereafter there were aboutfive distributions. According to Mann, there was one beforeThanksgiving 1976, one before Christmas, and some in early1977. All of the leaflets after the first one had the name ofthe postmerger union on them, i.e., Amalgamated Clothingand Textile Workers Union. Some of the distributionsannounced union meetings. One, which was circulated inmid-August, emphasized that the West Boylston plant paidless in fringe benefits, including sickpay and holidays, thanthe other Stevens plants.5By late August or early September a substantial number ofemployees had signed union authorization cards. They wereinstructed by Mann to inform their supervisors that they hadsigned cards and supported the Union and to do this in thepresence of a witness. Many did so. Respondent kept a list ofunion supporters, including many, but not all, of those whohad identified themselves as "for the Union." The names ofmore than 130 employees appeared on the list which wasadmitted into evidence.On September 13, 1976, Respondent received a letter fromthe Union, dated September 10, notifying it that the Unionrepresented a majority of the West Boylston employeesbased on signed authorization cards, offering to prove itsmajority through a disinterested third party, and demandingrecognition. On September 15 Respondent asserted a doubtas to the Union's majority status, declined to recognize the' When employees sign authorization cards, their names are placed on amailing list and they receive, among other things, copies of the Union'smonthly newspaper.' The above is based on the credited testimony of Henry Mann. Heimpressed me as an honest witness who withstood vigorous cross-examina-tion. His testimony was essentially corroborated by that of numerousemployees who were cross-examined on Mann's remarks at the unionmeetings, particularly on whether the matter of the merger was mentioned. Ialso permitted Mann to be recalled for further cross-examination byRespondent on this issue. I have considered his testimony on recall and do notUnion, and suggested referral of the matter to the laborBoard.In early October 1976 the law firm of Thompson, Ogletreeand Deakins-later reorganized as Ogletree, Deakins,Smoak, and Stewart-was retained as counsel by Respon-dent.' Thereafter, Homer L. Deakins, Jr., a lawyer with thefirm, held two meetings with Respondent's supervisors andinstructed them concerning Respondent's position on unionsand what should or could be said in Respondent's campaignamong employees against the Union. The first unfair laborpractice charge in this case was filed on November 15, 1976,and was received by Respondent by mail 2 days later. Thecharge alleged that certain named employees, including TimWalker, Ed Beeman, William Minnifield, Margie Moss,Melvin Boyd, Alvin Pinkard, Richard Purter, and MarvaWatkins, had been discriminatorily terminated within thepast 3 months. The charge also alleged acts of discriminationagainst other named union supporters, including CalvinRumph, who was still employed at the time but who wassubsequently fired. An amended charge was filed on Decem-ber 13, 1976, which also alleged a violation of Section 8(a)(5)and (1) of the Act.'In late December 1976 a third meeting was held byRespondent's counsel with its supervisors at which Deakinsadvised that the filing of charges would block any possibleelection. Neither the Union nor Respondent had filed for anelection or given any indication that it would do so. At thisthird meeting, the supervisors were advised that "ourcampaigning was to be stopped at that point."'B. The Alleged 8(a)(1) Violations1. The enlistment of an employee to engage insurveillance of union activityOn August 10, 1976, General Overseer Marvin "Red"Hicks approached utility employee Tom Kendrick, whoworked on the second shift, beginning at 2 p.m., and askedhim what had happened at the union meeting. Kendrick,who at this point was against the Union, replied that therehad been a meeting at 10 a.m. Hicks told Kendrick that hecould arrange for Kendrick to attend the 6 p.m. unionmeeting that day. He told Hicks to arrange with Bobby Ball,Kendrick's immediate supervisor, about leaving, and Ken-drick did so. Kendrick punched out about 5 p.m. andpunched back in about 7:43 p.m., according to his timecardof August 10. He attended the 6 p.m. meeting. Hicks had leftthe plant when Kendrick returned. The next day, between 2and 3 p.m., Hicks questioned Kendrick about the unionmeeting. In response, Kendrick reported that about 100employees were at the meeting, 15 white employees and therest black. Hicks asked whether a particular person was atthe meeting and the names of those who attended. Kendrickfind that it detracts from his credibility or that of other witnesses on themerger issue.° Prior to this time, Respondent had been represented by Whiteford S.Blakeney.' Still another amended charge was filed on January 28, 1977; and a thirdamended charge was filed on May 23, 1977.Another legal briefing of the supervisors took place, according toPersonnel Director King Compton, in "mid summer" of 1977-after thecomplaint issued in this case. Counsel met with those supervisors "who hadcharges filed against us at that time" and later met with all of the supervisors.424 J. P. STEVENS AND COMPANY. INC.replied he did not know the names of the employees as theyworked on different shifts from his.About I week later, Hicks approached Kendrick andasked him to come to Plant Manager Riley Skidmore'soffice. Kendrick met there with Hicks, Skidmore, and PlantSuperintendent Paul Gregory. Hicks questioned Kendrickabout who had been at another union meeting he hadattended. Kendrick gave a general response and expressed areluctance to talk further about union meetings. On onefurther occasion, sometime in October or November 1976,Hicks again approached Kendrick and questioned him abouta union meeting. Kendrick gave an evasive reply, statingthat Hicks would find out about such matters "soonenough" and that he was not "having any more to do withthe meeting."The above is based on the testimony of Kendrick. Histestimony was confusing at times because of his limitedcomprehension and language difficulties, but he impressedme as candid and truthful and totally without guile. Oncross-examination, Kendrick also appeared to be confusedby questions about his affidavit. He is unable to read and theaffidavit was read to him by a Board agent at the time it wastaken, which explains some of the confusion. However,Kendrick's substantive testimony is not seriously controvert-ed by his affidavit. That he was confused as to which ofseveral conversations included his expressed unwillingness tocontinue spying, or where the second conversation withHicks took place, does not reflect on the veracity of thesubstance of his testimony.On the other hand, the denials of Hicks and his second-shift overseer, Bobby Ball, are unpersuasive. I do not crediteither man based both on their demeanor and the inherentimplausibility of their testimony. I do not believe Hicks'testimony that Kendrick volunteered the detailed informa-tion he admittedly gave Hicks about the August 10 unionmeeting; nor do I believe that Kendrick asked Hicks toarrange for him to meet with Skidmore or that Hicks did sowithout knowing the purpose of the meeting. Based on myassessment of his demeanor, I do not believe that Kendrickwould have initiated such activity. Nor do I believe, in viewof Respondent's rather stringent personnel policies, dis-cussed elsewhere in this decision, that Hicks and Ball wouldhave unquestioningly released Kendrick from work in themiddle of his shift, as they testified, without further inquiryinto his generally "stated personal" excuse and in theabsence of prior notification. Respondent's alleged benigntreatment of Kendrick on this occasion stands in starkcontrast to its acknowledged policy of not permittingemployees to leave their work unless there is good andspecific cause and advance notice. Insistence on compliancewith this policy caused the discharge and suspension ofseveral other employees.Based on the credited testimony, I find that Respondentsolicited employee Kendrick to engage in surveillance ofunion meetings and coercively questioned him about suchmeetings in violation of Section 8(a)(l) of the Act.2. The warnings issued to employees for engaging inunion activityOn August 12 and 17 and September 8, 1976, Respondentissued separate warnings to three active prounion employees,Nancy Garner, Grace Shaw, and Janetta Taylor, forsoliciting on behalf of the Union on the basis of complaintsby three other employees. The incidents were reported toPlant Superintendent Paul Gregory, the second highestranking official at the plant, by Mill Overseer Marvin Hicks.Gregory talked to one of the complaining employees andsecured a statement from another, but he never mentionedtheir names to the accused employees. The warnings statedthat the employees were accused of "harassing" anotheremployee "about matters this employee does not want to bebothered with." The warnings continued that this was a"serious matter." The warnings were written before securingexplanations from the accused employees, although theywere called individually into Gregory's office and issued thewarnings in the presence of Mill Overseer Marvin Hicksand, in one case, Shift Overseer Bobby Ball.Garner's meeting was on August 12. She asked who hadaccused her, and Gregory said he could not tell her. Sheasked if the complaint was connected with her work.Gregory said it was not and that she was considered a goodworker. Garner became upset and began to cry.Taylor's meeting was on August 17. Her name appearedon Respondent's list of union supporters under the date ofAugust 9. Gregory told Taylor that he did not want Taylortalking about "these things" in the lunchroom, bathroom, oranywhere on company property. Although Taylor was notany more specific in identifying "these things," Gregory toldTaylor she was aware of what he was talking about. Taylorasked who complained about her, and Gregory said he couldnot divulge the information, but that it involved herharassing employees to sign something they did not want tosign.Shaw was called into Gregory's office on September 8.Gregory told her the complaint about harassment was worsethan absenteeism, low production, or anything she could do.Shaw stated that she could not think of anyone she hadharassed. Gregory said that Shaw was the only one whocould correct the matter.Gregory's testimony does not differ significantly from thatdiscussed above by Taylor, Shaw, and Garner, which I creditas being more candid and detailed. Gregory concedes thatthe "harassment" he spoke of was the effort by theemployees to get others to sign union cards. He also testifiedthat he believed the employees knew he was talking aboutthe signing of union cards even though he did not specifical-ly mention this. Although Gregory testified that the com-plaints from other employees were about union solicitations"on the job," he did not elaborate, and there was no evidencethat the solicitations were on worktime. None of thecomplaining employees testified. Gregory conceded he didnot even mention the names of the complaints to theemployees. Nothing in the written warnings shows a concernover work or job interference. Nor did Gregory mention,either orally or in his warnings, a violation of a specific no-solicitation rule. Moreover, according to Gregory, whosemain responsibility is manufacturing problems, only "occa-425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsionally" does he get involved in personnel matters. Thus, Ireject any interpretation of Gregory's testimony whichwould suggest that he specifically mentioned a concern overinterference with work or that the solicitations themselveswere on work time or in violation of a lawful no-solicitationrule.'The circumstances surrounding issuance of the warningsclearly show that they interfered with protected unionactivity and were intended to discourage union activity. It isclear from Gregory's testimony that he was concerned aboutthe fact that the "harassment" involved prounion employeestrying to get other employees to sign union cards and thatthis was "specifically" what he was trying to stop. There wasno mention in the warnings about interference with work.Nor did Gregory mention the subject matter of the "harass-ment" or the names of the complaining employees in theinterview. These matters would candidly have been men-tioned if his was a work-related concern. Moreover, theunusual involvement of Plant Superintendent Gregory insimple employee warnings, the fact that the warnings werewritten out before the employees' stories were heard,Gregory's emphasis on the severity of the matter, and hisindirect and guarded references to "harassment" which,according to Gregory, the employees knew meant unionsolicitation, confirm that Gregory's concern was the employ-ees' union activity and not any interference with work.Finally, since none of the complaining employees testified, Icredit the testimony of Shaw, Taylor, and Garner that theirunion solicitation at the plant was not done in a threateningor harassing manner.There can be no doubt, in these circumstances, that thewarnings and the confrontation in Gregory's office wereintended to and did coerce employees in the exercise of theirSection 7 rights. Accordingly, I find that the warnings andthe confrontation were violative of Section 8(a)(1) of theAct. See J. P. Stevens and Co., Inc., 163 NLRB 217, 244-245252 (1967), enfd. in relevant part 388 F.2d 896 (2d Cir.1967).3. The speech by Plant Superintendent GregoryOn August 16 Plant Superintendent Paul Gregory deliv-ered a speech at the plant to assembled employees. He gavehis speech three times, once to each shift. He was introducedby Ralph Sullivan, Respondent's group manager of a groupof plants which included West Boylston. Sullivan stated thatthe speech had the backing of Respondent's top manage-ment.In the speech, Gregory spoke about the union campaignand its importance. He expressed Respondent's opposition tounionization, its view that a union "sooner or later bringsfriction and disagreement and often serious trouble for allconcerned" and that "this union" would not "work out tothe best interest of anybody who is connected with thisplant." He stated Respondent's intention to oppose theUnion and by every lawful and proper means to prevent itfrom coming in here," and he recommended that employees' Personnel Director King Compton testified that there was no written no-solicitation rule, but that "union solicitations are allowed during nonunion,nonworking time." He was apparently referring to a union orientation"take no action" on the subject of unionization "withoutweighing the whole matter very thoroughly."Gregory stated that the Union could not "force thiscompany to do anything whatever that the company is notwilling to do, or does not consider it reasonable or practicalto do. The Union could try to pressure the company bypulling you out on strike. But the Stevens Company has nointention of giving in to any sort of strike pressure, now or atanytime." He continued:Everybody knows that where unions are is where strikesgenerally take place. And everybody knows that strikesmean trouble and tension and strain and strife-whichoften ends up in serious violence.... Even moreimportant, those who follow a union out on strike runthe risk of losing their jobs. For it is the right of acompany to replace those who leave their jobs and goon strike. And those who are replaced have noautomatic right to come back and get their jobs, evenwhen the strike has ended.Gregory also stated:Our company has approximately 85 plants and morethan 40,000 employees. This plant has less then 500employees. Yet when Stevens raises wages, it neveroverlooks this plant. You get the same wage raises andincreased benefits, right along with all the Stevensplants and right along with the largest of them.It is only recently that you, along with all thecompany's employees, received a sizeable increase. Ontop of that, you have also recently been given animproved guaranteed pension plan.If you will think a moment, you will realize thatwithout fail, this company is raising wages and improv-ing benefits steadily and dependably-right along eachand every year.Do you really think it likely-does it stand toreason-that if you were to form a union here at WestBoylston, the company would then give to you higherwage increases and benefits than it has given to any ofits other 40,000 employees?The Unions have been pressuring Stevens in everyway possible for many years. There is not a thing thatthey can do to Stevens, that they haven't already triedbefore. Yet they have never forced this company to giveto employees in any plant any wage increase or benefitsof any kind that it did not give in its other plants.Upon facts such as these, is it really common sense tobelieve that by starting a union down here at WestBoylston, the company would give in to your union andcome down and put into effect here higher wages andbenefits than it has anywhere else? Whoever believesthat-is not thinking or reasoning very clearly.A union can start trouble all right. But who do youthink stands to gain from such trouble? If a union got inhere and became your representative and started astrike, can you picture this plant, with less than 500employees, winning such a strike against Stevens withmore than 40,000 non-union employees?statement read to new employees which I have found unlawful elsewhere inthis Decision.426 J. P. STEVENS AND COMPANY. INC.Gregory continued that "when a strike gets going" thosewho suffer most are the employees and "not the Companywith its 85 plants and 40,000 other employees."He also spoke about union authorization cards:I understand that the union organizers, and some ofyour fellow employees as well, are saying that if youwill sign a card for the Union, then it will be keptconfidential and nobody except the Union or the LaborBoard will ever see your signatures on the union card.You are entitled to know that this may turn out to beentirely untrue.Nowadays, unions sometimes try to get into a planton the basis of the union cards, without employeeshaving voted on the matter at all. Where this happens,the signed union cards are taken to a public hearing atthe court house-and the cards are laid on the table,and people are put on the witness stand and questionedas to whether the cards do bear their true signature andas to the circumstances of their signing the cards.In such situations, as you can see, the signed cardsare anything but confidential. They are made public justas anything and everything in a court proceeding ismade public. Now it is for you to decide whether thisgives you any concern or not. But you are entitled toknow that when the Union assures you that the cardswill always remain, and will necessarily remain, privateand confidential-it may be that you are being seriouslymisled.He concluded as follows:Whatever our problems may be, the Union is not theroad toward making things better. It is the road towardmaking them far worse!I make no claim that everything here is perfect as itis. I know that matters can be corrected and im-proved-and I can assure you that it is our sinceredesire and intention to accomplish such improvement. Iknow that we can work things out by pulling together-and I also know that they can never be worked out byour pulling apart. Toward the purpose of bettermentand improvement at this plant, we promise you ourcooperation-and we sincerely hope that we may haveyours!This speech was delivered in substantially the same format several of Respondent's plants then undergoing a unioncampaign. See J. P. Stevens & Co., Inc., 239 NLRB at 763(Roanoke Rapids, North Carolina); and the decision ofAdministrative Law Judge Wolfe in J. P. Stevens & Co., Inc.,245 NLRB 198, 205 (1979) (Rocky Mount, Virginia).The clear implication of Gregory's remarks was thatcollective bargaining would be futile because of Respon-dent's economic strength and intention to resist collectivebargaining on principle. As the Board stated in adoptingAdministrative Law Judge Ries' analysis of this very speech,Respondent "promised its unorganized employees that it'" See N.LR.B. v. Fleetwood Trailer Co.. 389 U.S. 375 (1967); The LaidlawCorp. v. N.LR.B., 414 F.2d 99, 103-107 (7th Cir. 1969), cert. denied 397 U.S.920 (1970); Mastro Plastics Corp., and French-American Reeds Mfg. Co.. Inc.v. N.LR.B., 350 U.S. 270, 278 (1956)." See Daybreak Lodge Nursing and Convalescent Home. 230 NLRB 800,802 (1977), enfd in relevant part 585 F2d 79 (3d Cir. 1978). The Lundywould never betray their trust by granting conditions ofemployment to union-represented employees more beneficialthan those enjoyed by the unrepresented employees." J. P.Stevens & Co., Inc., 239 NLRB at 763. In view ofRespondent's well known resistance to collective bargainingand its long history of unlawful conduct in combattingunions, employees undoubtedly understood Respondent'smessage-that unions had been unable to obtain anyimprovements at any of Stevens' plants and that selecting aunion at West Boylston would be futile.In addition to its position that choosing a bargaining agentat Respondent's facility would be futile, Respondent harpedon the horrors of a strike and its attendant "seriousviolence." The speech emphasized not only the necessity of astrike but also that strikes often end in "serious violence."No objective grounds were stated for this view and, indeed,the whole tenor of the speech was that, because of Respon-dent's intransigence toward collective bargaining, the onlypossible way for employees to obtain improved workingconditions with a union was to strike. Furthermore, Grego-ry's statements concerning loss of jobs through replacementwere misleading, for they failed to indicate that unfair laborpractice strikers generally have a right to reinstatementdespite the hire of replacements and that even economicstrikers have reinstatement rights when openings comeavailable as replacements leave.'0Finally, the speech contains a statement that a union"sooner or later" often brings "serious trouble for allconcerned" as well as other statements about the "trouble"and "hard times" the Union would bring. This language is avariant of the "serious harm" notice utilized by this andother employers which, in the context of other coerciveconduct in an antiunion campaign, has been found to be anunlawful threat of reprisal. See J. P. Stevens and Co.. Inc.,157 NLRB 869, 872, 886 (1966),enfd. in relevant part 380F.2d 292, 302 (2d Cir. 1967), cert denied 389 U.S. 1005.Thus, Gregory's speech contained the usual litany ofhorrors alleged to attend the onset of unionization, whichthe Board has found coercive in other cases: The speechclearly states that Respondent is determined to oppose aunion and will not bargain for more favorable workingconditions, that a strike with its "trouble and tension" isinevitable and will be unsuccessful because of Respondent'sresistence to collective bargaining, and that, as a result,strikers will suffer hardship and possibly lose their jobs.Such emphasis on the futility of bargaining and the inevita-bility of a strike with consequent loss of employment is thekind of conscious overstatement condemned by the SupremeCourt in N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,617-620 (1969), and is thus violative of Section 8(a)(1) of theAct."In this context, Gregory's statement at the end of thespeech that conditions could "be improved and corrected"by "pulling together" rather than "pulling apart" obviouslyimplied that rejection of the Union would result in improve-Packing Co.. 223 NI.RB 139 (1976), enforcement denied in relevant part 549F.2d 300 (4th Cir. 1977); bFour Winds Industries. Inc.. 211 NLRB 542 (1974),enfd. in relevant part 530 F.2d 75, 78 (9th Cir 1976); Glacier Packing Co..Inc.. 204 NLRB 597, 598 (1973): Tommys Spanish Foods. Inc.. 187 NLRB235 (1970). enfd. in relevant part 463 F.2d 116 (9th Cir. 1972).427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments. This implication is reinforced by Respondent'ssubsequent meetings with employees in which it solicitedand offered to remedy grievances. Gregory's remarks thusamounted to an unlawful promise of benefits for rejectingthe Union in violation of Section 8(a)(1) of the Act.Gregory also emphasized that Respondent would learnthe identities of union authorization card signers if they werecalled upon to testify at a public hearing. The allegedconcern that the employees had been misled by the Unioninto believing the cards would be kept confidential was a redherring. Neither Gregory in his speech nor Respondent inthis hearing submitted evidence of a union pledge ofconfidentiality. On the contrary, the employees, on instruc-tion from the Union, declared to their supervisors that theyhad signed cards in great numbers. Respondent kept a list ofunion supporters and already knew who many of the cardsigners were. Thus, Respondent's warning that it mightlearn the identity of card signers in a Board or courtproceeding, coming in the midst of the Union's card-signingefforts, strongly suggests that it sought to intimidate cardsigners and prospective card signers.In the context of Gregory's other coercive comments inthe speech, Respondent's other unfair labor practices bothherein and over the past 13 years, the statement carried theobvious implication that harm or retaliation would resultfrom disclosure of the identity of the card signers toRespondent. As the Fifth Circuit has stated: There is "noreason for informing employees that they might be requiredto testify in open court other than to let them know that thenames of union adherents could be ascertained and appropri-ate reprisals taken." N.L.R.B. v. Finesilver Mfg. Co.. 400F.2d 644, 646 (5th Cir. 1968). See also J. P. Stevens & Co.,Inc., 181 NLRB 666, 674-675 (1970); The Lundy PackingCo., supra. 4. The solicitation of grievancesa. The Skidmore meetingsThe day after Gregory's August 16 speech, Respondentbegan to solicit complaints from all its employees. During aseries of meetings in mid- and late August on all shifts, withgroups of 10 to 15 employees at a time, Plant ManagerSkidmore, together with Gregory and Personnel DirectorKing Compton, informed employees that management wasinterested in hearing complaints about their jobs. There wereabout 30 meetings which lasted some 15 to 20 minutes each.Respondent took notes of the complaints, and two sets ofnotes, one consisting of 18 pages and other of 4, wereadmitted into evidence. In addition, many employees testi-fied about the meetings. It is uncontradicted that thesemeetings were unprecedented, as Respondent had neverbefore gathered employees to solicit complaints or to invitethe airing of grievances.': The General Counsel, relying on testimony of employee Eulice Griffin,also alleges that, after his speech, Gregory met Griffin outside the meetingroom and, in response to Griffin's asking him why he had stated that therewould be a layoff if the Union came into the plant, Gregory stated that therewould be layoffs in that event. Gregory testified that he responded to thequestion by stating "That's not what I said. The speech does not refer to alayoff" I find Gregory's testimony plausible. It strikes me as highly unlikelythat Gregory would have lowered his guard and made the direct threatThe grievances included complaints about inadequateparking facilities, lunchroom facilities, length of breaks,transfers, sick leave, pay rates for certain jobs, so-calleddowntime, writeups for being late because of parkingproblems, complaints about supervisors, and many othermatters. After hearing some complaints, Skidmore or anoth-er official would promise to look into the matter. Thecomplaints were investigated and many of them wereactually resolved.Despite Respondent's contention that the onset of theUnion had nothing to do with the meetings, I find that it did.Skidmore's self-serving remark at the beginning of themeetings that the Union was not to be discussed is likewiseunpersuasive in showing the reason for the meetings. InGregory's speech, the day before the meetings were initiated,he promised improved conditions if the Union were rejected.He had emphasized the importance of the union campaignto assembled employees. Thus, the timing of the Skidmoremeetings supports the inference that the solicitation ofgrievances was inspired by the Union's presence. By promis-ing to attempt to resolve grievances and resolving some,Respondent implied that grievances could and would beresolved without the need for a union, thus putting intopractice one of the general themes of Gregory's speech.Respondent attempted to establish a business justificationfor the meetings, based on testimony by Compton and PeteGreen, a corporate official who came to the West Boylstonplant at about this time. Compton and Green claimed thatthe machinery in the plant was producing poor yarn,resulting in customer complaints, and that this was thereason for the meetings. However, no such reason for themeetings was given by Skidmore and he did not even testify.Neither Compton nor Gregory specifically stated that themeetings were held because of the yarn problem and theirtestimony was general and vague. Customer complaintsdated from at least January 1975. Yet Respondent had neverbefore held such meetings. Nor did Skidmore limit thesubject matter of the complaints he broadly invited, and hereceived all sorts of complaints related to wages, hours,terms, and conditions of employment. Indeed, Respondenthad used the same modus operandi in combatting a unioncampaign at its Statesboro, Georgia, plant 8 years before,and its conduct there was found to be unlawful. J. P. Stevens& Co., Inc., Gulistan Division, 179 NLRB 254, 259 (1969),enfd. 441 F.2d 514.In short, Respondent solicited all sorts of job-relatedcomplaints and grievances and implicitly promised theircorrection, not solely for legitimate business reasons, butrather to convince employees that grievances could beresolved without the necessity of a union. Such conduct isviolative of Section 8(a)(1) of the Act. See Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191NLRB 44, 46 (1971), enfd. 457 F.2d 503 (6th Cir. 1972);Raley's. Inc., 236 NLRB 971 (1978).attributed to him by Griffin immediately after giving a carefully wordedspeech. drafted by counsel, which was pregnant with implications but devoidof direct threats. Moreover, Griffin's testimony on this point was unreliable.He was prodded in his response on direct examination and testified thatGregory's statement to him was the same as his remarks in the speech. Therewas no explicit reference to layoffs in the speech. I therefore do not acceptGriffin's testimony and will dismiss the allegation that Gregory made aseparate threat to Griffin in violation of the Act.428 J. P. STEVENS AND COMPANY, INC.b. The Green encountersPete Green, an industrial relations official from one ofRespondent's South Carolina plants, was sent to the WestBoylston plant in late October by Industrial RelationsDirector Joseph Jelks. According to Green, he was to helpresolve "communications" problems between managementand employees and was selected because of his past experi-ence in assisting local management officials in "employeerelations" during union campaigns. He also helped recruit ayoung black man, Leon Irby, who was employed as a weaverat Green's plant in South Carolina, to work in the personneldepartment of the West Boylston plant. They arrived at theWest Boylston facility at about the same time.According to his own testimony, from the time of hisarrival at West Boylston in late October 1976 until hisdeparture in February 1977, Green spoke to almost all theemployees-about 300-for short periods at their workstations. He also met with supervisors and managementofficials and occupied an office in the administrationbuilding. As a result of his conversations, he made recom-mendations for changes in employee relations to localmanagement. He saw some of his recommended changes putinto effect.Green testified that he approached employees at theirjobs, introduced himself, and asked how the employees' jobswere running. He admitted he wanted to determine whetheremployees were having problems on their jobs but deniedthat he asked employees explicitly if they had problems ontheir jobs or what ther grievances were. Green denied that hementioned the Union in his conversations or implied that hewas the person who could get things done. If an employeevoiced a complaint, Green said he would reply that he would"check" into it. Green further testified that he wouldsometimes return to the employee and explain why he was"taking their recommendation" but he did not ask "howthey liked the improvement."A number of employees-union supporters Shaw, Stroud,Johnston, Gilliland, Wright, Alvin Carter, and CalvinRumph-credibly testified in detail and in a fashion whichwas mutually corroborative that Green went further andactually solicited complaints, talked about the Union, statedthat he was in West Boylston to remedy complaints, that hewas the person to resolve their complaints, and that hereturned and emphasized that he had accomplished im-provements.For example, Green approached Grace Shaw at one point,introduced himself, explained that he had come from SouthCarolina and was at West Boylston to make everything "allright" and to make everybody happy. Green inquiredwhether Shaw and fellow employee Helen Frazier hadproblems. Frazier complained that longer breaks wereneeded. Green responded that this was one of the maincomplaints he had heard from employees. Shaw alsosuggested that fixers should help move heavy boxes forwomen employees. She also mentioned the Union. Greenresponded by stating, "I didn't know y'all had a union."After further discussion, Green asked what good Shawthought a union would do. Shaw mentioned that a parkinglot improvement was initiated after the Union came on thescene. Green countered by stating that the parking lot hadbeen planned for over a year. Shaw also mentioned theimproved lunchroom. Green stated that Respondent hadbeen thinking about doing this for some time but had justobtained the money to remodel. At this point, Green andShaw engaged in an exchange about the merits of the Union.Shaw mentioned the Union's negotiations with Respondentin North Carolina, and Green told Shaw that negotiationshad gone on for over 2 years but nothing had beenaccomplished there.Approximately 2 weeks later, Green again approachedShaw and told her that the break system had been changed.Green also asked Shaw if the fixers were not helping her, asshe had suggested in their first conversation. Shaw repliedthat they were. Green then inquired why the employees were"fighting" against Respondent. Green said that the Compa-ny and employees could sit down together and that a thirdparty need not be brought in. Shaw asked Green whether thebenefits granted to employees would be taken back as soonas Green left West Boylston. Green assured her that thiswould not happen and that he had been to three or fourother plants where the employees were just as happy todayas the day he had left their premises. He went on to statethat the Union would promise employees everything, butthat Green's promises were backed by Respondent. Hementioned that Shaw appeared to be a leader and cautionedher that he did not want her leading anyone down the wrongpath.In December 1976 Green and Shaw had another conver-sation. Shaw complained to Green that on the first and thirdshift employees had been hired to remove yarn from boxesand that Shaw, working on the second shift, had to performthis task herself. Green responded he would check into thiscomplaint. Later Green talked to Supervisors Joe Rhoadesand Bobby Ball. He returned to Shaw and informed her thatas soon as a yarn boy could be hired, he would be put towork on the second shift. Approximately I week later, ayarn boy was hired to help Shaw.In October 1976 Pete Green approached Mattie Johnstonat her work station. Green introduced himself and toldJohnston that he was at West Boylston to "straighten out"the mill and that no outsider could come in and do what heintended to accomplish. Green asked if any of the supervi-sors were giving Johnston trouble. Johnston complainedabout Mill Overseer Marvin Hicks. Green then calledattention to the new 20-minute lunchbreak and ended theconversation.In October 1976 Green approached Ruth Stroud, intro-duced himself, and said he had been sent to West Boylstonto solve the plant's problems, but could not get anyone totalk to him. Stroud asked Green why he expected people tospeak to him now, when prior to his arrival the employeeshad never been given a chance to speak out. Green then toldStroud, a union supporter, that she should not let outsiderscome in and solve problems at the plant. He remarked thatRespondent did not intend to let outsiders come in and solvethe problems. At this point Green told Stroud, "[W]ell,Ruth ...if only you could see where your yarn's a-going,and how much yarn is in the warehouse." Stroud inquiredwhether Green was telling her that, if outsiders came in tohelp solve the plant problems, the plant would then be closeddown. Green replied, "No, no." Stroud remarked that that is429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat she understood from Green's statement. Green againreminded Stroud that "we just can't let outsiders come in tosolve our problems." Green went on to tell Stroud that anycomplaints she might have would be held in strict confi-dence. Stroud, at this point, related a complaint concerningthe low pay received by a coemployee, Ruth Gilliland.Green then left Stroud and walked over to where Gillilandwas working and introduced himself. Green asked Gillilandwhat her problem was. Gilliland complained about thecondition of her machine and stated that she could not makeproduction. Gilliland then offered to bring in paychecks toreflect her problem. Green replied that he would review thisinformation and would get back with her.The same day, immediately after the end of the shift,Green approached Stroud and Gilliland outside the plant.Green informed Gilliland that he wanted to speak with herthe next day and asked Gilliland to bring in some pay stubs.Green again inquired as to what the two employees felt wasthe problem in the mill. Gilliland replied that Mill OverseerMarvin Hicks was the problem. Green then inquired if itwould be to the benefit of employees for him to speak withHicks and get him to settle down. Stroud said it would nothelp and Gilliland said that it might help, but both criticizedHicks.The following day, at approximately 10 a.m., Greenapproached Gilliland and invited her into his office. Greeninformed Gilliland that he had checked the records and thatshe was not making as much money as she had in the past.He informed her that, according to Hicks, Gilliland was nottrying as hard as she could. At this point, Green toldGilliland, who had earlier declared to Hicks that shesupported the Union, that he could not understand whyGilliland was going outside for help when he, Green, was theonly one who could help. Gilliland replied by asking Greenif he was afraid to mention "organized labor" because if hewas, she certainly was not. After further discussion aboutunions, Green informed Gilliland that he had been appoint-ed by Mr. Stevens, himself, to go into his plants and "takecare of my people." Green ended the conversation byemphasizing that he would do the things that he hadpromised.Shortly after Green's conversation with Stroud andGilliland, Hicks was removed from his position as overseerto a position in the quality control department whichinvolved little or no supervisory work. Green recommendedthis change and thereafter he approached several employeesand asked how they appreciated the fact that Hicks nolonger supervised them.Employee Gracie Wright testified that, subsequent to theopening of the newly enlarged canteens or lunchrooms, sheand four or five other employees were seated at a table whenPete Green entered the room. Green addressed the groupasking how they liked the new canteen. When the employeesresponded that it was nice, Green asked if there wasanything that could be done to improve the facility. One ofthe employees responded that a telephone should be in-stalled. Green informed the group that he could not promisea phone, but he would look into the request. Subsequently, apay telephone was installed in the lunchroom facility.After being transferred from a job in mill 3 to a job in millI, employee Alvin Carter experienced a problem withMarvin Hicks. Carter's problem centered on Hicks' harass-ing Carter because of alleged low production. Because of thisproblem, Carter was referred to King Compton, who, inturn, brought Carter to Pete Green's office. Green intro-duced himself and asked about the problem with MarvinHicks. Carter explained that Hicks was critical of hisproduction. Carter also stated that he wanted to get back inmill 3. After listening to Carter's complaint against Hicks,Green told Carter that he would not have to worry aboutHicks any more and that he should go back to work and dothe best he could.In January 1977 employee Calvin Rumph sought outGreen in regard to Rumph's impending shift change whichwould have interfered with his school schedule. Rumphtalked to Green and Green informed him he need not beconcerned about the shift change as it would not beimplemented. Rumph also complained to Green about awage problem. Rumph was not transferred and the next daywas told by his supervisor that he would receive a 15-cent-per-hour raise.Respondent does not deny that Green made recommenda-tions to improve operations at the plant based, in part, on hisconversations with employees which he admittedly initiatedby approaching them at their work stations and asking themabout their jobs. Respondent argues that Green's testimonyconcerning his "modus operandi," described above, wasmore credible than that of the employee witnesses whotestified about "rank solicitation." Actually, Green's testi-mony itself supports the inference that, both in purpose andin effect, his approaches to employees amounted to solicita-tion of grievances with the implicit promise that grievancescould be resolved by him without the Union. He approachedalmost all the employees at their work stations. Theunprecedented nature and timing of Green's appearance atWest Boylston, as well as his euphemistically stated purpose,support the inference that his efforts were a continuation ofthe unlawful solicitation of grievances in the Skidmoremeetings and the implementation of improvements promisedby Gregory in his August 16 speech. Any doubts on thisscore are resolved when the credible testimony of theemployee witnesses recited above is considered. They testi-fied that antiunion statements were intertwined with Green'ssolicitation of complaints. To the extent that there areconflicts in the testimony, I do not credit Green. Much of histestimony supports the testimony of the employees. More-over, they testified about Green's conversations in muchmore detail than did Green who was not a candid witness.He was evasive and vague when he was questioned in detail.Thus, I did not find Green to be a reliable witness, and I findthat his role at West Boylston was to combat the Union, afact which he sought to conceal in his testimony.Based on all the testimony on this issue, including the factthat Green's appearance at West Boylston to enhance"communications" was unprecedented and timed in such away as to counter a union campaign, I find that Greensolicited and remedied employee grievances to discourageemployees from unionization, in violation of Section 8(a)(1)of the Act.In addition, in view of my assessment of Green's unrelia-bility as a witness, I do not credit his denial that he spoke toRuth Stroud about "yarn ...in the warehouse." I credit430 J. P. STEVENS AND COMPANY, INC.Stroud that immediately after Green railed against "outsid-ers," he cautioned Stroud "if only you could see ...howmuch yarn is in the warehouse." Stroud immediately pickedup the implication of Green's remarks and, despite Green'sdenial, it is clear that his words threatened that continuedadherence to the Union could bring economic reprisals inthe form of a plant shutdown. Such a threat violated Section8(a)(1) of the Act. See N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 617-620.5. The announcement and grants of benefitsShortly after the group grievance meetings discussedabove, Respondent made a number of improvements inworking conditions and grants of benefits at the WestBoylston plant. The General Counsel alleges that, particu-larly in view of their timing, these grants of benefits andtheir announcement were made to induce employees toforesake the Union in violation of Section 8(a)(1) of the Act.Such grants are unlawful because, as the Supreme Court hasstated: "The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred is also the source fromwhich future benefits must flow and which may dry up if it isnot obliged." N.L.R.B. v. Exchange Parts Co., 375 U.S. 405,409 (1964).The General Counsel has established a prima facie case ofa violation by virtue of the timing of the benefits andimprovements in the midst of a union campaign afterunlawful solicitations of grievances and other unfair laborpractices.Respondent alleges that the improvements were made forlegitimate business reasons such as fostering employeeproductivity or making benefits consistent with those else-where in Respondent's operations. Some improvementsallegedly were contemplated and decided upon before theonset of the Union. The first two reasons are not exculpatoryunless they explain the timing of the announcement orimplementation of such improvements. See N.L.R.B. v.Styletek. Division of Pandel-Bradford. Inc., 520 F.2d 275,280 (Ist Cir. 1975). The last is no defense unless the benefitsare already existing or the employer had made a finaldecision to put the benefits into effect regardless of the unioncampaign. See D'Youville Manor Nursing Home, 217 NLRB173 (1975), enfd. 526 F.2d 3 (Ist Cir. 1975); N.LR.B. v.Arrow Elastic Corp., 573 F.2d 702, 706 (Ist Cir. 1978). Asthe Board has held, in order to rebut the inference ofimproper motive or interference with employee rights whichfollows from the timing of the announcement or grant ofbenefits in the midst of a union campaign, the employermust show that contemplated changes "were to be made atthis particular time." Litton Dental Products Division ofLitton Industrial Products, Inc., 221 NLRB 700, 701 (1975).See also Fidelity Telephone Company. 236 NLRB 166, 167(1978).I turn now to a discussion of the particular benefits andimprovements.a. Improved breaktimes and lunchroom facilitiesDuring the fall of 1976 the employees' breaktime wasexpanded. Before the expansion, employees were allowedtwo 15-minute breaks. The new system provided for two 10-minute breaks and one 20-minute break per 8-hour shift. Anotice announcing the change was posted on employeebulletin boards in October or November 1976.It was also stipulated that, on or about November 1, 1976,Respondent began renovating its three cafeterias or lunch-rooms. A notice to this effect was posted on October 28.Enlargements were made in the lunchrooms of mill 1 andmill 2 but not in the mill 3 lunchroom. Ceilings and lightingwere lowered in all lunchrooms and air conditioningcapacity was increased in the mill I and mill 2 facilities. Allwalls were paneled and new tile floors were installed.Additional tables and chairs were added in each lunchroom.Additional vending machines were also placed in eachlunchroom. A pay telephone was installed in at least onelunchroom.The evidence is overwhelming that these changes weremade because of the Urion. At the August grievancemeetings and in Green's solicitation of grievances, theemployees had complained about breaks and lunchroomproblems. Green conceded that he was responsible for atleast some of these improvements and, as I have found, hewas sent to the West Boylston plant because of the unioncampaign. Respondent has not adequately explained thetiming of the changes in the midst of a union campaign afterthe receipt of grievances on the matters which it solicitedunlawfully for the purpose of responding to the unioncampaign. Respondent's asserted concern for employeeproductivity or welfare does not explain the timing of theimplementation of these benefits. It had operated the WestBoylston plant for 8 years on the two-break system and hadnot been concerned about changes in breaktime or in thelunchroom facilities until the onset of the Union. No otherreason for the timing of the changes appears in the record.Indeed, Respondent had utilized similar unlawfully imple-mented benefits to combat the Union in a past unioncampaign at its plant in Statesboro, Georgia. See J. P.Stevens & Co., 179 NLRB at 259. In these circumstances, Ifind that the timing of Respondent's announcement andgrant of improved benefits concerning breaktime and newlunchroom facilities violated Section 8(a)(1) of the Act.b. The new parking lotDuring the August grievance meetings, numerous com-plaints were voiced by employees about inadequate parkingand acts of vandalism on parked automobiles. On August 26,1976, a notice was posted announcing the construction of anew paved parking lot "in the near future." A blueprint ofthe proposed lot was also posted. Skidmore also announcedthe proposed new parking lot in at least one grievancemeeting with employees. The lot, which accommodated 160automobiles, was eventually constructed. It was asphaltpaved, lighted and enclosed by an 8-foot chain link fence.Respondent submitted evidence, through the group man-ager in charge of West Boylston, Ralph Sullivan, that inApril 1976 Respondent undertook an engineering survey431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in May 1976 drew up blueprints for a proposed newemployee parking lot at the West Boylston plant. Respon-dent thereafter sought, and, in mid-June 1976, received bidsfor the new parking lot. The bids were received intoevidence. By the first of July, according to Sullivan, "theengineering people" verbally recommended that AlabamaAsphalt Company be awarded the job. In early or mid-August, verbal approval was given to Sullivan from thedivision manager and the general manager-one Shepherd-and transmitted to local management. The need for aparking lot for employees had been discussed at Sullivan'smanagement level on "several occasions" since about April1975.The General Counsel has proved, at least primafacie, thatthe August 26 announcement of the proposed parking lot, inthe midst of a union campaign and unlawful meetings tosolicit grievances, among which were many concerning theneed for a new parking lot, was calculated to induceemployees to forsake the Union in violation of Section8(a)(l) of the Act. In addition, there is testimony fromemployees that Supervisors Ludlum and Culberson men-tioned the new parking lot as one of the benefits Respondentwas providing that obviated the need for a union.Respondent has not established a legitimate businessreason for the timing of the August 26 announcementconcerning the parking lot. Respondent's own evidencemakes clear that, as of July 1, 1976, all the details of the newparking lot had been reduced to the final decisionmakingstage. Nothing was done, however, until after the parking lotproblem was brought to Respondent's attention in theunlawful grievance solicitation meetings in August. Al-though Sullivan testified that he received verbal approval forthe project in early or mid-August, he apparently was simplya conduit and transmitted this message to the local manage-ment. He could supply no reason for the timing of theapproval or the announcement. Respondent submitted nodocumentary evidence dealing with approval of the projectin the labyrinthian councils of management, althoughdocumentation of many other management decisions wasprovided and obviously available. Of course, the parkingproblem was a major complaint voiced in the Augustgrievance meetings by employees who were supporting theUnion, and it is likely that Respondent timed its announce-ment of construction of the new parking lot to resolve thecomplaints and thereby slow or blunt the drive towardunionization. In these circumstances, I find that Respondenthas not set forth a legitimate business reason for rebuttingthe evidence which shows that the timing of the August 26announcement of the new parking lot interfered withemployee rights.c. Insurance and holiday benefitsOn September 2, 1976, a notice to all employees wasposted announcing that Respondent had decided "to im-prove your group insurance program" in accordance with a"new and improved company-wide program." The noticecontinued that "as soon as the provisions of this newprogram are worked out, further information" would beprovided. Some 3 months later, the new and improvedinsurance program was implemented at West Boylston. Atthis point, Respondent held meetings with employees,complete with slides and pamphlets, to describe in detail thenew benefits and program. Initial deductions from the pay ofemployees for premiums under the new plan were made as ofDecember 9, 1976.The anticipatory announcement of the new plan was madeat all of Respondent's nonunion plants. Also in the Septem-ber 2 notice was an announcement of the addition of twonew paid holidays-George Washington's Birthday andFourth of July. Previously, these days had been premiumdays: an employee who worked on those days received timeand one-half. Prior to the announcement, the West Boylstonplant had only four paid holidays while the rest of the plantshad five. At the time of this change at West Boylston, theother plants were increased to six paid holidays.One week later, on September 8, Respondent announcedto employees that "eligibility requirements for holiday pay atthis plant will be improved." The improvement brought theWest Boylston plant into conformity with the eligibilityrequirements that had existed in the past at all otherfacilities of Respondent.In view of the timing of these announcements of benefits,in the context of the union campaign and Respondent'sother unfair labor practices, including the promise ofbenefits in Gregory's speech and the unlawful solicitation ofgrievances with the implied promise of their resolution, Ifind that the announcement of improvements in insurancebenefits, holidays, and holiday pay, was violative of Section8(a)(l) of the Act. Respondent has not established anondiscriminatory and legitimate business reason for thetiming of the announcements.No details were mentioned in the insurance benefitannouncement and it was 3 months before such details wereannounced and the benefits implemented. No explanationwas given for this hiatus. Instead, Respondent simply relieson the fact that these improvements were corporatewide inscope. This is not determinative. In this connection, I haveconsidered the Board's discussion about the insurance planin its decision in the Roanoke Rapids case, 239 NLRB 738,as Respondent suggested. While the issue in that case wasdifferent than that presented here, the Board's Decision inthat case supports my findings in this case. The issue in theRoanoke Rapids case involved the right of the Union toinformation about the plan in the course of bargaining withRespondent. A document admitted into evidence in thatcase, a May 1976 study by Respondent's insurance depart-ment, states that "the group insurance program provided byStevens is not competitive and is very vulnerable to employ-ee relations problems." I agree with the observation in theBoard's Decision that "[t]his euphemistic reference suggestsRespondent's sensitivity to the Union's ongoing campaign atits mills and further suggests that many benefits may indeedhave flowed simply from the Union's persistent presence."239 NLRB at 760.Thus, the fact that the announcement and improvedbenefits were corporatewide does not establish a legitimatebusiness reason for the timing of the particular announce-ment at West Boylston. Indeed, it is likely that Respondent'scorporatewide decision on this matter was motivated by adesire to counter the Union's corporatewide campaign toorganize employees and Respondent's well-known and432 J. P. STEVENS AND COMPANY, INC.reported corporatewide hostility towards unions. No otherbusiness reason has been offered by Respondent for thetiming of its announcement or the grant of the improvedinsurance benefits. Respondent does argue in effect that"while strict scrutiny" of grants of benefits during the timeinterval between an election petition and an election date"may be warranted," it is unfair to place an employer "inconfusing peril just because recognition is demanded" andpreclude it from "ever improving its operations." Thisargument has superficial appeal and perhaps there is a pointof time beyond which employer improvements do not carrythe inference of illegality which obviously flows from a well-timed grant of benefits during a union campaign. But theSeptember announcements are not so attenuated in timefrom the union campaign to escape the inference of illegality.Thus, Respondent has not established a legitimate businessreason for vaguely announcing proposed improved benefitsin the midst of a union campaign which were not explainedin detail or implemented until 3 months later.Respondent attempts to defend its grant of holidayimprovements by asserting the following business reasons:(1) Respondent was bringing the West Boylston plant intoconformity with other plants; (2) Respondent was attempt-ing "keep abreast of its competitors in the labor market";and (3) the decision was made prior to the union activity atWest Boylston. Again, this argument has superficial appeal,but the question remains, why the announcement and theimprovements were made in September 1976 in the midst ofa union campaign at West Boylston. Conditions at the plantwere permitted to remain "out-of-synch" with the remainderof Respondent's operations for 7 or 8 years. Nor was anydocumentary evidence submitted to support Respondent'scontentions. Uniformity was a convenient pretext for im-proving benefits at the West Boylston plant during theheight of a union campaign. Before the announcement, otherplants had five paid holidays while West Boylston had onlyfour and West Boylston had different eligibility require-ments. Also revealing is that the announcement to employ-ees about the holidays and eligibility requirements made nomention of corporate uniformity or other business reasonsunconnected to the union campaign. In these circumstances,I find the business reasons for the improvements asserted inlitigation unpersuasive and insufficient to rebut the inferenceof illegality established by the timing of their annoucementand their implementation.In sum, I find that the September 1976 announcement ofimproved insurance benefits and the announcement andgrant of improved holiday benefits were violative of Section8(a)( 1) of the Act.d. The new nurses' stationIt was stipulated that construction began on a nursingstation at the West Boylston plant on or about October 1,1976, and was completed on or about November 1, 1976. OnOctober 25, 1976, a registered nurse was hired to staff thenursing station from 8 a.m. to 4:30 p.m. daily. This nursingstation provides additional medical supplies and bettertreatment facilities than that which previously existed at the" Although I have found some of the announcements and implementationof benefits to have been unlawful under Exchange Parts Co., supra, nothing inWest Boylston plant. Among the treatment facilities addedwas a pulmonary testing facility, which was added corpo-ratewide pursuant to compliance with health and safetyregulations concerning dust standards.The General Counsel relies on the timing of the construc-tion of the nursing station, coupled with Respondent'shostility toward the Union, to establish the illegality of theconstruction of the nursing station. Respondent alleges,through the testimony of Pete Green and Otis Little,divisional industrial relations manager for the division ofwhich West Boylston was part, that the medical improve-ments were planned pursuant to a medical surveillanceprogram, which was initiated prior to the union campaign.Documentary evidence was submitted to support theirtestimony. Clinics were established and staffed with nursesat other plants beginning in July 1976, pursuant to instruc-tions from the corporate medical director. Unlike the otherbenefits discussed above, this benefit was not prominentlyannounced in such a way as to confirm its use as aninducement to combat the Union. There were no complaintsabout the lack of a nurse's station in the grievance meetings,and, although there was a reference to the nurse's stationwhen Ludlum told an employee of new benefits whichobviated the need for a union, this does not establish anunlawful or a substantial interference with employee rightsin Respondent's action. The timing of the construction of thenurse's station at West Boylston was compatible with theconstruction of other stations in Respondent's operations,and the corporatewide concern over employee health prob-lems and its impact and relationship with the unioncampaign was minimal. Respondent has thus persuasivelyestablished a legitimate business reason for the improvementand its timing which counterbalances any interference suchconduct might have had on employee rights. I find that theGeneral Counsel has not proved by a preponderance of theevidence that Respondent's medical improvements at theWest Boylston plant were unlawfully motivated or otherwiseinterfered with employee rights in violation of Section8(a)(l) of the Act.'"6. Incidents of interference and coercion by SupervisorsHicks, Ball, and CulbersonMill Overseer Marvin Hicks interrogated several employ-ees about the Union. In August 1976 employee Grace Shawengaged Hicks in a conversation about the Union. Hicksasked her how she felt about the Union coming in, and shereplied that she hoped it did not get in. This conversationoccurred before Shaw signed a union card. Hicks denied theinterrogation but confirmed a discussion about the Unionwith Shaw. Although his testimony was evasive and some-what confusing, Hicks attempted to show that his discussioncame within certain instructions given by counsel to Respon-dent's supervisors. This is unlikely since the conversationwith Shaw took place in August, 2 months before theinstructions by counsel and at a time when, as I have found,Hicks was encouraging employee Kendrick to engage insurveillance of union meetings. According to other testimo-ny, which I credit, by employee Sandra Pate, Hicks alsothis Decision should be construed as requiring a rescission of the benefitsalready granted.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogated her in the course of a conversation, initiated byhim in October 1976, concerning Respondent's opposition tothe Union. Hicks asked her how she felt about the Union.She declined to discuss the matter with Hicks.These interrogations violated Section 8(a)(l) of the Act."In mid-October 1976, Hicks approached employee RuthStroud and engaged her in a conversation about the Union.He showed her a handbill, which was apparently distributedat the plant referring to a 2-year strike at the FarahManufacturing Company. Hicks said that Respondent wasgoing to fight the Union's campaign. Stroud answered thatthe employees would fight back, and Hicks stated that theonly way the employees would get a union would be to goout on a "wildcat strike." Stroud and Hicks then continuedto engage in a discussion about the Union.Hicks admitted that he showed the handbill to Stroud buttestified that all he said about it was that it was erroneousand that Respondent would do everything legally possible tokeep the Union out. This confirms the substance of Stroud'stestimony. However, I also find, in accordance with thetestimony of Stroud, whom I credit despite Hicks' denial,that Hicks added that the employees would have to go onstrike to get the Union in at the plant. Such a remark wasnot based on objective fact and was obviously injected toraise fears of reprisal in the listener. Thus, the statementamounted to a threat of reprisal in violation of Section8(a)(l) of the Act. N.L.R.B. v. Gissel Packing Co., 395 U.S.575, 617-620."A number of employees testified that one day in mid-August 1976, when prounion employees were distributinghandbills at the entrance to the plant, they observed ShiftOverseer Bobby Ball watching them. Although their testi-mony is not entirely consistent, it was sufficient to show thefollowing: (1) Ball observed the employees for severalminutes from inside the front lobby; before the change ofshifts at 2 p.m. (2) Ball was making notations on a pad andwas observed doing this by two employees and (3) at onepoint, he came outside, walked to Mill Overseer MarvinHicks' red Volkswagen, which was parked across the streetin direct line with the leafleters, and remained in the car forseveral minutes, then walked back into the plant. Ballconceded points (1) and (3) in his testimony and admitted hemay have been carrying a pad on a clipboard, but denied hewas copying down names while watching the employeesfrom the door. As to point (1), Ball claimed he was waitingfor an employee who was late for work. As to point (3), Ballclaimed that Hicks had asked him to move the Volkswagento a better location but that, when he went to the car andstarted the engine, he was unable to put it into reverse and'o Pate's testimony concerning the remainder of the conversation betweenher and Hicks is too ambiguous for me to make a finding of an additionalviolation of Sec. 8(aX I) as alleged by the General Counsel." Aside from Hicks' general unreliability as a witness, his testimony on theStroud matter is unbelievable. He testified she was the only employee heapproached about the handbill and that "[slhe didn't say anything." Fromobserving Stroud's demeanor, I am quite sure that she engaged in a discussionwith Hicks about the matter as she testified. Hicks conceded "Is]he talks alot."'" I do not find that Ball's conversation with Eula Mac Stabler in lateSeptember or October 1976 amounted to a violation of Sec. 8(aX)) as allegedby General Counsel. Stabler's testimony is ambiguous. I find it likely that Ballwas simply responding to a union circular in the manner suggested byleft without moving the car. He went back into the plant andreturned the keys to Hicks.I reject Ball's story, which was not corroborated by Hicks,as implausible. In addition, I did not find him generally to bea candid or reliable witness. Ball demonstrated an embar-rassed demeanor and a nervous laughter while testifying.Moreover, the employees' version of the events is confirmedby the contemporaneous conduct of Hicks and Ball inencouraging the surveillance of union meetings by employeeKendrick.Although Ball's conduct in observing prounion employeeswhile they were engaging in union activity on Respondent'spremises was not in itself unlawful surveillance(Chemtronics, Inc., 236 NLRB 178 (1978)), his conduct inwriting what appeared to be their names on a pad wasunlawful. This conduct created in the minds of the employ-ees the impression that their names were being noted in amanner useful for future discrimination. There was no otherreason for taking down names of those engaging in unionactivity, and it is a natural inference that Ball was writingthe names of the employees. Such conduct is violativeSection 8(a)(1) of the Act.'In October 1976, Mill Overseer Robert Culberson ap-proached employee Willie McCall and engaged him in aconversation. He asked McCall what he thought about theUnion. McCall replied it was all right, ad Culberson askedwhy. McCall responded that the Union could help improveconditions at the plant. Culberson answered that the Unionwas not good and that employees would pay out moneywithout anything coming in. He also stated that Respondentwould not negotiate with the Union and that there wouldnot be a union.Also in October, Culberson approached employee CharlesGullatte and mentioned that Gullatte had signed a unioncard. He told Gullatte that the Union was not good, that itwould get Gullatte to go out on strike, and leave him there.He also stated that in "years to come," Gullatte would begetting benefits, such as 2-weeks paid vacation, more paidholidays, and that a new lunchroom and a new parking lotwere being built.'Culberson's remarks to McCall and Gullatte violatedSection 8(a)(1) of the Act because they included () coerciveinterrogation, (2) a statement of the futility of choosing aunion because of Respondent's intransigence toward collec-tive bargaining, (3) a promise of benefits implicitly based onrejection of the Union, (4) a threat of reprisal based onalleged strike action which was not based on objective factbut implicitly would be caused by Respondent's oppositionto collective bargaining."'Respondent's counsel in a meeting with supervisors and that Ball simplystated that Stabler should not talk as if the Union were already voted in." This is based on the testimony of McCall and Gullatte whom I found tobe credible witnesses. Culberson denied these conversations took place, but Ifound him to be a thoroughly unreliable witness based on his testimonyconcerning the discriminatory harassment of leading union advocates." I would dismiss an additional allegation of Sec. 8(aXI) concerning aconversation between Culberson and employee Carl Wilson based on Wilson'stestimony. I did not find Wilson's testimony to be reliable on this point. Heseemed to have confused the antiunion statements of Gregory and Culbersonand was prone to exaggeration, as shown by his testimony on cross-examination.434 J. P. STEVENS AND COMPANY, INC.In late December 1976, Patricia Hughes, who had workedfor Respondent before, called Culberson about working forRespondent again. They apparently had two conversationseither on the same day or on consecutive days. In the firstconversation they talked about Hughes' back problem whichhad caused her to leave Respondent during her earlieremployment and about the Union. Culberson testified that intheir first conversation Hughes brought up the Union andpromised not to sign a union card, after which Culbersonsaid that was her privilege. Hughes testified that Culbersonbrought up the Union. He asked if she knew that theemployees were trying to get a union into the plant and howshe felt about it. Hughes said she would have nothing to dowith it and that he would not have to worry about hersigning a union card. Culberson testified that, after their firstconversation, he checked with Compton and called Hughesback to tell her she was hired.I credit Hughes' testimony that, in the first conversation,Culberson brought up the subject of the Union and askedher questions about it. Respondent makes much of the factthat Hughes was confused in her testimony as to whether theUnion was mentioned in the first conversation or the second.Although in part of her testimony, particularly on direct, sheseemed to say that it was brought up in the second, shecorrected this on cross-examination. It is clear from Culber-son's testimony, however, that the Union was mentioned inthe first conversation. This confusion on Hughes' part doesnot detract from her veracity; she impressed me as a candidwitness. The substance of her testimony-that Culbersonbrought up the Union-is consistent with Culberson'sapproaches to other employees. On the other hand, Culber-son's testimony-that Hughes brought up the Union-is notconsistent with my assessment of Hughes' demeanor. Shedid not impress me as the type of person who would havevolunteered statements about the Union. Finally, Hughes,who was employed at the time, was testifying against heremployer about a matter which was particularly difficult forher. She had told Culberson she was against the Union whenshe was hired but had subsequently become prounion.Culberson's interrogation of Hughes about the Union, inthe context of her application for employment, was coerciveand violative of Section 8(a)(1) of the Act.7. Incidents of interference and coercion by Leon IrbyIn late October 1976, Leon Irby was hired to work inRespondent's personnel office. He was to be directlyresponsible to Personnel Director King Compton. PlantManager Wilton McGowan testified that Irby was training"hopefully" to fill a spot similar to Compton's and that hedoes "some" of the same things Compton does. Accordingto uncontradicted testimony-Irby did not testify-Irby hada number of conversations with employees about the Unionand about job-related matters. Some of these conversationsare alleged by the General Counsel to have violated the Act.Respondent defends solely on the ground that Irby was not a" The General Counsel urges in his brief that I make unfair labor practicefindings of solicitation of grievances based on this testimony even though theallegation was not contained in the complaint. I am not convinced that theissue was fully litigated. Although Respondent's counsel cross-examined thewitnesses. I cannot say that they did so on the assumption that the testimonysupervisor or agent of Respondent as alleged by GeneralCounsel. I turn first to this issue.It is clear from the testimony of Compton and Pete Greenthat Irby was hired for the personnel office, in part, becausehe was black and would satisfy affirmative action require-ments. He worked as a weaver at Respondent's Victory plantin Greer, South Carolina, the same plant where Greenworked. Irby is carried at the West Boylston plant as acollege trainee even though he has never been to college. Heis paid on a salary basis but punches a timecard and is paidfor overtime past 40 hours per week. Irby shares an officewith Betty Dekle, another employee in the personnel office,and, to some extent, their duties are interchangeable.However, Dekle, an employee with 7 years' experience, waspaid about $670 per month in late 1976; Irby was hired onOctober 26, 1976, at a salary of $9,500, an amountconsiderably greater than the earnings of Dekle. Accordingto Compton, Irby's responsiblities include the filing andhandling of personnel records, interviewing job applicants,checking references, supervising completion of necessaryforms, and reading an orientation statement, which con-tained Respondent's position on unions, to new employees.Irby also reviews employment records with employees andconducts exit interviews.The uncontradicted testimony shows that Irby ap-proached some employees on their jobs, introduced himselfas assistant personnel director or some similarly descriptivetitle, asked them if they had job-related problems, and toldthem that he had been sent to West Boylston, along withPete Green, to resolve their problems before a union got in.He told one employee, "If the supervisors want you to forgetabout the Union, then they are going to have to start treatingyou better." It is obvious from the coincidence of theirarrival at West Boylston, from the fact that both Green andIrby came from the same plant in South Carolina, and fromGreen's role in recruiting Irby, that Irby was brought to theWest Boylson plant to act on Respondent's behalf to combatthe Union. From these facts, plus Irby's larger salary thanDekle, it is plain that Respondent placed Irby in a positionvis-a-vis employees, particularly black employees, so that hisapparent authority to act on Respondent's behalf couldfairly be implied. Respondent placed Irby in a "strategicposition" where employees could reasonably believe thatIrby spoke on its behalf and reflected Respondent's policy,and thus Irby is an agent of Respondent within the meaningof Section 2(13) of the Act. See Samuel Liefer and HarryOstreicher, a Copartnership, d/b/a River Manor HealthRelated Facility, 224 NLRB 227, 235 (1976); CommunityCash Stores. Inc., 238 NLRB 265 (1978).Several employees testified that, in the period fromDecember 1976 to about March 1977, Leon Irby spoke toemployee applicants and new employees about the Unionand read them an orientation statement concerning Respon-dent's position on unions. He asked employee Freeman athis employment interview in January 1977 if he was for theUnion, and Freeman said he was against it. EmployeeHughes also testified about a conversation she had with Irby,on direct was being alleged as an unfair labor practice. The cross-examinationseemed to be addressed to the agency-supervisory issue. In these circum-stances. I cannot make a finding of a violation without impinging onRespondent's due process rights.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin about March 1977, in which Irby asked her how she feltabout the Union and she said she wanted nothing to do withit. He also asked if any one had pressured her to sign a unioncard, and she replied in the negative. Irby also said that ifanyone pressured her about signing a union card to let asupervisor know and the supervisor would stop the pressure.Employee Hazel Oates testified that she was interviewed byIrby when she went to work on December 7, 1976. Irby toldher not to sign a union card because Respondent was not aunion facility. She said he did not have to worry about hersigning a card because she would not. Irby then said if shesigned a card "they would probably be on your back all thetime." She testified that Irby was not reading from adocument. In late February or early March, Irby also met inhis office, which was next to Compton's, with employeeAlpheus Murray for a "review"-type of meeting. Irby toldMurray that he had received a good job evaluation and thathe should keep up the good work. Irby then asked if Murrayhad heard "about the Union cards." Murray stated he had,and Irby asked if he had signed one. When Murray said hehad, Irby responded "I told you J. P. Stevens was notunion.""Based on the above conversations between Irby andemployees Freeman, Hughes, Oates, and Murray, whichinvolved more than simply reading from a written orienta-tion statement, I find that Irby interrogated employees abouttheir union activity, threatened an employee with harass-ment if she signed a union card, and asked an employee toreport to management whether prounion employees werepressuring her to sign a union card, all in violation of Section8(a)(1) of the Act. See Poloron Products of Mississippi, Inc.,217 NLRB 704, 707 (1975).8. The union orientation statementIt is undisputed that on a number of occasions from July1976 until January 1977, the following written orientationstatement was read to new employees--and on at least twooccasions to veteran employees Grace Shaw and CalvinRumph-by an agent of Respondent, either Compton, Irby,or Betty Dekle:2'COMPANY POSITION ON UNIONISMJ. P. Stevens & Co., Inc., is a non-union company,and Management prefers to deal directly with itsemployees and not with an outside third party. It is notnecessary, and it is our intention that it will never benecessary, for any employee to belong to any union inorder to work for this company.Those who might join or belong to any union are notgoing to get any advantages or preferred treatment ofany sort over those who do not join or belong to aunion.No person will be allowed to carry on unionorganizing activities during working time. Anyone whodoes so and who thereby neglects his own work orD, Freeman and employee Martha Ross testified as to other statements madeby Irby and Compton which I believe, based on their entire testimony, wereread from the written orientation statement.A Sometime in January 1977, according to Compton, a new orientationstatement was put into use. A copy of the new orientation statement wasinterferes with the work of others will be subject todischarge.It is and has always been the policy of Stevens to dealfairly with its employees as individuals. The Companyfeels that it is to the best interest of its employees forthem to deal directly with Management without havingto handle their problems through a union. The Compa-ny is also convinced that unions tend to bring trouble,controversy and discord, and that unionization wouldnot work to the benefit of Stevens' employees but totheir serious harm.It is Stevens' positive intention to oppose unionismand by every proper means to prevent unions fromcoming into this Company.This statement, particularly its reference to the "seriousharm" that might befall employees if they chose a union, islittle different from the notice which was posted by Respon-dent 15 years ago in an antiunion campaign in North andSouth Carolina and condemned by the Second Circuit Courtof Appeals in J. P. Stevens & Co., Inc. v. N.L.R.B., 380 F.2d292, 302-303, cert. denied 389 U.S. 1005. In view ofRespondent's other unfair labor practices, its history ofantiunion activity, and the fact that the statement wasprimarily read to new employees by a personnel official inhis or her office, obviously a setting conductive to coercion, Ifind that the statement constituted a veiled threat ofretailiation which was not fairly attributed by Respondent tofactors beyond its control. This notice did not even have thequalifying language of serious harm "in the long run" whichmight have rendered the message more subdued. SeeAmalgamated Clothing Workers of America, AFL-CIO[Sagamore Shirt Co. d/b/a Spruce Pine Mfg. Co.] v.N.L.R.B., 365 F.2d 898, 909-910 (D.C. Cir. 1966).9. The speeches of Plant Manager McGowan on theeve of the hearingThe General Counsel alleges that a speech made onseveral occasions to all employees in small groups by PlantManager Wilton McGowan in July 1977, shortly before thebeginning of this hearing was unlawful." McGowan basical-ly read the speech from outlined material set forth on indexcards. Generally, the speech dealt with Respondent's view,expressed by McGowan, that the complaint allegations inthis case were false, that the Union was not entitled tobargaining rights, and that the allegations would have to beproved in court. Obviously, the speech cast Respondent in alight most favorable to its position.Specifically, the General Counsel alleges that in thespeech McGowan stated that Respondent would learn at thehearing the identity of employees who signed cards and whomade allegations of unfair labor practices against Respon-dent, which he said were false, because those employeeswould have to testify in open court. I agree that by thesestatements-in view of Respondent's other unfair laborpractices both in this case and in others-Respondentreceived into evidence, but the General Counsel has not alleged that the neworientation statement is unlawful." McGowan replaced Skidmore as plant manager in or about February1977.436 J. P. STEVENS AND COMPANY, INC.created in the minds of employees the fear of reprisal forthose who reasserted protected rights by testifying againstRespondent's interests in a Board proceeding.McGowan pointed out that one of the issues in thelitigation would be whether the Union had obtained amajority of signed authorization cards. He accurately statedthe legal principles underlying the bargaining order remedyof Gissel Packing Co., supra, and added:All union cards signed by employees will be intro-duced into evidence [any employee whose card isintroduced will be subpoenaed to testify under oath] byeither the Government, the union or the company as towhether they did sign the card and what led them tosign that card.Now at this point I don't know how many cards havebeen signed and I am certainly not trying to find thatout from you. We will find this out when the hearingstarts and these cards will be introduced into evidenceand we are provided with a copy of these cards, butregardless of how many cards are signed still the unioncannot get in unless it is proved that the company hascommitted these serious and substantial violations ofthe laws as mentioned earlier.I am fully convinced that the union cannot provethis."Respondent alleges that the references in the McGowanspeech were to the number of union cards and not theidentity of the card signers. I disagree. The emphasis in thequoted passages, as well as elsewhere, on the fact that theemployees would be required to testify in person made itclear that the names of the employees who signed cardswould become known as well as what "led them to sign thatcard." In a similar speech year earlier by Plant Superinten-dent Gregory, Respondent impressed on employees thatRespondent would learn the identity of the card signers and,in view of its other unfair labor practices, it may fairly beinferred that employees would receive the same message onthe eve of the trial. As in the Gregory speech, there was noreason for McGowan to emphasize that the card signerswould be required to testify under oath and thereby revealthemselves to Respondent. If Respondent wanted to empha-size its view that the Union had not achieved a majority, itcould have stated this simply and without elaboration.Instead, Respondent used the words, "we will find out," indiscussing the requirement that cards would have to beidentified and introduced into evidence at the hearing. Asthe Supreme Court stated in Gissel Packing Co., supra,employees are capable of picking up "intended implications"of an employer's language which might be dismissed by a"more disinterested ear." 395 U.S. at 617. In these circum-stances, Respondent's words had the tendency to coerceemployees by implying reprisals against those employeeswho identified their cards at the Board hearing.It might be argued that the McGowan speech simply andtruthfully alerted employees to the reality of litigation-thatcards which have already been signed must be identified in' McGowan essentially gave the speech on the witness stand, reading fromhis notes on index cards which were also received in evidence. His testimony isslightly different than what appeared on his index cards, The bracketedcourt-and that this fact distinguishes the McGowan speechfrom the earlier Gregory speech which inhibited the actualcard signings themselves. This is a distinction without adifference. Respondent's position effectively required thatcard signers identify their own cards at the hearing.McGowan stated that "every employee" who signed a cardwould be subpenaed; most did testify. The fact that a card issigned is utterly useless unless it can be utilized to accom-plish its purpose. Thus, the employees' identification of theircards simply constitutes a reaffirmation of their originalprotected activity in signing the card. The impact onemployees is the same in the McGowan speech as in theGregory speech, except that a reminder of the sort men-tioned by McGowan also tends to interfere with Boardprocesses because it inhibits employees from testifying freelyabout their protected activity as the statute contemplates.McGowan also emphasized that Respondent believed thatunfair labor practice allegations against its supervisors werefalse and that it would learn the identity of employees whomade these false allegations at the hearing and that theseemployees would have to be subjected to cross-examinationby Respondent. Here again, McGowan said he did not know"who" made the false claims but "we will find this out whenthe hearing starts." There was no reason for Respondent toemphasize that a complaining employee's identity wouldbecome known at the hearing unless it intended to createfear in the minds of employees that Respondent wouldretaliate against employees who testified. The inference isnot remote in view of the numerous incidents of retaliationagainst employees found in this case. McGowan's remarksthus tended to inhibit those employees who had asserted thatRespondent had interfered with their Section 7 rights byinhibiting their vindication of these rights by their testimonyat a Board hearing.In these circumstances, I find that McGowan's statementsthat Respondent would learn at the hearing the identity ofunion card signers and of those who made allegedly falseaccusations of unlawful conduct against Respondent tendedto create a fear of retaliation in the minds of those employeeswho identified themselves in such manner. The statementsviolated Section 8(a)(l) of the Act because they interferedwith the reassertion by those employees of their protectedactivity.10. Miscellaneous allegations of supervisory interferenceand coercionSometime during October 1976, Supervisor Joe Ludlumwas engaged in a conversation with employee Patricia Ruth.He told her that he had been asked to talk to employeesabout the Union and that the Union's promises were just abunch of "bull" and could not be kept. He also stated thatRespondent did not have to agree to anything. Ruth askedLudlum what he meant by the last statement: "You meansentence comports with the cards and makes more sense grammatically thanhis testimony.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou won't have to sign a contract?" Ludlum responded,"Right, we don't have to sign a contract and we won't.""Ludlum's statement that Respondent would not sign acontract with the Union suggested to an employee thefutility of engaging in protected activity because of Respon-dent's opposition to bargaining with the Union under anycircumstance-a statement perfectly compatible with thesuggestion made in the Gregory speeches in August.Ludlum's remarks constituted an independent violation ofSection 8(a)(l) of the Act.Sometime in October or November 1976, PersonnelDirector Compton and employee Ruth Stroud engaged in aconversation outside the plant about production problemsand particularly the treatment of a friend of Stroud's. Stroudthen asked whether Compton knew she was "for the union."Compton said he did not and that he was surprised.Compton stated that he did not know how a union couldhelp. Stroud then asked if Compton would not fight forsomething he believed in. According to Compton, his replywas: "yes, I certainly don't need that kind of dissension rightnow with a million pounds of yarn in the warehouse."According to Stroud, his response was simply "yes, but ifonly you could see that 18 thousand pounds of yarn thatwe've stocked in the warehouse." Stroud immediatelyquestioned Compton about the remark, asking if "we'reready to go on short time or you're going to close the mill."According to Stroud, Compton replied "Oh, no we'll run aslong as we've got orders." Compton's testimony is that heresponded by saying, "No, that's not what I mean. As longas we have orders, we'll run the mill." The conversation thenended.Stroud and several other employees testified credibly thattalk concerning the warehouse being "full of yarn" normallymeant that employees were going on "short time" or beinglaid off pursuant to a plant shutdown.Whichever version of the Compton-Stroud encounter isaccepted, it is clear that Compton initiated the notion thatthe warehouse was full of yarn in response to Stroud'sstatement of union support. He identified the union effort asamounting to "dissension." And the warehouse being full ofyarn was a well-understood code for economic troubleswhich Compton clearly tied to the Union "dissension" andnot to economic consequences beyond Respondent's control.Relying on Compton's testimony on a completely differentissue to the effect that he had never seen as much yarnreturned from customers as he had during the time of theSkidmore meetings in August 1976, Respondent argues in itsbrief that Compton's comments to Stroud had some legiti-mate basis in fact. This is indeed a slender reed upon whichto justify Compton's comments to Stroud. He did not testifythat this is what he meant by the remark which I have foundwas a code for some kind of layoff of employees. Nor didCompton's response to Stroud's correct and candid reaction" The above is based on Ruth's credible account of the encounter Idiscredit Ludlum's denial based on my assessment of his unreliability as awitness discussed elsewhere in this Decision."' See Passavant Memorial Area Hospital. 237 NLRB 138 (1978).z" The above is based on the credited testimony of Griffin. She impressed meas a candid witness whose substantive testimony was truthful. I rejectGallander's denial that he had any such conversation with Griffin. He seemedto be evasive in testifying about the backdrop for the conversation withGriffin.2' Supervisor Sellars testified that Watkins was the spokesman r theemployees.to Compton's statement operate as a valid repudiation:' tovitiate its obvious impact, i.e., that union activity couldresult in a plant closure or a layoff. Compton's remarks wereobviously the kind of "conscious overstatements" which theSupreme Court condemned in N.L.R.B. v. Gissel PackingCo.. Inc., 395 U.S. 575, 620.In these circumstances, I find that Compton's remarks toStroud amounted to a threat of economic reprisal inresponse to union activities in violation of Section 8(a)(l) ofthe Act.In the spring of 1977, Lamarlas Griffin was warned onseveral occasions because of her poor attendance by Supervi-sor Jerry Gallander. On one such occasion in May 1977,Gallander approached Griffin and told her if she missedanother night, he would have to let her go. Griffin replied,"Well Jerry, if you fire me-I'm going to draw myunemployment. If you give me a hard time, I'm going to goto the union lawyer." Gallander responded, "Well, if you goto the union lawyer and you ever want to come back to workout here-they'll make it so hard on you that you'll have toquit." Griffin, thinking that Gallander was joking, said,"they wouldn't make it any harder on me than I let them."2'Gallander's remarks to Griffin, even though perceived byher as a joke, amounted to a threat of reprisal for supportingthe Union and, in the context of Respondent's other unfairlabor practices, cannot be dismissed as isolated or notcapable of being implemented because they were uttered in ajoking manner. Griffin was eventually discharged, and otheremployees suffered the consequences of Respondent's dis-crimination both in their terminations and in their attemptsto be rehired. I thus find Gallander's remarks to constitute athreat of reprisal violative of Section 8(a)(1) of the Act.On the same day that employee Jimmy Lee Watkins andother employees declared their union support to theirsupervisor, in August 1976.2' the general overseer of theshipping and receiving department, Clyde Davenport, ap-proached Watkins and asked him why he supported theUnion. Davenport told Watkins that the Union could notmake Respondent do any more than it wanted to do. He alsosuggested that before Watkins joined the Union, he shouldcheck with older employees because they had been "burned"by the Union once before. Davenport also asked whyWatkins was joining the Union and whether Davenport didanything to cause Watkins to support the Union. Watkinsreplied that Davenport was not responsible for this turn ofevents.2"Davenport's remarks amounted to unlawful interrogationviolative of Section 8(a)(l) of the Act.In early September 1976, employee Bessie Ross was askedto report to Baggett's office. Baggett informed Ross that herproduction was down and asked her what the problem was.Ross took issue with Baggett, telling him that she thoughtshe was making production. Baggett then discussed the:' The above is based on the credible testimony of Watkins. His testimonywithstood cross-examination and was corroborated in part by employeeAbraham Smith. who testified to a similar conversation in which Davenportasked him to check with older employees before supporting the Union.Furthermore, Watkins was a veteran employee who had been recommendedby Davenport for a leadman's job a few months before. This factor givesmeaning to Watkins' testimony that Davenport would have felt that Watkins'union support was a personlal affront to him and thus singled him out forproselytizing.438 J. P. STEVENS AND COMPANY, INC.Union with Ross, telling her that Respondent had goodinsurance, and that the Union was not wanted, and that hewas against the Union. Baggett also said that the Unionwould not change things at Respondent. Ross informedBaggett that she supported the Union after she signed herunion card in August 1976.Baggett confirmed that he had a conversation with Rossin early September about her production. Baggett claimedthat the conversation took place at Ross' job and not in hisoffice. He denied that any discussion of the Union took placeduring this conversation.I credit Ross' testimony that in the conversation-wher-ever it occurred-Baggett made remarks to the effect thatsupporting the Union would be futile because of Respon-dent's opposition. Ross was a candid witness, and I foundBaggett's testimony to be unreliable elsewhere in thisdecision. Baggett's remarks concerning the futility of unionrepresentation were consistent with remarks made in theGregory speech and were thus violative of the Act.2C. The Allegations of DiscriminationAs shown below in more detail, I find that the GeneralCounsel's allegations of discrimination have been proved asto 12 prounion employees and that the allegations as to I Iothers have not been proved by a preponderance of theevidence.D. The ViolationsIn assessing the evidence concerning the allegations ofdiscrimination, I have considered, as background, Respon-dent's campaign of coercion and its union hostility, both asexpressed generally in the reported cases and in thenumerous violations of Section 8(a)(X) of the Act committedat West Boylston. I have also considered evidence that muchof the union activity at the West Boylston plant was openand generally observed by supervisors. Despite denials onthe part of some supervisors that they knew the unionaffiliation or activities of specific employees, I find, as ageneral matter, that Respondent did know the unionaffiliation of the alleged discriminatees. I will discuss thespecific evidence in more detail in connection with eachallegation, but I note here that most of the prounionemployees identified themselves as union supporters, somepassed out union literature both inside and outside the plant,talked about the Union with their coworkers, and passed outunion cards in the plant. In addition, Respondent kept a listof union supporters, which was not exclusive, but, in somecases, conclusively demonstrates union knowledge. Anexample of Respondent's denial of union knowledge is MillOverseer Culberson's incredible testimony that he did notknow that the leading union activist in the plant, WillieTownsend, was "in the union" until one occasion whenI do not credit the testimony of Charles Gipson concerning an allegedinterrogation concerning his union sympathies in March 1977 by SupervisorJoe Rhoades. Gipson's testimony was inherently implausible and lacking inany rational context for Rhoades' alleged approach to him. I do not credit thetestimony of Eulice Griffin concerning an alleged threat made to him bySupervisor George Luster. Griffin's testimony was confusing, and, in anyevent I found him to be an unreliable witness. Finally, I found theuncorroborated testimony of Ralph King too ambiguous upon which to makeTownsend "brought that lady up there and told me to stayoff his ass about the union"--an obvious reference to anincident which took place in December 1976. Townsendacted as the spokesman for a number of employees whodeclared their union support to Ron Talley, a supervisordirectly under Culberson, in early August. Thereafter, bothTalley and Culberson monitored Townsend's almost everymove. Yet, although he tried to downplay his concern aboutunion activity at the plant, Culberson grudgingly testified oncross-examination that he knew employees were engaged inunion activity because "they would come in and sit aroundand issue out papers and stuff and I knew something wasgoing on in there like that." He also testified that theemployees would have "papers and stuff' on "the tables andin the bathrooms"; and that he heard the employees "sayingthings" about the Union. Culberson's testimony as to lack ofspecific knowledge of Townsend's union activities wasemulated in the equally evasive testimony of some of theother supervisors who denied knowledge of open unionactivity. In these circumstances, I shall find that, wherethere is credible testimony that employees openly engaged inunion activity at the plalt, this activity was known byRespondent, whose supervisors met at least weekly duringthis period.In analyzing the circumstances of each of the allegations, Ihave also considered the timing of the discharge or otherdiscipline with respect to the union campaign and theemployee's participation in it, the inherent probabilities ofthe discipline in view of the alleged offense, and similaroffenses by other employees before and after the unioncampaign. Neither the existence of a valid rule for disciplin-ing an employee nor the violation of a particular rule orpolicy is dispositive on the issue of discriminatory motive.The question is the real reason for an employer's personneldecision. That the evidence of discrimination may becircumstantial is, of course, not determinative. Directevidence of such violations is rarely obtainable and, as theFifth Circuit Court of Appeals has recently reiterated:Today the employer seldom engages in crude, flagrantderelictions. Nowadays it is usually a case of moresubtlety, perhaps the more effective, and certainly themore likely to escape legal condemnation.N.L.R.B. v. Aero Corp., 581 F.2d 511, 515 (1978), quotingfrom N.L.R.B. v. Neuhoff Bros Packers, Inc.. 375 F.2d 372,374 (5th Cir. 1967).Finally, I have considered the reasons offered by Respon-dent and its officials in support of its personnel actions andwhether those reasons were convincing or pretextual. Thus,when "the reasons advanced [by an employer] are notpersuasive, the [protected or union activity] may welldisclose the real motive behind the employer's action."N.L.R.B. v. Melrose Processing Co., 351 F.2d 693, 699 (8thCir. 1965). And it is well settled that where the trier of facta finding that Supervisor Jimmy Minor threatened plant closure andeconomic retaliation if a union obtained representation rights. The weight ofthe evidence was that another employee mentioned the possibility of a plantclosure because of a union and that Minor corrected her and said that thiscould be done only for economic reasons. Therefore, I shall dismiss thecomplaint allegations of 8(aX i) violations based on the above testimony.Other alleged 8(a)X) violations were dismissed at the end of the GeneralCounsel's case because of insufficient supporting evidence.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinds that an asserted motive for discharge is false he caninfer that there is another motive and that motive is onewhich the employer desires to conceal-an unlawful motive.See Best Products Co., Inc., 236 NLRB 1024 (1977), quotingfrom Shattuck Denn Mining Corp. (Iron King Branch) v.N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966).I now turn to the individual allegations.I. Willie TownsendThe General Counsel alleges that Respondent discrimi-nated against employee Willie Townsend by issuing ninewarnings against him from August 12, 1976, the dayRespondent listed his name as a union adherent, untilFebruary 9, 1977. Townsend has been employed since 1966as a fixer or section man. Respondent describes him as ahead overhauler or winder-technician. Respondent concedesthat Townsend is an employee within the meaning of theAct. His job involves the repair and upkeep of autowindermachines. He worked in mill 2 on the first shift with twoother fixers or section men, Cecil Ross and James Mann.The general overseer in mill 2 was Robert Culberson and theshift overseer on the first shift was Ron Talley.In Townsend's 10 years of employment-7 or 8 underRespondent-he had received no written warnings until hisdeclaration of union support. He had been commendedoccasionally by Robert Culberson for doing good work. Hewas a valued and skilled employee who had been sent byRespondent to a special training course conducted by theLeesona Corporation in the operation and repair of automat-ic winding machines. Culberson conceded he was a "realgood" employee.Townsend was probably the leading union spokesman atthe plant. He signed a union card on August 11, 1976. Hedistributed and obtained authorization cards from otheremployees. He passed out union leaflets at the plant on fouroccasions before the beginning of his shift and he also passedout notices of union meetings inside the plant.Townsend's union activity was widespread and open.Employee Velma Tanner, an antiunion employee who wascalled as a witness by Respondent, testified that she observedTownsend talking to employees about the Union. Shetestified:Well, I've seen him when the other shifts changed,when they would be blowing off ready to go home, he'dgo over there with a pencil and paper and he was givingthem cards and they were signing them and he wassticking them in his pocket.She testified that supervisors could see this activity.Tanner also testified that she understood that Townsendwas the "spokesman" for the Union, a description which issupported by the testimony of Shift Overseer Talley. Talleytestified that Townsend was the spokesman for a group ofabout eight employees, including himself, who identifiedthemselves for the Union, probably on August 12, the dayTownsend's name was placed on Respondent's list of unionsupporters.On Labor Day weekend in 1976, Townsend attended aunion rally in Roanoke Rapids, North Carolina, the site ofanother of Respondent's operations whose employees werebargaining through the Union. At the rally, Townsendobtained a union pin which he wore on his cap on the day hereturned to the plant. Upon clocking in, Townsend noticedTalley looking at the pin. Townsend took off his hat and,pointing to the pin, told Talley that the pin identified theemployees' union. Talley questioned whether the employeeshad a union, and Townsend replied that they did.Despite Townsend's excellent and unblemished employ-ment record, he was issued nine warnings in a short span oftime after he identified himself and others as union adher-ents. The warnings were prompted by minor, almostinsignificant, matters which ordinarily would not haveresulted in written documentation-and surely not in Town-send's case because he was a highly regarded and veteranemployee. Some of the warnings were not even shown toTownsend. The complaint had to be amended when, inresponse to a subpena, more warnings were revealed thanwere known to exist by Townsend and the General Counsel.Significantly, the warnings were issued during the peak ofthe union campaign and none was issued after February 9,1977, because, according to Respondent, "Townsend didsettle down" and "was doing well at his job again." (Resp.br. at 296, citing the testimony of Culberson.) I find,however, that the unprecedented and unwarranted warningswere issued to Townsend for pretextual reasons in order tobuild a record against and harass Townsend who was themost prominent union advocate in the plant and viewed assuch by Respondent. In this connection, I have relied onTownsend's testimony, which was often corroborated, be-cause I found Townsend to be a candid and honest witness.Respondent's reasons for its warnings are lame andunpersuasive. In addition to the failure of the reasons givento withstand scrutiny, I found Culberson and Talley, theprincipal authors of the Townsend warnings, to be thor-oughly unreliable witnesses whose testimony was contrivedand influenced by their antiunion animus. I perceived in thetestimony of Talley and Culberson more of an interest inmonitoring prounion employees to build an adverse recordagainst them than in supervising their work or of improvingproduction and efficiency in the workplace. This is con-firmed to a certain extent by the testimony of employeeVelma Tanner who believed that Culberson was "watching"Townsend.Accordingly, I find that all of the Townsend warningswere issued for discriminatory reasons and thus violative ofSection 8(a)(3) and (1) of the Act. I shall discuss each of thewarnings briefly.On August 12, 1976, a written document was placed inTownsend's personnel file by Culberson indicating that hehad been "talked to" about keeping his job in propercondition, particularly about bad yarn which had beencoming out of the winding machines in mill 2. Townsend didnot sign the warning on the space for the employee'ssignature and there is no "refused to sign" notation on thewarning. According to Culberson, this means that thedocument is a verbal warning because the employee was notasked to sign the document. Culberson testified that heshowed the document to Townsend. I reject his testimony.Townsend credibly testified that he never saw the documentuntil the time of the hearing. He is corroborated in effect byCecil Ross who allegedly was written up at the same timeand for the same reason. Ross testified he never saw his440 J. P. STEVENS AND COMPANY, INC.warning and did not think he had been written up.Culberson's testimony on the difference between verbal andwritten warnings and whether so-called verbal warningswere written or not or shown to employees was unconvinc-ing. Culberson also conceded that he had known about thealleged problem with the bad yarn and the winding ma-chines, which had resulted in customer complaints, sinceApril 1976 and that he had talked to all of his winding-section men about the matter on many occasions beforeAugust 1976.The warning issued to Townsend on August 12, 1976--the day he identified for the Union as spokesman for a groupof employees-was obviously inserted in his file secretly andon a pretext because of his union activities and, moreprecisely, his role as the most prominent and leading unionadvocate in the plant. He had never before received awarning, and Respondent's alleged concern with "badwinding" was not shown to have been specifically attribut-able to poor maintenance or specifically attributable toTownsend. In any event, the "bad winding" was a preexist-ing problem which had been discussed with the section menon many occasions without the necessity for the issuance of awarning. I find that the problem was a production problemwhich would not normally have resulted in a personnel ordisciplinary action but for Townsend's union activities.'°The second warning issued to Townsend was a writtenwarning dated August 23, 1976, and signed by both Talleyand Culberson, concerning two matters: talking to employeeAlbertha Jackson and another employee, and taking longbreaks. As to the first, Talley admitted that, before the unioncampaign, he often saw Jackson and Townsend talking andverbally told them to stop. The conversations lasted 2 or 3minutes except one which lasted 15 minutes. Talley, how-ever, made no effort to break them up. As to the secondmatter, Culberson and Talley admitted that they bothactually timed Townsend on his breaks, one of which wasdescribed as 45 minutes long. Townsend took issue with thisaspect of the warning. Neither Talley nor Culberson thoughtabout talking to Townsend, seeing if he had work to do, orhaving him return to his duties. It is incredible to me thatRespondent would have "timed" a 45-minute break withoutgoing to the employee and ordering him to return to his jobif indeed it had only legitimate business reasons at heart.Townsend was in the plant and reachable during this period.It is clear from the testimony of both Talley and Culbersonthat they were not concerned with any work-related issues inwriting up Townsend but were rather interested only infabricating a record against Townsend because of his unionactivities.I In an apparent effort to show that Townsend was not treated disparately,and in reliance on the testimony of Culberson, Respondent argues that fourwinding-section men in mill 2 received warnings at the same time and for thesame general reasons. The argument is unpersuasive. The warnings of sectionmen Cecil Ross and James Mann are suspicious. They are dated the same dayas Townsend's but are worded identically and carry a tone much less criticalthan Townsend's. None of the warnings was signed or contained a "refused tosign" notation. Ross never knew such a warning existed, even though, inresponse to a question from Respondent's counsel, he did recall having aconversation with Culberson about "bad winding." This was understandablebecause Culberson had many such conversations with his section men. Thefourth winding-section man, J. B. Jefferson, also a union supporter, was issueda written warning by another supervisor, George Luster. The warning, whichis dated I day before the other warnings, says nothing about customercomplaints or poor maintenance. It simply states that Jefferson had not told aA third warning was placed in Townsend's personnel fileon October 6, 1976. Townsend testified credibly that thesubject matter of the warning was never discussed with himand the warning was never shown to him. The warning,which has no signature or "refused to sign" notation,concerns a unit which allegedly needed pulling and repair amonth and a half earlier. Talley, who wrote the warning,testified that he noticed that the unit was producingdefective yarn and that section man James Mann shouldhave reported the matter to him. He allegedly wrote upTownsend because he also knew about the defect. Townsenddenied any such incident occurred and also denied seeing thewarning. Talley's testimony on this warning is incredible. Hesaid that he showed the warning to Townsend and Town-send refused to sign it but that he "forgot" to put such anotation on the document. In view of Culberson's testimonythat the difference between a verbal and a written warning isdependent on such a notation and Respondent's own policywhich distinguishes between written and verbal warnings, Ireject Talley's casual testimony on this issue.The October 6 warning was inserted secretly in Town-send's file because of his union activities. Culberson admit-ted that it would be unusual for a warning to be written upfor a dereliction which occurred I or 2 months before. AndTalley's own testimony shows that Townsend was not atfault. It was Mann's responsibility to report the defectivemachine, and the delay in its repair was admittedly causedby the difficulty in obtaining the necessary spare parts. Thus,the warning was unjustified."A fourth warning was placed in Townsend's file onOctober 14 after the following incident: Townsend hadengaged in a conversation with a group of doffers and hadplayfully grabbed one of them, Carl Wilson, by the collarand then let him go. Townsend called to Wilson as hewalked away and drew back as if to throw a bobbin he hadin his hand toward Wilson. Talley walked by and said thatbobbins were not to be thrown in the plant. Townsend thendropped the bobbin into a nearby box. A few minutes laterTownsend was called into the office and issued a writtenwarning accusing him of horseplay and of throwing a bobbinat Wilson. Townsend read the warning, denied throwing thebobbin, and asked Talley to check with Wilson. He refusedto sign the warning. Talley testified in a conclusionaryfashion that Townsend did throw the bobbin, but he did notinvestigate the matter further. Respondent did not questionWilson or any other doffer about this incident but did call asa witness a clearly biased, antiunion employee, VelmaTanner, to testify that she saw Townsend throw the bobbin.Her testimony is completely unreliable, and I reject it exceptwinder tender to put new wax on her machine. Luster testified that the daybefore-August 10-Culberson had said something about a customer com-plaint about wax and told him to talk to the section man about this; he did.but no warning was issued due to this alleged general complaint by Culberson.The next day, according to Luster, Culberson came in and noticed that waxneeded changing on a particular machine and told Luster to issue a warning toJefferson. Luster's testimony thus contradicts that of Culberson whichsuggests that Jefferson, like the other section men, received a warning for ageneral maintenance problem. Moreover, the warning was issued on the sameday that Respondent noted Jefferson's name as a union supporter.Be Respondent makes the unwarranted assertion that Townsend admitteddiscussing the subject matter of this warning with Talley by citing testimonyon direct examination which clearly shows Townsend reading the warningand then denying that the incidents described in the warning ever took place.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsofar as she concedes that Townsend's union activitieswere well known.Based on Townsend's credited testimony and the evidencesurrounding the other warnings issued to Townsend, I findthat this warning would not have been issued but forTownsend's union activities.Another warning was issued to Townsend on December21, 1976, for another incident of alleged horseplay withRebecca Ross. Townsend was cleaning himself with an airblower used to "blow off'" lint from employees and theirmachines. He was approached by Ross who poked him twoor three times in the side. She wanted to use the blower.Townsend told her she should use another blower. At thispoint Culberson approached Townsend and said he had beenwarned about horseplay. Townsend denied he was engagedin horseplay, but Culberson said he would have to write upTownsend. Townsend protested. A warning was written andplaced in Townsend's file by Talley, who did not even see theincident but wrote it up in the first person as if he saw it. Thewarning contains the notation that Townsend "refused tosign" it. Ross was not written up, and she corroboratesTownsend as to the circumstances surrounding the warning.I reject Culberson's testimony that Townsend was culpablebecause he "grabbed" Ross and was "cutting up" on the job.Culberson's testimony was permeated by his animus againstTownsend for the latter's leadership role in the Union and isthus wholly unbelievable. It is also unclear whether Town-send saw this particular warning even though he knew,through Culberson, that it was forthcoming. He testifiedthat he may have seen the warning one week later. Talleytestified he showed Townsend the Ross warning on the dayit was written and that Townsend refused to sign it. He alsotestified that he had the warning written up before he talkedto Townsend-because Culberson asked him to write it up;and he did not talk to Ross about the incident.In view of my credibility determinations, I find thatRespondent's warning of December 21 was issued because ofTownsend's union activities and in order to build a recordagainst Townsend. Ross, who was also involved and,according to the credited testimony, instigated the incident,was not written up. Moreover, the warning was written byTalley before he talked to Townsend or investigated theincident. The circumstances indicate a "trumped up" chargewhich was markedly different from the credited version ofthe incident. In any event, the incident was so minor that itdid not result in a warning against Ross and, in the absenceof Townsend's leadership role in the Union, would not haveresulted in a warning against him.After the Ross incident, Townsend apparently realized hewas being "warned" to death. He went to Culberson with awitness, Joyce Seamon, and asked Culberson to get off hisback. He told Culberson that he knew Culberson was awareof his union activities. Culberson told Townsend he hadcomplaints about Townsend not doing his job. However,Culberson did not mention who was complaining aboutTownsend's work. Culberson essentially corroboratedTownsend about this conversation, although he places theconversation as taking place one day after he talked toTownsend and Seamon for "horseplaying" in the windingroom. There was no written documentation of this "verbal"warning, but Townsend describes a rather insignificantincident which occurred at this time: He stuck his tongueout at a young lady employee, was observed by Culberson,and was subsequently called into the office and shown theRoss warning.Another warning, dated December 27, 1976, was placedin Townsend's file by Culberson. It recounts that Townsendhad been talked to on numerous occasions "about beingaway from his job too much," that unnamed employees hadcomplained about poor maintenance on the winders, thatTownsend had a "negative" attitude toward "constructivecriticism" and that the document was a "final warning" thatany "further misconduct" and "disobeying of instructionscould result in your termination." There was no signature ornotation that Townsend "refused to sign" the document.Townsend denied he saw the document or discussed such ageneral negative evaluation. Culberson testified that hecalled Townsend into his office, talked to him about thewarning, and showed it to him. I reject Culberson'stestimony on this issue based not only on his generalunreliability as a witness, but also because I find it incrediblethat a final warning with the threat of discharge would beissued without requiring it to be signed or the notation"refused to sign" being put on it. In Culberson's view, thedocument was a verbal warning. It is clear, however, thatRespondent's written policy requires a written warningbefore a discharge is effectuated. Thus, I find that thewarning was secretly placed in Townsend's file.Moreover, to the extent that the warning purports torelate to bad maintenance on Townsend's part, I find thecharge completely unwarranted. Respondent claimed thatthis warning was simply a summary of previous complaintsagainst Culberson and contained nothing new. If so, it wasbased on pretexts and was unlawfully issued prior warnings.Moreover, alleged employee complaints about Townsend'swork were nonexistent. No specific evidence of employeecomplaints was submitted to support the charge except forthe exaggerated and biased testimony of Tanner and theequally unreliable testimony of Culberson, both of whom Idiscredit.Respondent's argument, that there were problems withbad "winding" or yarn, which resulted in customer com-plaints, that this was the result of poor maintenance whichin turn was the primary responsibility of Willie Townsend,and that all of this necessitated personnel actions such aswarnings and threats of discharge, is unpersuasive. First ofall, Respondent relies on the testimony of Plant Superinten-dent Gregory concerning periodic inspection reports on thewinders from the Leesona Corporation. Even assuming thatthese reports relate only to the mill 2 winding machines-anassertion which is incapable of corroboration-they do notpoint to Townsend as the culprit for the poor maintenance.Indeed, according to Gregory, the inspection report of May20, 1977, lists the greatest number of maintenance and repairproblems. However, Townsend did not receive a warningabout poor maintenance after December 27, 1976, and,according to Culberson, he redistributed the work of thefixers, including Townsend, in early 1977. This significantlyalleviated the problem. Culberson's testimony on this pointillustrates his complete unreliability as a witness. On directexamination, he testified that the condition of the windersdid not improve as a result of his redistribution of work. On442 J. P. STEVENS AND COMPANY, INC.cross-examination, he suggested that his. redistribution ofwork "had to help" because the fixers had "two windersapiece" and had a "better attitude." If Culberson's firstversion is correct and the redistribution in early 1977 did nothelp, Townsend was obviously not responsible because hereceived no warnings about poor maintenance in 1977; ifCulberson's second version is correct, then the redistributiondid correct the problem and the reason for the poormaintenance was due to the inequitable assignment of work.The same conclusion applies to alleged customer com-plaints. Gregory testified about customer complaints con-cerning mill 2 winding or yarn and identified certaindocuments he claimed were customer complaints about mill2 winding. The documentary evidence does not show thatthe complaints relate only to mill 2 winding problems.However, even if I accept Gregory's testimony that they did,the documentary evidence does not show that the com-plaints were due to bad maintenance within the responsibili-ty of fixers generally or Townsend in particular. Suchcomplaints were common. There were a significant numberof customer complaints prior to June 1976 and many afterJanuary 1977 when Townsend ceased getting warningsabout poor maintenance and after Culberson had redistribut-ed the work and saw some improvement. Thus, the customercomplaints prove nothing about Townsend's alleged lack ofattentiveness to his work. Rather they probably relate to thefact that Respondent had a lot of old machines which oftenbroke down, even though they were overhauled in 1973 or1974. Joyce Seamon testified that se became a uniconewinder operator in about 1973 and her machine had alwayshad problems.To the extent that Respondent urges, based primarily onCulberson's unreliable testimony, that Townsend was moreresponsible than the other section men for the poor yarn andthe allegedly poor maintenance because he had generalresponsibility to repair all the automatic winding machines,I find the argument unpersuasive. First of all, Respondenttakes the position in litigation that Townsend was and is anemployee-that he is a winder technician and not a sectionman or fixer'-but that the section men are supervisors. It isinconceivable to me that Townsend-an employee-wouldhave greater responsibility in this respect than the sectionmen who Respondent says were supervisors. I also findimplausible Culberson's testimony that, in 1973, Townsendaccepted what, under Culberson's view, would have been ademotion from a section man's job to a job he called "headoverhauler." In fact, Townsend and the people specificallylabeled section men had essentially the same type of job.They thus shared equally in any responsibility for poormaintenance. This is basically conceded by Culberson, whotestified that he spoke to all the section men-indeed issuedthem warnings-about the bad yarn and alleged poormaintenance and that he subsequently redistributed thework of the winding section men in his mill, which resultedin improved maintenance. In these circumstances, Respon-dent's focus on Townsend for its discipline is explainable notby his greater responsibility but by his leadership role in theUnion.' It is interesting that Townsend was identified as a "unicone section man"in his first, August 12, 1976, warning.Accordingly, I find that Respondent's attempt to lay theblame for alleged poor maintenance of the winding machineson Townsend was a pretext to mask its ulterior purpose inissuing warnings to Townsend-to harass and build a recordagainst him with a view to eventually discharging himbecause of his leadership role in the Union.Three other warnings were placed in Townsend's file afterthe alleged final warning of December 27, 1976. Allcontained no signature by Townsend or notation that herefused to sign. They were issued for minor incidents whichwere pretexts for Respondent's continued harassment ofTownsend because of his leadership role in the Union.On January 13, 1977-in a warning not shown toTownsend-he was criticized for talking to several employ-ees for "about ten minutes."On January 18, 1977, another warning not shown toTownsend was placed in his file for a petty incident,unconnected with work, but which very much demonstratedRespondent's antiunion animus toward Townsend.On the day in question, certain employees and Townsendhad gathered on the fire escape at approximately 8:30 a.m. toobserve the unusual occurrence of snow in Montgomery.Across the street, some officials of Respondent had gatheredon the porch of the administration building. While on thefire escape, Townsend remarked to the employees thatRespondent's officials should close down the plant and leteveryone go home. Townsend testified that he may have saidthis in a voice louder than he normally speaks, but that hedid not shout the remark in an abusive snanner. However, afew minutes later, Culberson ordered Townsend to PlantSuperintendent Gregory's office where he was subjected tocondescending and heated criticism by Gregory. Townsendwas told that his remark was out of place, that he would notbe missed if he left, and that he had better start to conducthimself as a gentleman. The meeting ended with Townsendbeing told to get "the hell" out of the office. Gregory'stestimony clearly indicates that he did not think Townsend'sconduct justified a warning-he did not direct that Town-send be issued a warning; yet he signed a subsequentwarning which was written by Culberson. Gregory testifiedthat he was so angry that he "was willing for [Townsend] toquit." Gregory's purported horror at Townsend's languageis particularly incongruous in view of his own abusiveremarks to employee Bruce Duke for a similarly insignifi-cant incident (infra). Respondent's reaction to Townsend'sremarks--an accusation that he was arrogant-was aeuphemism to describe its hostility toward Townsend for hisleadership role in the Union and as spokesman for theprounion employees. In these circumstances, I find that thewarning of January 18 was inserted in Townsend's file fordiscriminatory reasons.On February 9, 1977, Talley issued another warning toTownsend for talking "four or five minutes" to employeeJoanne Black. Talley did not claim he showed the warningto Townsend. Townsend testified that the conversation withBlack lasted less than 2 minutes and in fact was about aunion meeting the night before. Townsend did acknowledgethat Talley approached him after his conversation withBlack and after Talley had talked to Black. Talley said443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTownsend was not supposed to be talking to her. Black wasnot issued a warning, and Talley admittedly had not writtenup Townsend for such short conversations prior to the unioncampaign. Indeed, the overwhelming evidence in this case,including the testimony of supervisors, is that there was noprohibition against short conversations between employeeson the production floor. Nor was Respondent particularlyconcerned about interference with production. Pete Greentalked to almost all the employees at their jobs in an attemptto solicit grievances. In these circumstances, it is likely, andI find, that Talley placed the February 9 reprimand inTownsend's file because of Respondent's continuing anddiscriminatory harassment of Townsend and because hisconversation was related to the Union.In sum, Respondent issued nine warnings to Townsendduring the union campaign for discriminatory reasons and inviolation of Section 8(a)(3) and (1) of the Act.2. J. B. JeffersonJ. B. Jefferson was employed by Respondent sinceSeptember 1971. He was promoted to section man or fixer"in 1976, and at the time of his discharge in early August1977-shortly after the beginning of the hearing in thiscase-he worked on the third shift in mill 2 under thesupervision of George Luster and Robert Culberson.The General Counsel alleges that Respondent discrimina-torily issued two warnings to Jefferson-one on June 10,1977, and another on July 29, 1977-and subsequentlydiscriminatorily discharged him in August 1977 because ofhis union activities. Respondent alleges that its decisions onthese matters were prompted solely by legitimate consider-ations. I find, in agreement with the General Counsel, thatRespondent discriminated against Jefferson because of hisleadership role on behalf of the Union.Jefferson was a known leader in the union campaign. Nextto Townsend, Jefferson was the most prominent union leaderin the plant; he was particularly active in June and July 1977in a renewed effort to keep the Union alive at the plant. Hisauthorization card was signed early in the campaign, and heacted as spokesman for a group of employees who identifiedthemselves for the Union. Jefferson's name appears onRespondent's list of union supporters under the date ofAugust 11, 1976. His union activities continued through thespring of 1977. He regularly attended union meetings,handed out union authorization cards to about 10 employ-ees, some in the breakroom at the plant, and distributedunion leaflets outside the plant "two or three times" in thespring of 1977. At least three of the cards he solicited fromemployees were signed in June 1977, and he acted as witnessfor two of these employees when they later identifiedthemselves to their supervisors as union supporters.On June 10, 1977, he passed out union leaflets in front ofthe plant and carried one into the plant. Supervisor RonTalley, who was apparently substituting for Luster, was at" The terms are interchangeable; as I shall discuss later in this Decision, thesection men at the West Boylston facility are employees and not supervisors asRespondent contends." Respondent's attempts to impeach Jefferson based on his testimonyconcerning other warnings-some dating back to 1972-are not persuasive.Jefferson's testimony on some of these matters simply reflects the lack ofthe timeclock, a few feet away, when Jefferson approached itto punch in. Talley saw him with the leaflet.That night, Talley observed Jefferson three or four timeshaving conversations with employees which later became thesubject of a written warning. One-half hour into the shift,Jefferson had a short conversation with employee MaryRobinson and placed his arm around her shoulder. BothJefferson and Robinson testified that theirs was a work-related conversation and that he did not "hug" her, asRespondent charged. Talley observed them from about 10 to15 feet away. Robinson testified that Culberson came over toher afterwards-Culberson did not come into the plant untilthe end of the third shift, about 5:30 a.m.-and asked ifJefferson had "hugged" her; she denied the charge. A fewminutes after talking with Robinson, Jefferson spoke withJulia Davis and another spinner for 2 or 3 minutes, eitherduring their breaktime or while they were going on theirbreak. Davis corroborated Jefferson that there was nointerference with the work of the spinners at this time.Talley came up to Jefferson and accused him of interferingwith the work of the two employees and engaging inhorseplay. Jefferson explained that they all were on break-time. Still later, Jefferson spoke briefly to two otheremployees while on his rounds, and Talley again accusedJefferson of "horsing around." I credit Jefferson's account ofthe above events. He was an honest and forthright witnessand was essentially corroborated by Davis and Robinson.'At the end of the shift, Jefferson was called intoCulberson's office and issued a written warning document-ing the above conversations and accusing him of keepingpeople from their jobs. The substance of the charge wasfalse, according to Jefferson's credited testimony, andJefferson told Culberson this in the presence of Talley.The warning itself was issued on a pretext and isexplainable by Jefferson's renewed union activities, particu-larly the distribution of leaflets, which was observed byTalley, that very night. The harmless conversations andincidents which prompted the warnings were not ordinarilycauses for discipline. Prior to the onset of the Union, similarconversations, even for personal reasons, were toleratedwithout interference or warnings, according to testimonyfrom many employees and some supervisors. The scenariofor the Jefferson warning was thus reminiscent of theTownsend harassment early in the Union's campaign. TheTownsend warnings, however, had brought about unfairlabor practice charges and complaint allegations of discrimi-nation. The authors of the Townsend warnings-Culbersonand Talley-apparently focused on Jefferson as the newobject of their attention and monitored his almost everymove on this night. In these circumstances, I conclude thatthe warning was motivated by a desire to retaliate againstrecollection one might normally expect in a candid witness. These warningswere not specifically at issue and he was promoted to section mannotwithstanding many prior warnings in his file. On the other hand, Talleyand Culberson impressed me as witnesses who were attempting to conceal anunlawful motive for issuing warnings to Jefferson in the summer of 1977, thecritical period herein, just as they had in the case of Willie Townsend.444 J. P. STEVENS AND COMPANY, INC.Jefferson for having distributed leaflets on behalf of theUnion that very night-a circumstance known by Talley."On July 24, 1977, James Williams, the other fixer onJefferson's shift in mill 2, signed an authorization card.Jefferson acted as Williams' witness when he thereafteridentified himself to Luster as a union supporter.On July 29, 1977, Jefferson received a warning about notrepairing a particular machine and referring the machineoperator to another fixer. Jefferson's uncontradicted testi-mony of the incident is as follows:Jefferson was working on a rotocone winder whenemployee Mildred McEwen came up to him and asked himto fix her machine. Jefferson, who was busy at the time, toldMcEwen to ask the other fixer, James Williams, to take careof her machine because Williams was free. After Jeffersonfixed the rotocone, however, he went over to McEwen'smachine and fixed it. Jefferson testified that 15 minuteselapsed between the time McEwen made her request andwhen Jefferson finished with the rotocone and was able toget to McEwen's job.Luster testified that McEwen came up to him and toldhim that Jefferson refused to fix her machine and referredher to the other fixer, Williams. McEwen did not testifyabout this matter. Luster did not apparently talk to Jeffersonor make him repair the machine or check to see if it waseventually repaired. He wrote a warning on the matter andshowed it to Jefferson, although Luster did not specify whenhe showed the warning and talked to Jefferson or give anyother details about the warning or what prompted it.Jefferson testified that he did see and refused to sign thewarning on the day after the incident.The July 29 warning was issued to Jefferson because of hisunion activities. Respondent did not refute Jefferson'stestimony that he actually repaired McEwen's machine.Indeed, Respondent conducted no investigation to that end.Instead, it relied on hearsay testimony that Jefferson initiallyrefused to repair the machine--or, more accurately, com-plained about the request made by an employee-because hewas busy on something else. Respondent's trigger-happyfondness for issuing warnings to union leaders--exemplifiedin Jefferson's June 10 warning-was repeated on July 29.Not only was the warning itself discriminatorily motivated,but it is an example of Respondent's continued hostilitytoward Jefferson for his newly reasserted leadership role inthe Union.Another warning, dated July 30, was issued to Jeffersonon a pretext and provides further evidence of Respondent'sharassment technique and its animus. Jefferson crediblytestified that he kept himself occupied with his normal dutiesthat night, fixing units which were "flagged."' Jeffersontestified that there were quite a few flags and that he workedon a "lot of them" but that there were some left unrepairedat the end of the shift. Luster did not make any complaintsto Jefferson that night about his work. When Culbersoncame in about 5:30 a.m., shortly before the end of Jefferson's" I do not reach the issue-which was not presented to me but looms largein Jefferson's case-of whether he was discriminatorily issued particularwarnings on pretexts from August 1976, when he first declared for the Union,until June 1977." When a unit is in need of repair, the operator "flags" it by placing a coneon it to signal a fixer to come over to repair the machine." In view of this testimony by Culberson, I find it difficult to believeshift, he approached Jefferson, asked him what he had beendoing all night, and complained that he had only done about2 hours' worth of work. Culberson then approached Lusterand told him to write up Jefferson because the rotoconewinders had flags "all over." Jefferson credibly testified thathe did not see the warning until the next workday, whichwould have been Monday, August 1, 1977, the first day ofthe hearing in this case; the shift began at 10 o'clock onSunday night.In these circumstances, I find and conclude that thereason for the July 30 warning was the same as that for theJune 10 and July 29 warnings, particularly since Luster hadto be ordered to write it up. Although not specifically allegedas a violation, the circumstances surrounding the warningwere fully litigated and were intertwined with the issuespresented in the complaint. Thus, Respondent's antiunionhostility and harassment of Jefferson continued up until thebeginning of the hearing in this case and his discharge Iweek later.Jefferson was discharged on August 8, 1977, for an allegeddereliction which took place during the shift of August 4 and5, 1977, during the first week of the hearing in this case. Ifind that the alleged reason for the discharge-refusing toperform assigned work-was a pretext to mask Respon-dent's discriminatory motive.At or about 10:30 p.m. on August 4, shortly after thebeginning of the shift, Luster told fixers Jefferson andWilliams that Culberson wanted them to "build" or "pull"some units if they had time. To build or pull a unit involveda more substantial repair job than the fixers ordinarilyengaged in when they answered "flags." Each winder hasover 40 units on it. According to the testimony of Jeffersonand Wiliams, Jefferson replied that all his units were built.Luster asked if he should tell Culberson that, and Jeffersonsaid "yes." Apparently, the units which needed to be rebuiltwere ones that Willie Townsend could not work on becauseof his absence that week. In any event, Jefferson did work ontwo units this particular night, repairing one completely.Williams did not pull any assigned units.At the end of the shift, Culberson arrived at the plant. Heand Luster approached Jefferson. Culberson told Jeffersonhe could get fired for refusing to do a job. Jefferson deniedthat he refused to do a job and stated that he did repair theassigned units. Culberson replied that Luster reported thathe did not fix any units. Jefferson then said if Culberson didnot believe him, he should ask Williams. Culberson essen-tially corroborated Jefferson. He conceded that Jeffersontold him he had pulled some units.'The next night, Friday, August 5, Jefferson reported forwork but was sent home and told to report back on Mondayto talk to Culberson. On August 8, Monday, Jeffersonreported to the plant and was told he was terminated-notby Culberson, but by Talley.Three witnesses-Jefferson, Williams, and Mary Robin-son-testified that Jefferson did indeed pull at least one unitPersonnel Director Compton's testimony to the effect that Culberson had nottold him that Jefferson said he had pulled one or more units. Indeed, intestifying about his approval of the discharge, Compton specifically statedthat he relied on the fact that Jefferson never said he had pulled any units.Either Compton was untruthful on the witness stand or Culberson wasuntruthful in his report to Compton.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat night and repaired it. The only contrary testimony isthat of George Luster who said he did not see Jefferson pullany units. I reject Luster's testimony as unreliable. Hetestified that he did not know how many units had to bepulled or how many were "down" at the end of the shift. Healso testified that Jefferson kept busy and that he had nocomplaints about Jefferson's work that night. And he didnot ask Jefferson or any of the winder tenders whetherJefferson pulled any units. Yet, at the end of the shift, hisreport to Culberson apparently focused only on Jefferson'scomments made at the beginning of the shift to the effectthat he did not feel he should work on the Townsend units.Luster's testimony is thus influenced by the same animus heand other supervisors had consistently displayed againstJefferson for his union activities over the past severalmonths.Moreover, it is clear from the testimony of Luster andJames Williams that Culberson talked with Williams afterJefferson had suggested that he should and that Culberson'sonly questions of Williams focused on whether Jefferson hadstated a refusal to pull any units. Culberson did not at thispoint ask whether Jefferson actually pulled any units.Culberson already had been told by Jefferson that Jeffersonhad pulled some units. Indeed, after talking with Williams,Culberson directed that a statement be prepared for Wil-liams' signature documenting their conversation. Lusterdelivered it to Williams. Williams mentioned that thestatement was inaccurate and insisted that an addition bemade that he saw Jefferson "rebuild" a unit. That firstwritten statement was destroyed by Respondent. Thus,Respondent was more concerned with the legalistic andalmost academic question of Jefferson's initial response toLuster's order-which was, incidentally, made to bothfixers-than in the result: whether Jefferson had performedthe assigned task. Clearly, Respondent was more interestedin finding a reason to fire Jefferson rather than in adequatelyinvestigating the matter to determine whether there hadbeen a work-related lapse in production or maintenance.More importantly perhaps, Respondent's entire procedurein effecutating the Jefferson discharge shows its determina-tion to find a pretext to support the discharge decision.Thus, after the initial conversation with Williams, Lusterwas asked to obtain a written statement from Williams-aprocedure never followed by Luster in his 10 years ofsupervision at West Boylston. Williams protested about theway the first statement was written and insisted it becorrected. Respondent then destroyed the statement. Wil-liams was presented with a second statement to sign and hedid so without reading it closely because he was told that itwas just like the corrected first statement. According toCulberson-whose testimony I reject as unreliable andcolored by his union animus-he had two conversationswith Williams, and Williams changed his story: First,Williams said Jefferson did not pull any units and later hesaid that he "thought" that Jefferson did. However, even' I am reinforced in my finding of discrimination because Respondent, afterrecognizing that it could not prove Jefferson's failure to perform an assignedtask and offered to reinstate him with full backpay on October 11, 1977. It isconceded that he accepted this offer and returned to work on October 13,1977.E I credit the testimony of Moss on these matters and discredit the contrarytestimony of Bobby Ball whom I did not find to be a reliable witness. Moss'accepting Culberson's testimony after the second state-ment-which considerably weakened the case against Jeffer-son-Respondent had less reason to fire Jefferson than it didinitially. Yet Respondent went ahead with the discharge. Atbest, Respondent had evidence that Jefferson initially re-fused to pull units-or more accurately-complained aboutthe assignment. Against this was the evidence that bothfixers were asked to pull Townsend's units, that Williams didnot, that Jefferson did-according to both Williams andJefferson-and that Luster had no complaints about Jeffer-son's work that night. No further investigation was conduct-ed and, although Jefferson performed the assigned task, hewas fired. Williams, who did not perform the task, sufferedno repercussions. The only conclusion I can make is thatRespondent was determined to fire Jefferson under anycircumstances because of its longstanding hostility towardsJefferson for his leadership role in the Union.In sum, the warnings issued to Jefferson on June 10 andJuly 29 and 30 were discriminatorily motivated as was hisdischarge in August 1977; all of this conduct was violative ofSection 8(a)(3) and (I) of the Act. '3. Margie MossEmployee Margie Moss began working for Respondent onSeptember 15, 1975, and was discharged on August 25,1976. She was a hand winder on the third shift in mill 1under the supervision of Shift Overseer Jerry Baggett.Moss signed a union card early in the campaign andattended union meetings. She also distributed union leafletsat the plant on one occasion, on August 17, before thebeginning of her shift. Supervisor Bobby Ball, who knew her,was present and noticed her at this time. Her name appearedon Respondent's list of union adherents under the date ofAugust 9.'Moss had several conversations with coworkers in theplant cafeteria or breakroom about the Union. SupervisorJerry Baggett overheard these conversations. In at least onesuch conversation overheard by Baggett, Moss was trying toconvince another employee to sign a union card andmentioned the advantages of union representation. I do notcredit Baggett's denial that he overheard Moss talkingfavorably about the Union. Baggett testified that he neverheard the Union discussed in the breakroom and "neverdiscussed a union with the employees." He did not impressme as a candid witness in his general denials that he knewabout union activity at the plant. Moreover, since Moss didnot personally notify a supervisor of her union support, it isreasonable to infer that her union support became known toRespondent through Baggett's overhearing conversations asshe testified. The only other source would have been BobbyBall,, but the notation on Respondent's list of unionsupporters is dated before Ball could have observed Mosspassing out literature.first card which was signed in early August, according to her testimony andthat of another employee, was not admitted into evidence, but, in view of herother union activity and because her name appeared on Respondent's list ofunion supporters, under the date of August 9, 1 credit her testimony that shesigned a card either in late July or early August. She signed another card-which was admitted into evidence-on August 30, after her discharge.446 J. P. STEVENS AND COMPANY. INC.Moss was discharged on August 24, just I week afterdistributing union literature and shortly after being placedby Respondent on its list of union supporters. The timing ofthe discharge is persuasive evidence of its unlawful charac-ter.This inference is strengthened by the failure of Respon-dent's reason for the discharge-"low production"--towithstand scrutiny. Moss, who had been warned five timesfor low production during the early part of her employment,received her first warning since April on August 18, 1976, 1day after she passed out union literature. The warningmentioned that she was on the allowance sheet for the weekending "8-15-76."'"Moss credibly testified that Baggett,who wrote up the warning, also talked to her about stayingin the bathroom too long which she explained by stating shewas not feeling well. The termination notice of August 24states that, since her production "remains consistently andrepeatedly low," she was being discharged. Baggett testifiedthat Moss was on the allowance sheet for the last 2 weeks ofher employment and that this is what prompted herdischarge. Neither of the allowance sheets was offered intoevidence.Respondent's failure to offer into evidence the allowancesheets of Moss' last 2 weeks of employment to support itsclaim that she was discharged for low production during thisperiod renders Respondent's asserted reason for her dis-charge, a well as the August 18 warning, an obviouspretext. Such evidence was easily available to it, and, indeed,Respondent offered allowance sheets covering the last 2months of union supporter Ed Beeman's employment in aneffort to justify his discharge. Its failure to offer similarevidence in Moss' case leads to the inference that she was noton the allowance sheet or the amounts of her deficiencieswere so small that they would not have supported adischarge when compared to other employees. For a short-term employee who had difficulties making production earlyin her employment, Moss had performed well since April1976. Only after her union activities was she warned andprecipitously discharged for low production. Moreover,although Respondent obviously warned and dischargedother employees for low production, its policy in doing sowas not consistent. Marva Watkins received 18 warnings forlow production and being on the allowance sheet during her3 years of employment; she was not discharged for thisreason. Moreover, it is clear that other employees whoshowed up on the allowance sheet were not disciplined, andBaggett testified that he simply talked to one, Bessie Ross,casually, on her job. In these circumstances, I find that Mosswas not discharged for low production, but rather for herunion activities which became known to Respondent shortlybefore her discharge.That the reason given for Moss' discharge-low produc-tion-was a pretext is also shown by Respondent's subse-quent conduct in refusing to rehire Moss after her discharge.It is undisputed that, in April 1977, Moss made a writtenapplication for reemployment at the plant and that shetalked with Personnel Director Compton at this time. Thereis a dispute between Compton and Moss as to what was said.i' An allowance sheet is a weekly report indicating employees whoseproduction was not up to standard. It indicates deficiencies or amountsRespondent had to pay production employees to bring their average hourlyMoss testified that Compton told her she was a good workerbut he did not know what "got into [her]," that there was ajob opening on the third shift, and that he would call her thenext day after checking with the supervisor. She never heardfrom Compton. Compton testified that he told Moss that hedid not know if there were any openings but said he wouldkeep her in mind if she filled out an application; he also toldher she could have been a good employee if she had stayedon her job and "worked with us."Moss was not rehired because of her known unionactivities which, by April 1977, had resulted in an unfairlabor practice charge being filed against Respondent allegingthat her discharge had been unlawful. Compton took Moss'application but never called her to tell her whether it hadbeen acted on favorably or not.In an apparent attempt to justify the refusal to rehireMoss and Beeman, another supporter who was discharged,ostensibly for low production, Compton testified that it washis practice not to rehire employees terminated for lowproduction. I do not credit Compton. If there were a policyagainst rehiring low producers, I doubt that Compton wouldhave permitted Moss to file an application at all. A candidresponse to Moss and Beeman would not have been I'll"keep you in mind"--as Compton testified-but, rather,"we have a policy against rehiring those fired for lowproduction." Moreover, documentary evidence shows thatthere were many job openings at the plant between Marchand June 1977, thus supporting Moss' testimony thatCompton mentioned a specific job opening. Documentaryevidence also shows that low producers were consideredcandidates for rehire. For example, Beeman was dischargedfor low production, yet his termination notice indicates thathe would be rehired "if improved quality and production."Tony Freeman was discharged on May 25, 1976, for whatwas described as "poor" quantity and "fair" quality of work;yet his termination notice indicated that he could be rehiredand he was rehired in January 1977. Of course, there wasmuch evidence that former employees, even those who werefired for cause, were rehired as a general matter. According-ly, I find, contrary to Compton's testimony, that there wasnot an ironclad policy against the reemployment of lowproducers.In these circumstances, it is reasonable to infer, and I find,that Respondent failed to rehire Moss for the same reason itfired her-her union activities.4. Tim WalkerEmployee Tim Walker had worked for Respondent forabout 4 months before being discharged on August 26, 1976.At the time of his discharge he was a yarn man on the thirdshift in mill I under Shift Overseer Jerry Baggett. When hewas first hired he worked on the second shift under ShiftOverseer Bobby Ball.Walker signed a union authorization card on August 10.He handbilled on behalf of the Union outside the plant inmid-August. Walker was observed on this occasion bySupervisor Bobby Ball who was writing names on a pad.wage up to the plant minimum of 2.85 per hour where such failure to earnthe minimum is the fault of the employee.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker also distributed blank union cards he had obtainedfrom Union Representative Henry Mann at a union meetingto employees inside the plant during breaktimes."The day after he distributed union handbills outside theplant, Walker was issued a warning-dated August 18-concerning the packing of bad yarn." This warning wasunjustified and issued in retailiation for Walker's unionactivity and in order to build a record to support Walker'sdischarge. Margie Moss, another union supporter, who wasinvolved in the union distribution the same day, was alsodiscriminatorily issued a warning on August 18 on a pretext.The evidence concerning the warning for packing badyarn is as follows: Walker testified that after he was giventhe warning he was told by Baggett to repack the yarn. Hedid so the next night and found, based on the slip inside thebox, that it had been packed by a first-shift employee. Hecomplained to section man Butch Corbin, who had wit-nessed the warning, and showed him that it was not his yarn.Corbin did not testify. Walker also complained to Baggett,who said nothing. He also complained to Paul Gregory orSkidmore in one of the August grievance meetings. He wasgiven a sympathetic response to the effect that it probablywas a mistake because so much bad yarn was being packed.Baggett denied that he asked Walker to repack the yarn. Hetestified that when he came in to work that night, MillOverseer Marvin Hicks "had left the yarn on my desk with anote attached to it and a packing slip ...which identifiedthe yarn man that packed it out ..." Hicks did not testifyabout his role in this incident.I credit Walker's testimony that he was unjustifiablywarned on August 18 and that the bad yarn was not packedby him. Walker's testimony that he did repack the yarn andshowed Corbin that it was not his yarn is uncontradicted.Baggett denied that he asked Walker to repack the yarn, butI find it likely that he did because he physically showedWalker the bad cones which were left for him by Hicks. Inany event, it is uncontradicted that Walker did indeedrepack the yarn. It is understandable that Walker did notcomplain at the time he was warned-he did not have anyway of knowing that the bad yarn was not his. I find itsignificant that Hicks did not testify about this incident sinceit was really his association of the bad yarn with Walker'sslip that formed the basis of the complaint. Baggett wassimply a conduit for Hicks in this matter. Walker's testimo-ny is given further credence by the fact that he consistentlycomplained to several officials that the warning was unjusti-fied and stood firm at the hearing that this was anunwarranted warning while, at the same time, candidlyadmitting to the fact that other earlier warnings about hisjob performance were justified.Walker was discharged, according to his terminationnotice, for allegedly throwing a bobbin at another employeeand running into her with a yarn box-an incident whichoccurred on his last day of work, August 25, 1 week after his" Respondent contends that it had no knowledge of Walker's unionactivity. I reject this argument even though Walker did not identify himselffor the Union to a particular supervisor and stated that no supervisor saw himhanding out cards. At the very least, Respondent, through Bobby Ball, knewhe had distributed leaflets in mid-August. Both Walker and Margie Mosstestified about Ball's observing them distributing union literature. I rejectBall's denial that he saw Walker because of his unreliability as a witness.earlier warning. The termination also mentioned previouswarnings and stated that he had "failed to improve."The evidence concerning the incident which promptedWalker's discharge is as follows:On August 25 about 2 a.m., Walker was cleaning up in thewinding room and picked up a bobbin from the floor andthrew it into a box next where winder Lurine Minor wasworking. Minor told Walker she was startled by histhrowing the bobbin as he did. Later that same morning,Walker was pushing a box of yarn down an aisle andaccidentally bumped into a doff box next to Minor. Anargument ensued and Walker apologized, but Minor com-plained about the incident to a supervisor. Walker continuedworking, but, shortly before 6 a.m., was told to report to theoffice. In the office, Mill Overseer Hicks told Walker thatMinor had accused Walker of hitting her with a bobbin,cursing her, and hitting her with a crate. Walker denied theaccusations and gave his explanation. He then punched outand went home.At or about 2:30 p.m. on the afternoon of the next day,Hicks and Bobby Ball drove to Walker's home and told himthat Personnel Director Compton wanted Walker to come tothe plant. Walker did so and met with Hicks and Compton,who asked about the Minor incident. Walker again gave hisversion, and Compton informed Walker he was beingdischarged.The above is based on the basically uncontradictedtestimony of Walker. He was essentially corroborated byemployee Canty, who observed the cart accident. Cantytestified that Walker's doff box hit Minor's, that Walkerapologized, that Minor said something back and about Ihour later talked to Hicks. Lurine Minor did not testify.Baggett, Hicks, and Compton all testified that they talkedto Minor and that she said Walker ran "into her" with ayarn box. Hicks testified that Minor talked to him andBaggett in the breakroom. Baggett then talked to herseparately, and Compton talked to her the next day.Compton also testified that Minor said she did not want tosee Walker lose his job. Hicks testified he was present whenCompton talked to Minor and that, at that time, Minor saidWalker had "run into her legs" with a "yarn box"-something he had done before-and that Walker hit her "onthe leg" with the bobbin. Compton testified that Hicks wasnot present when he talked to Minor."I reject Respondent's asserted reason for the discharge.Hicks' testimony is wholly unreliable. In his effort toexaggerate Walker's offense, Hicks gave inconsistent testi-mony. He testified that when he first talked to Minor inBaggett's presence she told them that Walker "just missedher leg" with the bobbin, but later he testified she toldCompton-in a conversation during which, according toCompton, Hicks was not present-that he "hit her on theleg" with the bobbin. In these circumstances and because ofthe other inconsistencies in the testimony of Hicks andCompton about what Minor told them-and even about' Walker mistakenly testified that the union distribution took place onAugust 19. Actually, other evidence shows that it occurred on August 17." After Compton had twice testified that Hicks was not present,Respondent's counsel asked, in a leading question, whether Hicks "was notthere." Compton adroitly picked up the intended message and said "he mayhave been" and, in response to still another leading question, Compton said hecould not recall. I do not credit Compton's testimony on this issue.448 J. P. STEVENS AND COMPANY. INC.whether Hicks was present, I cannot accept their testimonyabout the circumstances leading to Walker's discharge.I find that the reason which allegedly precipitatedWalker's discharge-the Lurine Minor incident-was apretext. The real reason for Walker's discharge was hisknown union activities which took place within 2 weeks ofhis discharge. The timing of the discharge offers persuasivesupport for the finding that it was unlawful.In addition to the inconsistent testimony of Hicks andCompton on this issue, it is obvious that the Minor-Walkerdispute was truly a minor one, not warranting a warning or adischarge. No other witnesses to the incident were sought toexplain the apparent conflict between Minor and Walker asto what happened. The record herein demonstrates that onother occasions Respondent sought to reconcile contradicto-ry versions of events before imposing discipline. Indeed, itappears that Minor herself did not want to escalate theincident as much as Respondent eventually did because,according to both Compton and Hicks, she expressed theview that she did not want Walker discharged over theincident. Moreover, there is evidence that, in the absence ofan atmosphere of union hostility, incidents of a much moreserious nature were resolved amicably without discipline anddischarge. For example, on one occasion, employee LarryMeeks pulled a knife on Dorothy Mickles in the plant andwas merely asked to apologize to Mickles. It is clear that,but for Walker's union activity, he would not have beendischarged on the basis of the Minor incident.I turn now to the allegation that, in the spring andsummer of 1977, Walker was denied reemployment becauseof his union activities and because charges had been filed onhis behalf.The first charge that Walker was discriminatorily dis-charged was filed with the Board on November 15, 1976.Respondent received a copy of this charge. Walker testifiedthat after his discharge but before a conversation withSupervisor Jimmy Minor, which is discussed infra andwhich took place some 6 months after his discharge-inabout February 1977 he talked with a black man in thepersonnel office about getting a job at the plant. I find thatthis man was Leon Irby. According to Walker, he filled outan application on this occasion or on one of his other threevisits to the plant when he spoke with Irby. Irby told himthat there were no positions available. Personnel DirectorCompton testified that Respondent's records did not revealthat Walker had filed an application. Irby did not testify.According to Walker, about February 1977 Walker had aconversation with Supervisor Jimmy Minor, with whomWalker was acquainted because Walker was friendly withMinor's daughter and often visited Minor's house. Walkertold Minor he wanted to get his job back. Minor replied thathe would look into the matter and try to help him. About 3weeks later they engaged in a second conversation at Minor'shome while Walker was visiting Minor's daughter." Walkertestified as follows concerning Minor's remarks:A. He was starting to talk about the Union and alland said it wasn't no good and he told me that I'd neverget another job with another company because I wastaking J. P. Stevens to Court and that he tried-he wenti The transcript reference to this incident is in error. It states Walker was"seeing [Minor's] dog." It should read Minor's "daughter."into the office and asked them about my job and all andthey told him that they could not rehire me because Ihad a charge filed against the company and that healmost got fired for even trying to get me on.Q. He almost got fired for trying what?A. To get me back on.Q. Did he say anything else to you as to what youshould do?A. He told me I ought to drop my charges against themill and go talk to Mr. King and tell him that I did notdrop the charges to get my job back, that I dropped mycharges because I wanted my job back.Walker was not cross-examined on this matter.Minor testified substantially as follows: He essentiallyconfirmed the first conversation with Walker, although histestimony was slanted towards helping Walker "get a job"without acknowledging that Walker had previously workedat Respondent's plant. He had known Walker for 2 or 3weeks at the time of this conversation because Walker hadbeen dating his daughter. Minor also testified that he nexttalked to Walker about 2, 3, or 4 months later-he was veryvague-after Respondent's lawyers read the "complaint"against Respondent to assembled supervisors and Walker'sname was read. His testimony about the second conversationdiffers significantly from Walker's. He characterized hisremarks to Walker as being his personal opinion. Minordenied having talked to Compton before this conversation.I credit Walker's version. I found Walker to be a candidand straightforward witness. His testimony was supportedby Compton's testimony that Minor had admitted makingthe statements alleged in the complaint at a meeting ofRespondent's officials. Minor, on the other hand, wasevasive, and some of his testimony on this matter was vagueand implausible. Despite the fact that Walker was dating hisdaughter and visiting his home almost daily, Minor testifiedthat he did not make inquiry about a job for Walker as hehad promised and did not even know that Walker hadworked for Respondent or was discharged until Walker'sname was read to supervisors by Respondent's lawyer. I findthis implausible. Minor testified that he learned between thefirst conversation and the second that Walker's name hadbeen mentioned as an alleged discriminatee. He testified thathe did not ask about a job for Walker thereafter because heknew on his own that it was fruitless to ask because Walkerhad filed charges. But this does not explain why he did notask before he allegedly learned of Walker's charges. Respon-dent was obviously hiring during this period, and Minorallegedly thought Walker was applying for the first timewith Respondent.In view of my credibility determination, I find that Minortold Walker that he was not eligible to be rehired because anunfair labor practice charge was filed on his behalf againstRespondent and that he should drop his charge and tellCompton of this fact. I also credit Walker's testimony thatMinor told him he "almost got fired for trying to get meon." Such remarks are violative of Section 8(a)( 1) of the Act.This finding also buttresses my findings concerning theunlawful character of Walker's original discharge. In addi-tion, it is uncontradicted that Walker made application for449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork-at least orally-at the plant after his discharge. Hisapplication was not acted on, and Minor's remarks offerpersuasive support for the finding that Walker was deniedreemployment, or at least not considered for reemployment,because of his union activities and because an unfair laborpractice charge had been filed on his behalf. This wasviolative of Section 8(a)(3), (4), and (1) of the Act.5. Melvin BoydMelvin Boyd, a yarn man, was discharged on September14, 1976. He was employed since June 1975, and at the timeof his discharge he worked on the first shift in mill 2. Hesigned a union card on July 29, 1976, "talked union" at theplant, and attended union meetings which began in earlyAugust. He distributed union leaflets at the front gate of theplant on August 17 and September 9, 1976. On the firstoccasion, Personnel Director King Compton and RonTalley, his supervisor, walked by Boyd as he was passing outleaflets. Boyd was wearing a large blue hat which he hadworn on other occasions, and Talley had often chided himabout the hat."Boyd's job as yarn man consisted of taking spun yarn offshelves near the machines, weighing the yarn, recording theweight, and packing the yarn. The yarn is placed in a yarnbox and taken to a scale for weighing. The productionworkers are paid on the basis of the weight of the yarn, andwhen the yarn is packed there is a slip placed in the box thatindicates which yarn man packed the yarn; In August 1976Boyd's job was rearranged so that he and the other yarn manon the shift weighed the yarn for particular spinners in theirmill.Boyd was fired on September 14 for "poor performance."His termination notice cites prior warnings and specificallymentions "improperly weighing and reporting yarn." Thelast three warnings in Boyd's file dealt with weighing theyarn of Lois Thrower at 119 lbs. instead of 135 lbs. (warningof September 8), recording yarn weight in the wrong columnon her production sheet-a matter which was immediatelycorrected (September 9), and failing to weigh "a doff ofHelen Haynes' yarn" (September 13).The evidence on these three incidents, which Respondentcontends precipitated the discharge, is as follows:Lois Thrower testified about one occasion where Boydmisweighed her yarn. She testified she was running new yarnand, after she observed the posted weight on her productionsheet, she questioned Boyd whether "that [was] all the yarnweighed." Since she thought the weight was off, she askedthe fixer, James Mann, to weigh it; he did and it weighed 135lbs. instead of the 119 lbs. Boyd had indicated. She did notcomplain to a supervisor, and the next she heard about thematter was "a few days after the incident happened" whenCulberson asked why she did not report the incident to him." I credit Boyd's testimony over Talley's denial that he observed Boydpassing out literature. In addition to Talley's unreliable testimony discussedelsewhere herein, I find that Respondent knew as a general matter the identityof those who passed out union literature at the plant. I do not rely on Boyd'stestimony that he specifically identified himself for the Union in a conversa-tion with Talley. However, it is clear that Talley was watching Boyd closelyshortly before his discharge, and it is likely he was aware of Boyd's open andwidespread union activities." I credit Boyd on his account of this conversation and discredit Culberson.She replied that she did not think this was necessary becauseshe had "straightened it out." Talley issued a writtenwarning to Boyd for this offense. It was dated September 8,1976.Talley testified he was in the winding room the next daywhen Boyd weighed Thrower's yarn and observed that Boydnoted the weight on the wrong column on the productionsheet. Boyd placed the number under the column for adifferent kind of yarn than Thrower was running. Talleypointed out the mistake, and Boyd corrected it immediately.Talley did not let the matter rest but drafted a writtenwarning on the incident, noting that this was the seconderror Boyd had made on Thrower's yarn in 2 days. Thewarning is dated September 9, 1976. I do not credit Talley'stestimony that he showed this warning to Boyd at the timeor gave him an opportunity to sign it, acknowledgingreceipt. Boyd, who could not read, was quite candid inacknowledging receipt of written warnings in his file andbeing given verbal warnings; he denied seeing this warning.Talley was unsure of when he wrote up Boyd for this offenseand, based on his demeanor in answering questions on thispoint and his general unrLliability as a witness, I do notcredit his testimony. At first he testified that he wrote upBoyd on the same day the incident occurred, but then, whenhe realized that the production sheets were dated September8 and the warning September 9, he volunteered that he"wrote him up the next day." Nor did he give any detailsabout the warning interview. Moreover, I find it implausiblethat an employee would be written up for such an insignifi-cant error which was corrected on the spot unless it wasprompted by some motive other than legitimate businessconsiderations. That Talley did write up Boyd for thisinsignificant matter shows that Talley was watching Boydwith an eye toward building a record against him because ofhis union activities.On September 13 Haynes complained that a doff of heryarn had been packed by Boyd before it was weighed.Culberson estimated the weight and marked this estimate onher production sheet. Later, he sent for Boyd, talked to himabout the matter, and sent him home before the end of theshift. The next day Boyd was discharged by Culberson, whotold him that it had been decided at a conference to dismisshim. Culberson said that Talley had "been keeping secretnotes on [Boyd] and watching [him] close[ly]." Boyd asked ifhe were being fired because he was a union supporter, andCulberson denied this."I find that Respondent issued warnings to Boyd for hislast three offenses in order to build a record to support hisdischarge on a pretext to mask its discriminatory motive forridding itself of a known union supporter who had recentlydistributed union leaflets at the plant.The evidence shows that Boyd was subjected to disparatetreatment for his misweighing mistakes. The record showsOther evidence indicates that Culberson and Talley were monitoring Boyd'sconduct, as shown by Talley's petty written warning of September 9 andCulberson's talking to Thrower about Boyd's misweighing her yarn "a fewdays" after the fact and complaining that she did not report the incident tohim. Thus, both Culberson and Talley were actually "watching" unionadherent Boyd as they "watched" union leaders Willie Townsend and J.B.Jefferson. In these circumstances. I find that Culberson mentioned to Boyd inthe discharge conversation that Talley was watching him.450 J. P. STEVENS AND COMPANY, INC.no discharges for improper weighing or recording of yarnand only two other warnings for this "offense." These wereissued in August 1976 to employee C. L. Canty, who was notdischarged. I reject Compton's testimony that Canty was notdisciplined because his performance after his warningsimproved to such an extent that he received a commenda-tion. Respondent did not produce the commendation.Compton claimed it could not be found. I find Compton'stestimony incredible in view of the extensive recordsRespondent kept on employees, some dating back severalyears. Moreover, one of Canty's warnings indicates he hadbeen off 35 lbs. in weighing an employee's yarn and that thiswas the second time he had been warned for this offense.The very next week Canty was warned for having mis-weighed the yarn of several employees. These were moreserious derelictions than Boyd's two misweighing mistakes,and yet Canty was not otherwise disciplined or discharged.Indeed, the evidence supports the finding that such incidentswere normally treated as "mistakes" rather than chargeable"offenses" for which warnings were issued. Misweighing andfailing to weigh yarn was not uncommon, according toseveral employee witnesses. Thrower's reaction to Boyd'smistake is an indication that such a mistake was not viewedas justifying a disciplinary warning, surely not a writtenwarning. And Mill Overseer Marvin Hicks testified thatthere were "problems" with at least one other yarn man, BillKennedy, who was not issued a written warning notwith-standing his problem. Indeed, at one of the Skidmoregrievance meetings, an employee complained that the yarnwas not being weighed properly because of an inaccuratescale.Boyd's two mistakes in weighing yarn were obviouslyisolated. Haynes testified that she only had trouble withBoyd on one occasion. Thrower likewise had no othertrouble with Boyd. Thrower did not even complain to asupervisor; she straightened the matter out herself. AlthoughBoyd obviously made a mistake in Haynes' case, her concernwas that her production be recorded properly and it waswhen Culberson estimated her weight. Yet Boyd did muchwork for both employees over a period of months which waserror free, Thrower testified that Boyd weighed her yarnthree or four times a day, 5 days a week for approximately 4or 5 months. She ran about 500 to 600 lbs. of yarn per day.Similar isolated mistakes were not shown to be the subject ofwarnings and discharge, although the "problem" was notuncommon. Indeed, the two misweighing incidents ofBoyd's were de minimis, in comparison to the good work hedid not only for Thrower and Haynes, but also foremployees Joyce Seamon and Gracie Wright, who testifiedthat Boyd did not make any errors in the weighing of theiryarn.Respondent felt the need to add a third written warning toBoyd's record for an insignificant error which was immedi-ately corrected-that of misrecording the weight of Throw-" There were four doffers on the shift; three worked so-called full jobs andone worked on what was called the short job, which involved less frames thanthe others but which also involved helping the section man and other duties.The short job is hourly paid; the others are paid by production.' The above is based on the credited testimony of Purter. He wascorroborated in the material aspects of his testimony by Carson. Despite someambiguity in their testimony, there is no doubt that the meeting was promptedby and dealt with complaints about Hogan. Both Harrelson and Sieglemaner's yarn. This shows that Respondent was more interestedin writing up warnings for Boyd's file than in supervising orcorrecting his work and bears upon Respondent's entireconduct toward Boyd in the last 2 weeks of his employment.The supervisors involved-Talley and Culberson-hadteamed up in monitoring the work of union leaders Town-send and Jefferson-and they obviously collaborated inBoyd's case with the same discriminatory purpose in mind.In short, the reason asserted for Boyd's discharge-poorperformance based on misweighing and failure to weighyarn-was a pretext. Contemporaneously with Respondent'spretextuous and contrived warnings based on close andpurposeful monitoring of Boyd's work, Boyd passed outunion literature on August 19 and September 9. At the timeof his discharge Boyd was told that he was being "watched"by Talley. It is reasonable to infer that it was Boyd's unionactivities and not his misweighing of yarn which precipitatedhis discharge on September 14, and I so find.6. Richard PurterRichard Purter worked for Respondent for approximately5 years prior to his termination on November 3, 1976. Hehad quit in February 1975 but was rehired again in April ofthat year. At the time of his discharge Purter was employedas a "doffer" on the third shift in mill 3. His shift overseerwas David Harrelson. Since his reemployment in April 1975,Purter had received only one warning-in August 1976 fortardiness. Harrelson described his capabilities as a doffer as"excellent, "great," and "very good."On August 10, 1976, Purter attended a union meeting andsigned a union authorization card. One or two days later,Purter and fellow doffers Gray and Carson, both of whomalso signed union cards, had a meeting with Harrelsonwherein they complained about the distribution of work andespecially that a nonunion doffer, Claude Hogan, was notworking out on the so-called short job." In the course of thisconversation, Purter said he was for the Union and would beglad to see the Union "come in and straighten out the job."Harrelson referred the employees to Mill Overseer CharlesSiegleman, and they made the same complaint to him."At or about this time in early August, Purter, whoattended six or seven union meetings before his dischargeand handed out three union cards in the plant, undertook tohelp union committeeman Jerry Davis by copying down thenames of spinning department employees on his shift. Purterdid this openly at the timeclock and in the breakroombetween 12 and 12:30 a.m. one night. Purter testified thatHarrelson saw him copying down these names.In addition, in September 1976 Purter and Gray spokewith Hogan about the Union during a conversation in thebreakroom. All three witnesses testified about such aconversation and, although their accounts differ somewhat,it is clear that Purter and Gray were attempting to gettestified that the three doffers had such meetings with them to complain aboutHogan in August 1976. credit Purter and Carson, over Harrelson's denial, tothe effect that Purter made a prounion declaration at this time. Moreover.Gray's testimony is corroborative of Purter and Carson on this point,although he placed Purter's declaration-as well as his-at a different time ina different conversation. I found Harrelson not to be a reliable witness inattempting to justify Purner's discharge and thus do not credit his denial thatPurter made a prounion declaration to him.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHogan to sign a union card and that Hogan refused. Hogan'saccount mentions Purter as the more active solicitor and,according to Hogan, Purter called him a "cheese eater," aderogatory term signifying his close relationship to manage-ment. Purter and Gray testified that Harrelson was presentand overheard the conversation. Hogan and Harrelsontestified that Harrelson was not present. I find that Harrel-son was present. As I have indicated, I found Harrelson notto be a reliable witness on the Purter discharge, andHogan-although he seemed to be a candid witness on somematters-was evasive on the issue of whether managementknew of or observed union activity. He seemed quitedefensive when testifying about Purter's "cheese eater"accusation. I thus reject Hogan's denial that Harrelsonoverheard the September conversation.'"Purter's union activity was significant, open and wellknown. Harrelson knew from Purter directly that he was aunion supporter in August 1976. The fact that he overheardPurter's September conversation with Hogan simply con-firms Respondent's knowledge of Purter's union activity.Purter was discharged on November 3, 1976, after anincident which took place the night before. At approximate-ly 10:30 p.m., fixer Doug Livingston came to Purter andexplained that Carson, the doffer on the number 1 job, hadnot come to work. On instructions from Harrelson, Living-ston asked Purter to move from his short job to the numberI job and cover for Carson. Purter refused. He said he couldnot handle the smaller bobbins on the Carson job. Later,Harrelson approached Purter and told him to take thenumber I job. Purter asked why he had to change from hisshort job to the number I job. Harrelson replied thatsomeone had to doff the job. Putter refused, stating that hecould not handle the job. Harrelson then told Purter to hitthe clock. Purter left the plant.The following day, Mill Overseer Charles Seiglemancalled and told Purter that he was being discharged forrefusing to run an assigned job and that he should come tothe plant to pick up his check.Purter testified that he did not want to leave the short jobto take the number I job because he was unfamiliar with themanner in which the machines on the number I joboperated. He explained that there was a different startupprocedure for the machines on the number I job. Since theshort job was an hourly paying job, whereas the number Ijob was paid on production, Purter felt that he might not beable to make production. Purter credibly testified that in thepast he had refused to work jobs and had suffered no adverseconsequences. There was other evidence of similar refusalswhich went unpunished, and it is undisputed that there wasa longstanding policy at the plant that a transfer from onejob to another in the same job classification was voluntaryand not mandatory.Respondent contends that this policy was changed in lateSeptember or early October-about a month before Purter'sdischarge-and that a transfer request such as was made toPurter, which could have been refused a month before, couldnot be refused when Purter was discharged. I rejectRespondent's contention and find that Purter's discharge for" Hogan was no longer employed by Respondent at the time of the hearing.He was flown to Montgomery from Lansing, Michigan, by Respondent whichalso paid for his lost wages for testifying.refusing a job transfer was a pretext and that the real reasonfor Purter's discharge was his known union activity. Thedischarge came shortly after Respondent learned of Purter'sunion activities.As far as the record shows, Purter's discharge was theonly one which was prompted by the so-called change inpolicy. At no point during the time when Respondent wasattempting to get Purter to switch jobs or when it wascontemplating his discharge was there any discussion orconsideration of the fact that there had been a recent changein policy which made voluntary transfers within a jobclassification suddenly mandatory. Nor was Purter ever toldthat the change in policy meant he could be discharged forhis refusal. In fact, Purter was treated differently from otheremployees who were not punished for refusing transferswithin a job classification. Respondent admitted as muchwhen it conceded that it had a longstanding policy thattransfers within job classifications were voluntary and notmandatory until right before Purter's discharge. In particu-lar, the disparate treatment of Purter is shown by Respon-dent's failure to discipline antiunion employee ClaudeHogan I month before for doing exactly what Purter did onNovember 3. Hogan was a new employee whose work hadbrought complaints by his fellow workers, whereas Purterwas a veteran employee who had a fine, basically warning-free, record and was an "excellent" doffer, according toRespondent.One month before Purter's discharge-apparently onSeptember 27, 1976-Hogan, who had been employed sinceApril 28, 1976, as a "learning doffer," refused to transferfrom his short doffer's job to a full job. According to Hogan,Harrelson asked him to transfer to Fred Gray's doffing jobbecause Gray was out sick. The section man was to take overthe short job. Hogan refused the transfer because "it was toomuch work" and Harrelson told him to "hit the clock."Hogan did not clock out; he left the building, then "realizedI had sort of made a mistake" and went back, apologized toHarrelson, and offered to doff Gray's job.0Harrelson toldhim it was "too late" because he had "closed that sectiondown" and sent the spinning employees home. Hogan thenleft. He came back to work the next night. Employeesremarked that they thought he was fired, and Harrelsonapproached Hogan and said "well, I would have fired youlast night if you wouldn't have come back and told me youwould doff that job." Hogan was not otherwise disciplinedand no one else ever talked to him about the incident.Harrelson's testimony about the Hogan incident contra-dicts Hogan's in several important respects. Harrelsontestified that Hogan returned after 10 minutes, not 30, asHogan had testified. It is undisputed that the spinningemployees were sent home. But Hogan also testified that,after he returned, Harrelson told him he could "help thespinner or cut lap or go home" and that he chose to gohome. Harrelson's account does not contain any suchrequest. Hogan also testified that Harrelson told Hogan thenext night that he would have been fired the night beforehad he not come back to apologize. According to Harrelson,he did not talk to Hogan about the matter-he was too busy" Hogan testified that about one-half hour elapsed between the refusal andthe apology to Harrelson.452 J. P. STEVENS AND COMPANY, INC.the next night-until after Respondent changed its policy Ior 2 days later in such a way as to make Hogan's conductimproper. Harrelson also testified that he intended todiscipline Hogan and ordered him to report to Siegleman thenext day, but that he found out "the next morning I waswrong" because Siegleman told him that the policy at WestBoylston was that employees could refuse transfers withintheir job classification. According to Harrelson, after thechange in policy, he talked to Hogan and told him that hisrefusal would no longer be improper-"that our practicehad been changed now that doffers are required to do itespecially since he was on the job." Hogan did notcorroborate Harrelson. His testimony is that Harrelson toldhim that it was his apology that prevented his discharge, notthat Hogan's refusal was proper, as Respondent now alleges.I reject Respondent's contention, based primarily on thetestimony of Siegleman and Harrelson, that Purter wastreated differently from Hogan because a change in policywas effectuated shortly after the Hogan incident. Accordingto Siegleman, the very next day, at a general overseers'meeting, Skidmore-who did not testify-ordered a changein a policy, which Siegleman described had been in effect for"quite some time." From then on, employees would berequired to transfer to other jobs in the same job classifica-tion, and this made Hogan's conduct improper-as Harrel-son originally thought. Siegleman testified that he leftHarrelson a note to this effect. Harrelson confirmed this,although he also testified that the change in policy wascommunicated to him orally. According to Harrelson, afterwork one night, Siegleman, stopped by and said, "oh, by theway, from now on a doffer is a doffer and a spinner is aspinner. We can move them if we need to, and I said okay."I find it difficult to believe that a change of a longstandingpolicy would be handled in such a casual manner.In any event, Respondent did not announce this allegedand sudden change in policy to employees. I reject Harrel-son's testimony that he told Hogan and Purter separately;"if there were indeed a change in policy, he would have toldall his employees, most probably in a group. Harrelson didtestify that he told his fixers to tell the employees but never"followed up" to see if this had been done. Nor was such achange mentioned when Purter was discharged.In sum, Respondent's explanation of the Purter dischargefails to withstand scrutiny. One month before Purter'sdischarge, Hogan did the same thing that resulted inPurter's discharge and he was not issued a warning ordisciplined. Indeed, Hogan's dereliction was more serioussince it resulted in the closing of the spinning section.According to Harrelson, he intended to discipline Hogan but" Harrelson testified that he told Purter that "if we had a doffer out he wasexpected to go to the full job" when he appointed Purter to the short job inmid-October 1976. This is hardly evidence of an announcement of a change inpolicy. In any event, he did not notify Carson and Gray or any of his otheremployees, which would have been natural if the policy was plantwide andgeneral, as he and Siegleman testified. He did not remind Purter of the changein policy when he tried to get Purter to run the number I job. And Hoganfailed to corroborate Harrelson's testimony that Hogan was notified. Indeed,Harrelson's unreliability as a witness, which is demonstrated by his entiretestimony about the Purner-Hogan matters, is illustrated by his attempt, afterhaving described Purter as an excellent doffer, to deprecate him by suggestinghe was "absent all the time" and did not do his job. Based on my observationof Harrelson as a witness, I believe he was straining to create the impressionthat Purter had specific knowledge of the so-called change in policy." In its brief, Respondent argues that an incident involving Punter, Fredfound out from Siegleman that Hogan was within his rightsin refusing the transfer. Harrelson allegedly did not know ofthis policy which, according to Siegleman, was one of longstanding. The very next morning, however, according toSiegleman, the policy was changed and transfers within thesame job classification became mandatory. This changeallegedly applied plantwide and would have made Hogan'srefusal improper. Yet there is no evidence of a generalannouncement of this change in policy, and Purter was thefirst casualty-by discharge-of the change in policy. Thereis no credible evidence that the change in policy wasmentioned to Purter when he was ordered to take thetransfer or when management officials decided to dischargehim. Purter, who was admittedly an excellent and veteranemployee, was discharged. Hogan-an employee for onlyseveral months with a questionable record-was retainedwithout even being issued a warning. The disparate treat-ment of the two employees was attributable to the fact thatHogan was known to be an antiunion employee and Purterwas known to be prounion.In these circumstances, I find that Purter's discharge wasa pretext, that he was treated in a disparate manner in viewof the many incidents-including the Hogan incident-ofRespondent not disciplining employees who refused jobtransfers within their own classification. Purter-an admit-tedly excellent doffer with 5 years' experience and a goodrecord-was discharged because of his widespread, recent,and well-known union activities.'7. Marva WatkinsMarva Watkins began working for Respondent in July1973. At the time of her discharge, on October 4, 1976, shewas a unicone winder operator on the second shift in mill 2,under the direct supervision of Shift Overseer Joe Ludlum.During her employment she received numerous warnings-18 for low production and 2 for insubordination or refusingorders of supervisors-but she was not otherwise disciplinedand was apparently valued as an experienced winderoperator notwithstanding her occasional difficulties.Watkins was an active union supporter. She signed aunion card early in the campaign-on July 28-and attend-ed union meetings from the beginning of August until herdischarge. She handed out leaflets in front of the plant,including once in August before the beginning of her shift,which, in view of other evidence herein, particularly thetestimony of Dorothy McGhee Williams, I infer was anoccasion during which Supervisor Bobby Ball observed theleafleteers. She also distributed leaflets inside the plant onGray. and Supervisor Jimmy Minor "reflects on the credibility of both Purterand Gray as witnesses." I disagree. The incident took place in March 1977shortly after the discharge of Fred Gray. According to Purter, Gray andPurner came to the plant in a pickup truck and confronted Minor in theparking lot. In the midst of a conversation, Gray pointed at a rifle on thedashboard and said "we got something here for you." Purter said nothing.Minor's version is compatible with Purter's except that he attributed anadditional threatening remark to Purter. I credit Purter's version because ofMinor's general unreliability as a witness and because, despite Minor'stestimony that he reported the matter to the police. Compton, who allegedlyaccompanied Minor to the police station, testified that Minor spoke aboutswearing out a warrant only against Gray. In view of this testimony andbecause Gray had been discharged shortly before the incident, I find thatGray and Gray alone made the threat to Minor.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher break and handed out at least one card in the plantwhich was signed by another employee and returned to her.Watkins testified that she identified herself to Ludlum as aunion supporter along with a group of other employeessometime in August and participated in a conversation withLudlum about the Union in the breakroom. Ludlum deniedthese incidents took place and denied he knew of Watkins'union activity. According to Watkins, she and fellowemployees spoke with Ludlum about a recent change in ratesand Watkins asked whether the change was implementedbecause of the Union. Ludlum denied any connection. Therewere also remarks about the plant shutting down. Watkinsattributed to Ludlum a remark about the warehouse being"full of yarn" which was understood by employees as aprelude to layoffs and shutdowns. Another employee, LindaHall, testified to a similar conversation in the breakroomwhere she asked Ludlum if the plant would shut down if theUnion came in and Ludlum refused to answer the question.The testimony of Watkins and Hall is too ambiguous andinconsistent for me to make any specific findings, but it isclear from their testimony that Ludlum participated in alunchroom conversation, which included Watkins, wherethe Union was discussed. In these circumstances, and inview of Ludlum's generally unreliable testimony concerningthe Watkins discharge, I reject Ludlum's denials that heknew of Watkins' union activities. I find that Watkins dididentify herself to Ludlum as a union supporter and alsoparticipated in a conversation about the Union with Lud-lum.In addition, Watkins' union activity was open and, in viewof Culberson's testimony that he knew generally of unionactivity which took place within his mill, it is likely thatLudlum, one of Culberson's supervisors whose contact withWatkins was more frequent, knew of her particular unionactivity. Finally, she was observed-probably by BobbyBall-passing out union literature outside the plant. Thus,Respondent was well aware of Watkins' union activity andaffiliation.The circumstances surrounding Watkins' discharge are asfollows:On Friday, October I, near the end of the shift, Ludlumapproached Watkins and told her that the wax on hermachine needed to be changed. Machines such as Watkins'utilized wax discs on each of their 72 spindles. The waxcoats the yarn to make it run more easily through themachinery and to prevent the yarn, especially thin yarn,from snapping. Watkins repeated an earlier complaint shehad made to Ludlum that the first-shift winder tender didnot change the wax at the end of her shift and Watkins wasforced to change her wax at the beginning of her shift.Watkins usually changed her wax as needed. Watkinsnoticed that Linda Hall's wax was thin and worn and thatshe had left her machine and was cleaning up and gettingready to punch out."Shortly thereafter, Ludlum again approached Watkinsand asked her to change her wax. Watkins protested andcomplained that Linda Hall had not changed her wax but" There is no requirement that winders change the wax at the end of theirshifts but, according to much testimony, it is to be changed when the old waxis worn thin and needs replacement. It may need changing more than once pershift. According to Ludlum, it is expected that employees leave their jobs ingood shape at the end of a shift.that no one was bothering her. She also told Ludlum to getoff her back. Ludlum told Watkins not to worry about otheremployees and to change her wax or hit the clock. Hall infact had left her machine to clean up before punching outbut was subsequently told to change her wax and did so.Ludlum sent a section man, Wayne Bates, to tell Hall tocome back and change her wax. Hall testified that she hadforgotten to change her wax.After Watkins finished cleaning up, she approached thetimeclock and found her timecard missing. Ludlum hadremoved the card. Watkins then left the plant. Ludlum"wrote her out" at 9:30 and reported the incident to MillOverseer Robert Culberson. After this Friday shift, Watkins'machine would not be used until the following Sunday night.The next Monday, October 4, 1976, Watkins reported forwork at her usual time but was met at the timeclock byCulberson, who asked her to report to the personnel office.Watkins was discharged that day for insubordination."I find that Respondent's reason for discharging Wat-kins-refusing to change her wax at the end of her shift-was a pretext. The real reason was Watkins' known unionactivities. Respondent had ro clear or consistent policy withrespect to an employee's failure to carry out a supervisor'sinstructions. Watkins herself had been warned but nototherwise disciplined for two other refusals to abide by theinstructions of a supervisor. For one such refusal, in May1975, she was sent home. That such conduct was toleratedunless it involved a particularly serious matter is shown byCulberson's testimony that he thought Watkins' warning forthe May 1975 incident was "proper," as well as anotherincident involving Joyce Seamon where she simply receiveda warning and a suspension for a refusal to work. Respon-dent's tolerance for such misconduct is confirmed byRespondent's failure to discipline antiunion employee Ho-gan a few days before the discharge of Watkins for refusing asupervisor's instructions to transfer to a particular job. Onthat occasion, the entire spinning section had to be closeddown and several employees had to be sent home.Ludlum himself tolerated refusals to follow instructions.For example, although Ludlum initially denied he hadencountered other employees who refused his instructions,he recanted when shown two warnings which he hadprepared concerning an employee named Ida Freely whereshe twice disobeyed his instructions within a 6-week period.Freely was first warned for leaving her job in bad conditionat the end of her shift and stating that she did not care andthat if Ludlum did not like the way she was running her jobhe could fire her. Subsequently, Freely was warned forrefusing to come in to work for insufficient reasons. Ludlumadmitted that these were incidents of insubordination whichdid not result in discharge.Watkins' alleged dereliction was much less significant. Atmost, it involved a difference of opinion as to whether thewax needed changing at the end of her shift. Even if the waxdid need changing, it was Watkins' complaint that she hadto change the wax at the beginning of her shift and wasleaving her machine in the same condition in which she" The above is based on the testimony of Watkins which I credit to theextent that it conflicts with that of Ludlum whom I did not find to be areliable witness.454 J. P. STEVENS AND COMPANY, INC.found it. The machine was not going to be used for 2 days,and clearly the decision as to whether a simple wax-changingoperation had to be performed could have been left to thenext operator. Indeed, Ludlum admitted that the problem ofemployees failing to change their wax was a common one-that he had had to talk to many employees "about leavingtheir jobs in good shape."Watkins was a known and active union supporter. She wasan experienced employee whose past derelictions had beentolerated before the onset of the Union. Her last warning forrefusal to follow instructions was over 7 months before herdischarge. Watkins' failure to change her wax-the incidentwhich prompted Ludlum's order-was insignificant exceptas magnified by Ludlum's determination to accuse Watkinsof insubordination. Moreover, other employees had refusedinstructions on more serious matters and they had not beendischarged. The discharge was engineered by Ludlum, thesupervisor who had specific knowledge of Watkins' unionactivities and Culberson, who has been found elsewhere inthis decision to have watched or sanctioned watchingemployees to establish pretexts to mask discriminatoryconduct. In these circumstances, I find that the real reasonfor Watkins' discharge was her union activities.Other circumstances support the finding of unlawfulmotive. Ludlum allegedly left Watkins' winding machine asit was and called Culberson at home to tell him whathappened. Culberson came in the next day, checked Wat-kins' machine, and confirmed that it needed fresh wax. Thisseems to have been an unusual step unless Respondent waslooking for a reason to discharge Watkins. Indeed, Culber-son was involved in the monitoring of the work of otherprounion employees-Townsend, Jefferson, and Boyd. Hehad even instructed that a prounion section man, J. B.Jefferson, be written up for failing to tell an employee tochange her wax in early August. Moreover, on the night inquestion, Ludlum pulled Watkins' timecard before she had achance to punch out and wrote her up as having left at 9:30.However, Hall's testimony clearly indicates that Ludlumand Watkins were still quarreling about 9:50 when shereturned to change her wax. All of this evidence supports theinference that Respondent was looking for a reason todischarge Watkins.I am reinforced in my view that the discharge was apretext when I consider Ludlum's testimony. Ludlumimpressed me as a wholly unreliable witness who was moreinterested in supporting Respondent's litigation positionsthan in giving a candid answer. In addition to portions of"Bates did not testify.'h Respondent claimed that the September 19, 1973. discharge of EthelBeamon was for refusing to change the wax on her winder. Documentarymaterial concerning Beamon was admitted into evidence through PersonnelDirector Compton, who had no personal knowledge of the discharge or theincidents leading up to it. Beamon's termination notice of September 19 wassigned by Culberson and stated she was fired for refusing to do "what she wastold to do." Beamon also received a verbal warning, dated September 17, forrefusing to change her wax in circumstances much more serious thanWatkins' refusal, and refusing to "start up" about 20 of her spindles.According to a notation on the warning by George Luster, the supervisor whowrote it, Beamon reacted angrily to his order and Luster thought Beamon wasgoing "to slap me.I cannot accept the evidence submitted as establishing that Beamon wasfired solely for refusing to change her wax. The termination notice states thatshe worked on September 18, between the date of her warning and herdischarge, thus suggesting that some other incident precipitated her discharge.Ludlum's testimony which I have already discussed, I citethe following: When he first testified, Ludlum was intent onestablishing a justification for Watkins' discharge, and hestated that he personally checked every spindle on themachines using wax twice that day. When he was recalled,he was intent on establishing the supervisory status ofsection men and testified that it was the section man's job tocheck on the wax, although he later was forced to concede adual responsibility. Yet he went so far as to testify that, onthe night of Watkins' refusal to change the wax, he hadWayne Bates, a section man, doublecheck whether hermachine needed wax-a fact he had not mentioned in hisfirst appearance on the stand." Moreover, Ludlum wasinconsistent on the issue of whether the failure to changewax was a prevalent problem. In response to a question as towhether he had problems with other employees forgetting tochange their wax at the end of a shift, he testified that he had"caught" from 8 to 12 others "every night" and that "at onetime or another I have had to talk to some of them, if not allof them, about leaving their jobs in good shape." Thisobviously related to the wax-changing problem. When herealized his answer had weakened Respondent's position onthe Watkins discharge, Ludlum became evasive. And by theend of his testimony, in response to my question, Ludlumstated that he did not have to tell winders to change theirwax "very often" because they were experienced."Accordingly, I find that Respondent discriminatorilydischarged Marva Watkins because of her union activities.8. William MinnifieldWilliam Minnifield was employed as a draw-frame tenderon the second shift in mill 3. He was employed fromNovember 1975 to September 2, 1976, when he wasdischarged. Minnifield signed a union card on August 9,1976, and declared his union membership to SupervisorJimmy Minor shortly thereafter in the presence of anotheremployee. He also acted as a witness for a similar declara-tion by fellow employee Hayward Banks, and Banksreturned his signed authorization card to Minnifield toreturn to a union representative. Minnifield attended aboutfive or six union meetings from the beginning of Augustuntil he was fired on September 2. Respondent recordedMinnifield's name as a union supporter on its master listunder the date of August 10, 1976.On August 20 Minnifield was sent home from work,ostensibly because he did not have a knife to cut yarn inBeamon's timecards which were introduced into evidence are not elucidating.More importantly, neither Culberson nor Luster testified about the incidentsof their own personal knowledge. Thus, Respondent failed to establish thatBeamon's discharge was motivated by her refusal to change her wax. Indeed,Culberson testified that he did not know if he ever fired anyone else forrefusing to change wax. Surely, if Respondent had fired Watkins pursuant to aconsistent practice, of which the Beamon discharge was part. Respondentwould have relied on the Beamon discharge at the time of the Watkinsdischarge and not late in the litigation of this case. Finally, even assumingBeamon were discharged for refusing to change her wax, her documentedinsubordination was more serious than that of Watkins, there were man)yother incidents of insubordination which were not punished, and Beamonherself was rehired, thus indicating that her "offense" was not thought to havebeen so serious as to permanently sever her employment with Respondent.Thus, the evidence does not establish the validity of Watkins' discharge orrebut the overwhelming evidence of discriminatory motivation in Watkins'discharge.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection with his job. His timecard shows he punched inat 2 p.m. and punched out at 3:31 p.m. He had lost his knifeand sought to use the knife of another card tender and afriend, Robert LaPrade. His supervisors, Jimmy Minor andCharles Siegleman, did not permit him to borrow LaPrade'sknife and did not otherwise provide him with a knife. Hewas not permitted to return to work until August 25. OnAugust 24 he participated in a conference with Minor,Siegleman, and Personnel Director Compton. A warningnotice in Minnifield's file, dated August 24, stated thatmanagement officials talked to Minnifield concerning his"very poor attendance, lack of cooperation, and coming towork without the necessary tools" and that they would givehim one more chance to improve his "overall" job perfor-mance. Compton offered to supply Minnifield with a knifeafter he said he could not afford to purchase one. Minnifieldreported for work on August 25 and every working daythereafter until he was discharged.I reject Respondent's contention, based on the testimonyof Supervisors Minor and Siegleman, that its discipline ofMinnifield on August 20 was motivated by legitimatebusiness reasons. Minor testified that he observed that about3 p.m. Minnifield had done very little work, and he askedSiegleman whether he should send Minnifield home. Siegle-man said no, because "we need the drawing [Minnifield'swork product] so bad" and said to "wait and see" ifMinnifield was going to produce. Minor then talked toMinnifield and was told Minnifield had no knife. Aconversation then ensued between Minor, Siegleman, andMinnifield, wherein the supervisors said that Minnifieldcould not borrow LaPrade's knife because their productionwould suffer if they shared a knife. Siegleman stated, "Well,if you can't borrow a knife you'll just have to go homebecause you can't run your job without it." ThereafterMinnifield was sent home and told to wait until Respondentgot in touch with him to return. Respondent also alleges thatanother employee had to be sent home because of Minni-field's failure "to produce."Respondent's treatment of Minnifield on this occasionwas discriminatory. It is clear from Minor's testimony thatMinnifield was sent home because he did not have a knife,not because of poor production. It is inconceivable to mewhy Respondent would not have elicited from Minnifieldthat he did not have a knife before 3 p.m. if Respondentreally was concerned about his alleged failure to produce.Moreover, it is inconceivable that Respondent would, on theone hand, have expressed a need for Minnifield's "drawingso bad" and, on the other hand, failed to come up with aknife and suffer the obvious loss of production whicheventuated from sending two employees home. Sieglemantestified that he probably had a knife in his possession.Indeed, after Minnifield returned to work on August 25,Compton gave him a knife and, after Minnifield's discharge,Respondent began supplying knives to those employees whoneeded them. In short, the whole incident was contrived toharass and punish Minnifield for his recent union activity,which was made known to and noted by Respondent, inorder to provide a record of unsatisfactory performancepreparatory to his discharge or to force Minnifield to quit." There was thus no possibility of his being paid for an extra M-hour's work.According to Respondent's records, Minnifield was dis-charged on September 2, 1976, "due to repeatedly reportingto work late after being warned." The discharge noticementioned that Minnifield was late for work on August 25,26, 27, and 30, at which time he received a "verbalwarning"; and that he was late again on September I "atwhich time he was sent home." The August 30 warningstated that Siegleman talked to Minnifield about reporting towork late and that he had punched in at 2:06 on that day.Minnifield's timecards show that on August 25, 26, and 27he punched in at 2:04, 2:05, and 2:02 respectively; startingtime was 2 o'clock. It was conceded that, in mid-September,tardiness was redefined to make it an offense only if thetardiness were 6 minutes after the hour. Compton claimedthat the policies of various supervisors were inconsistent onthis matter and admitted that the harsher policy was"unreasonable." On Saturday, August 28, Minnifield report-ed for work on time and on Tuesday, August 31, he reportedto work early, at 1:43, and was paid for 8-%2 hours of work.On the last 2 days of Minnifield's employment, September1 and 2, he showed up for work well before the beginning ofthe shift at 2 p.m. On September I he drove his car to theplant and parked in the median area in front of the plant. Hethen punched in and went outside to move his car to a betterparking place on the street in front of the plant as first-shiftemployees left the premises. Minnifield had utilized thisprocedure rather consistently since the beginning of hisemployment because of an acknowledged parking problemand because he had a relatively new car which he did notwant damaged as occasionally happened when cars wereparked elsewhere. In addition, cars parked in the medianarea were unlawfully parked and sometimes ticketed. Otheremployees also utilized the same procedure used by Minni-field and, as stated above, employees often complained ofparking problems at the plant; these complaints were airedat the Skidmore grievance meetings in August.Siegleman testified that on September I he observedMinnifield punch in early and then go outside. He then toldMinor to get Minnifield's timecard which they noticed waspunched in at 1:44. Minor scratched out the entry, allegedlyto avoid payment of an extra one-half hour's wages, whichwas the policy when an employee punched in 15 minutesearly. Siegleman testified: "So we waited at the time clock tilWilliam came back, and he came to the door and we calledhim over to the clock ... and ... we repunched his card"at 2:06. Siegleman asked Minnifield where he had been, andMinnifield responded that he had been parking his car. Afterbeing told that he should report to work early enough to finda parking space and report to work on time, Minnifield wasbrought to see Personnel Director Compton, who basicallytold him the same thing, including a remark that hisprocedure of punching in early and then leaving to park hiscar was the equivalent of "stealing." Minnifield was senthome for the remainder of the day. According to Compton,Minnifield asked if he were fired, and Compton said he wasnot.The next day, September 2, Minor saw Minnifield punchin and leave the plant again, as he had done the day before.This day, however, he punched in at 1:50 or 1:53." Minorwent to Siegleman and reported this to him. Siegleman toldWhen presented with this fact, Minor gave the incredible explanation that456 J. P. STEVENS AND COMPANY, INC.Minor to pull Minnifield's timecard. This was done, accord-ing to Siegleman, and, when Minnifield returned, the twosupervisors were waiting for him. They asked him where hehad been, and he replied he had been parking his car.Minnifield's card was repunched at 2:06 "to show heactually reported to go on his job late," according toSiegleman. Minnifield was brought to Compton's officewhere he was discharged after complaining that he hadfollowed the same procedure for parking his car since thebeginning of his employment and referring to the parkingproblem at the plant.I find that Respondent discharged Minnifield because hewas a known union adherent. Within 10 days of havingrecorded Minnifield's name as a union supporter, Respon-dent sent him home on a contrived incident because of hisunion activity. His supervisors told him to stay home untilhe was called by phone to return to work. He returned towork on August 25 and performed satisfactorily-havingbeen provided a knife by Respondent-until his dischargefor lateness.The reason offered for Minnifield's discharge-tardi-ness-was a pretext. On his last 2 days of employment,Respondent's officials monitored his conduct and accusedhim of reporting to work late. On both occasions, Minnifieldpunched in early and left the plant-as he and others hadoften done in the past-to repark his car in a permanentparking place where it would not be ticketed or vandalized.In view of the evidence that this procedure was followed byMinnifield and others, as well as the well-documentedparking problems at the plant, I find that Respondent'smonitoring of Minnifield's actions on September I and 2 washighly unusual and motivated by something other thanlegitimate business reasons.That Respondent's asserted reason-tardiness-was apretext is also shown by the fact that Respondent admittedlyfailed to conduct a survey of employees who had tardinesswarnings before discharging Minnifield. Respondent alleged-ly followed such a procedure in tardiness discharges. Norwas Minnifield's overall tardiness record offered into evi-dence by Respondent. Indeed, only two of the priorwarnings in his personnel folder made any reference totardiness. The first was in January 1976 and the second onAugust 30, 1976. The latter warning refers to a singleinstance of being more than 6 minutes late but refers to threeother incidents of being late less than 6 minutes. However,after Minnifield's discharge, Respondent conveniently recog-nized that tardiness of less than 6 minutes did not justifywarnings. In contrast, there is considerable evidence ofRespondent's tolerance of tardiness much more serious thanMinnifield's without any effort to discipline or discharge theoffenders. Thus, Minnifield was treated in a disparatemanner when Respondent cracked down on his ratherinsignificant tardiness offenses as compared to the muchmore serious tardiness problems which were left undiscip-Respondent was concerned about its insurance liability if Minnifield had "anyaccident out there after he's... on the clock" and that this was discussed asa basis for Minnifield's discharge." Banks' warnings are themselves suspect. Minor testified he was ordered towrite up Banks. The September I warning simply states that Banks punchedin early and left to park his car. The September 9 warning states that heoriginally punched in at 1:50 and was observed by Compton returning at 3minutes past two. Banks was not shown to be late on either occasion:lined and which are discussed more thoroughly in thediscussion concerning the discharge of union adherent AlvinPinkard.Minnifield was also the subject of disparate treatmentinsofar as his alleged offense in leaving the plant wasconcerned. In addition to evidence that numerous employeespunched in and left to repark their cars without beingmonitored by Respondent, another employee, HaywardBanks, was actually caught twice doing the same thing asMinnifield but he was not discharged. He received warningsfor this offense on September 1 and 9, 1976. No otherwarnings for this offense appear in the record, and anynecessity to prevent employees from leaving to repark theircars was obviated by the construction of a new and much-needed parking lot. Respondent argues that the less stringenttreatment of Banks was justified because, unlike Minnifield,Banks had a good employment record and that an adverseinference of disparate treatment should not be made becauseBanks was also a union supporter. These arguments are notpersuasive. Bank's employment record is not in evidence, buthe was not sent home or required to have his timecardrepunched as was Minnifield. On September 1, Minor andSiegleman "stopped" Minnifield as he returned, but Bankswent back to his job. Minnifield was clearly the more activeof the two union supporters. Banks returned his union cardto Minnifield after signing it; and Minnifield's name ap-peared on Respondent's list of union supporters, whereasBanks' did not."My finding of discrimination is buttressed by the fact thatSiegleman and Compton sought to expand on the reasons forMinnifield's discharge at the hearing beyond the reasonstated in his discharge notice. Compton listed lack ofcooperation, bad record, and low production. Yet nothingwas mentioned about these matters in the discharge noticewhich did not even refer back to the August 20-24suspension of Minnifield.Minor testified that Minnifield was considered a valuableemployee "for production." Indeed, the termination noticewas quite specific that Minnifield was being discharged fortardiness after repeated warnings. It did not even emphasizethe "offense" of leaving the plant to repark a car exceptinsofar as it constituted a tardiness offense. In thesecircumstances, it is reasonable to infer that any work-relateddeficiencies that Minnifield may have exhibited during hisemployment which were not mentioned in his dischargenotice were not motivating factors in his discharge. Indeed,Respondent's effort to reach back for these further reasonsin support of his discharge shows that the real reason for hisdischarge was something else, Minnifield's union activities.'"The General Counsel also specifically alleges that Respon-dent refused to rehire Minnifield in early or mid-1977because of his union activities which had by then resulted incharges being filed on his behalf alleging that his dischargewas unlawful. Compton conceded that Minnifield called himCompton testified that he did not consider tardiness of less than 6 minutes tobe an offense; and Banks was not "stealing" because he was not shown to havepunched in 15 minutes before the hour. Thus it is difficult to see why Bankswas written up at all" In view of my findings that the August 20-24 suspension of Minnifieldwas motivated by discriminatory considerations, Minnifield is entitled tobackpay for loss of earnings suffered during that period.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwice in mid-summer 1977 to ask if jobs were available.Compton told him he did not know of any openings or didnot think there were any openings but invited Minnifield tomake formal application and said he would keep him inmind. The evidence herein shows that numerous employeeswere rehired by Respondent after being terminated-evenafter being fired for cause. Documentary evidence alsoshows numerous job vacancies and new hires throughout1977. The evidence also shows-notably the rehire ofemployee Hughes by Mill Overseer Culberson-that aformal application for employment was not an absoluteprerequisite. Moreover, Compton's testimony is that heencouraged Minnifield to reapply but that he did notreconsider Minnifield for reemployment despite Minnifield'sobvious interest. He did not reject Minnifield because he wasallegedly a bad employee who had been fired for cause. Thiswould have been a likely response if that were the case,especially since Compton had been prominently involved inthe events leading to Minnifield's discharge. As the SecondCircuit has stated in analyzing a similar situation:[T]he Company can refuse to rehire on any numberof valid grounds such as incompetency, no vacancies,etc., and as long as it makes its position clear asRespondent did not], it will not be in difficulty.N.L.R.B. v. The Syracuse Stamping Co., 208 F.2d 77, 80(1953).In these circumstances, I find that Respondent refused torehire or, at the very least, refused to consider for rehireemployee Minnifield for the same reason it had earlierdischarged him-his union activities. Respondent thusindependently violated Section 8(a)(3) and (1) of the Act.9. Calvin RumphCalvin Rumph began working for Respondent in January1976 as a slubber tender. In May 1976 he transferred to theshop and became an electrician's helper. He worked withelectrician James Ragsdale on the first shift under thesupervision of Adie Walls and Jim Farrell. On January 1,1977, Lavelle Daniels replaced Farrell as shop supervisor.Rumph was discharged on February 11, 1977.Rumph was an active union supporter. He signed a cardon August 17 and distributed union cards in the plant. Healso distributed union leaflets outside the plant three times inAugust. On one such occasion, he was accompanied byAlvin Pinkard, another union activist, and he was observedby supervisors as they came to work. Rumph attended unionmeetings and announced his union support to Farrell. WhenAlvin Pinkard announced his union affiliation to LavelleDaniels, Rumph was present; when Rumph announced hisunion support, Pinkard was his witness. Rumph's nameappears on Respondent's list of union supporters under thedate of August 18, 1976.Two weeks later, Rumph, whose job often required him tovisit the supply room, which was manned by fellow unionsupporter Pinkard, was told by Walls that if he were seenagain in the supply room he would be discharged. This isbased on the credible testimony of Rumph whom I found to" This testimony by Rumph was not contradicted since Farrell did nottestify.be a reliable and honest witness. Walls admitted that he toldRumph that he would discharge him if he went into thesupply room without supervision, but he testified he did sobecause Rumph stayed in the supply room for excessiveperiods when he should have been working. If this were true,the reprimand and threat of discharge would have resultedin a written warning or notation. Respondent issued manysuch warnings, and its policy calls for discharge only after averbal and a written warning. No such warning was issuedto Rumph. In these circumstances, and because of Respon-dent's discriminatory treatment of Pinkard, its knowledge ofthe union activity of both, and Daniels' admitted knowledgethat they were "friends," I find that the threat to Rumphwas made in an attempt to keep him away from unionadvocate Pinkard and not for some legitimate complaintabout his work.Sometime in September, Rumph had a conversation withPersonnel Director Compton in the latter's office. Rumphexpressed his support of the Union, and the two talked aboutRespondent's opposition to the Union. At this meeting,Compton read Respondent's antiunion orientation statementto Rumph. I have found that the statement containedunlawfully coercive references to "serious harm" whichmight result if employees chose a union to represent them.Rumph also complained about his low wages, stating thatrelatives of managerial people, including Plant ManagerSkidmore's son, were making more than he was. He alsomentioned that this is what caused him to support theUnion. Compton promised to look into the matter.Shortly thereafter, Rumph received a wage increase of 15cents per hour. Documentary evidence shows that theincrease, which brought Rumph's pay up to $3.30 per hour,was granted on October 21, 1976. The document contains anotation that Walls reminded Rumph of the importance of"staying on the job." In November Supervisor Jim Farrellapproached Rumph concerning a pamphlet being distributedabout the Union's 2-year strike against the Farah Manufac-turing Company, asked if he could stand a strike that long,and advised Rumph to "think" before he made "anydecision you might regret.""'On November 13, 1976, Rumph's name appeared on theUnion's charge that Respondent had been discriminatingagainst prounion employees. His name also appears onamended charges filed in December 1976 and on January 28,1977.Sometime in January 1977, Rumph appealed to PeteGreen, in a conversation described in more detail in anothersection of this decision, to avoid a planned transfer ofRumph to another shift. The transfer would have interferedwith his night-school classes. After Rumph's conversationwith Green, the proposed transfer was dropped.On January 13, 1977, Rumph received an additional 15-cent-per-hour raise to bring his wages to $3.45 per hour. Thedocument which announced the raise contained a notationthat Daniels was not satisfied with his performance andexpected improvement. Nothing more specific was men-tioned.The very next day, January 14, Rumph was summoned toDaniels' office. Daniels, Walls, and Personnel Director458 J. P. STEVENS AND COMPANY, INC.Compton were present. During this meeting, Daniels in-formed Rumph that he had learned that Rumph hadallegedly informed other employees that the Union hadobtained the recent wage increase for him. Rumph attempt-ed to deny the accusation, but Daniels was insistent thatRumph not speak and continued to criticize Rumph over thealleged conduct. Daniels expressed anger and disappoint-ment toward Rumph. He told Rumph that he was responsi-ble for getting Rumph the raise and that the Union hadnothing to do with it. Compton also expressed his disap-pointment, stated that Rumph had been hired as a favor tohis mother, and lamented that Rumph had not been fair toRespondent by attributing his raise to the Union.There was no serious controversy as to what happened atthe January 14 meeting. However, I found Daniels' testimo-ny on this matter contrived and evasive. He testified that hisanger-he reluctantly conceded he was a "little upset"-wasattributable to the fact that Rumph did not give him creditfor the raise and that Rumph was hindering other employeeswhile talking about the raise. This is not quite accurate. Thepersonnel director was present at this meeting and expressedRespondent's disappointment that Rumph gave credit forthe raise to the Union. Daniels testified he did not considerthe meeting a disciplinary session and did not issue awarning to Rumph. Considering all the testimony, includingthe demeanor of Daniels, who impressed me as a volatileperson-contrary to the impression he intended to createabout his conduct in the meeting-I believe that Danielsexpressed Respondent's outrage that Rumph would attributea raise given to him by Respondent to the Union. Inaddition, Compton's remarks implied that Rumph's job wasdependent on his favoring Respondent rather than theUnion. The incident not only gives credence to the notionexpressed by the Supreme Court that promises and grants ofbenefits in a union campaign are often meant to suggest the"fist inside the velvet glove" (supra), but also demonstrates,in my view, a continuing hostility by Respondent directedtoward Rumph because of his union activities.Rumph was discharged about I month after his confron-tation with Daniels-on February 11, 1977-after an inci-dent which occurred early that morning. The evidenceconcerning this incident is as follows:Electrician Ragsdale, who was not a union supporter, andRumph were working in the shop on a machine called atraveling cleaner. Ragsdale left and was instructed by hissupervisor, Daniels, to tell Rumph to go to mill 3 and repaira draw frame machine. Rumph complained, saying, "Damn,Ragsdale, every time there is work to be done I wind updoing it." As Rumph was walking out of the shop to attendto the job assignment, he, Bruce Duke, the air-conditioningmechanic, and Ragsdale exchanged words. Rumph calledRagsdale a "sorry s.o.b." or something to that effect. Dukeand Rumph testified that he used the initials; Respondent'switnesses testified he used the words "son of a bitch."Ragsdale reported the incident to Daniels, and Daniels cameto the shop and asked if Rumph had called Ragsdale ans.o.b. Rumph admitted he had. Daniels immediately left the*' It is irrelevant whether the remark was "s.o.b." or "son of a bitch." Theevidence is quite clear that profanity of either sort and worse was prevalent inthe plant and particularly by shop employees, including Ragsdale."' At other points in his testimony. Daniels said that his discharge decisionwas also based on Rumph's lack of cooperation and refusal to followinstructions. Daniels' testimony on this issue is thus unreliable.area and reported the matter to Personnel Director Comp-ton.Rumph continued working. Apparently Rumph fixed thedraw frame in mill 3 which, according to Daniels, simplyinvolved fixing "a loose knock-off wire." There is noevidence that Rumph did not perform the assigned task.After lunch Compton called Rumph into his office andheard Rumph's side of the story. Rumph admitted that hecalled Ragsdale an s.o.b. Compton sent Rumph home, andthe next day Rumph was fired, according to his terminationnotice, for "unsatisfactory job performance and repeatedlack of cooperation."The only significant conflict in the testimony of theparticipants concerning the discharge is that Compton-andto a certain extent Daniels-attempted to create the impres-sion that (1) Respondent was concerned with Rumph'srefusal to perform an assigned job; and (2) that Rumphrefused to do an assigned job rather than simply complainingabout it. I do not credit the testimony of Compton andDaniels in this respect. All accounts of the Daniels-Rumphconfrontation-including Daniels'-show that Daniels didnot mention the alleged refusal to fix the draw frame toRumph. Daniels' testimony, particularly on cross-examina-tion, is illuminating since he was quite adamant in statingthat his complaint against Rumph was the latter's language,which he said at one point caused him to dischargeRumph."'Daniels also identified his complaint againstRumph as Rumph's "cussing" and "bad mouthing" Rags-dale, which he called an "on-going thing."2Moreover, I findthat Rumph did fix the draw frame machine. He testifiedthat he continued working; a good deal of time elapsedbetween the incident and when he was sent home. Ragsdaleadmitted that, as far as he knew, the job was completed andhe did not do it. Neither Respondent nor its witnesses evercontended to the contrary. I thus credit Rumph's testimonythat his words with Ragsdale were simply in the form of acomplaint about his job assignment and not a refusal toperform the work."Compton tailored his testimony not only to state thatDaniels reported the refused work assignment to him, butalso that Rumph admitted that he refused to fix the drawframe. Daniels' testimony about his report to Compton wasvague. Rumph denied admitting to Compton that he refuseda job assignment. Significantly, neither Compton nor Dan-iels testified that Rumph did indeed fail to fix the drawframe or made any investigation of that fact. Nothing onRumph's termination notice states that he refused or failedto perform an assigned task; such a notation does appear onother termination notices in evidence in this case whereappropriate. It is thus clear that Respondent focused onRumph's use of language rather than any refusal to performan assigned task, and any testimony to the contrary isdiscredited.Rumph was actually discharged because of his unionactivities. Respondent had knowledge of his union activitiesand sympathies and vented its union hostility directlytowards Rumph on several occasions. Walls threatened" Bruce Duke's testimony is essentially corroborative of Rumph's, althoughhe testified that the complaint occurred earlier in the day and that Rumphoffered to help Ragsdale.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRumph with discharge for being in the supply room withPinkard, another union supporter, who was also fired;Daniels angrily criticized Rumph for attributing his raise tothe Union; Compton specifically impressed on him the"serious harm" which might befall employees who chose tosupport the Union; and Farrell warned him against makingany decision about the Union he might regret. DespiteRespondent's contention that raises were given to him asincentives and not rewards, the fact remains that Rumphwas given two raises in the last 4 months of his employment,the last just 4 weeks before he was fired. Plant Superinten-dent Gregory conceded that more than one raise would notnormally be given to an employee who was not performing"well." Accordingly, Rumph was an unlikely candidate fordischarge but for his known union activities.Respondent's asserted reasons for the discharge fail towithstand scrutiny and offer further support for the findingof discrimination. As I have indicated, Daniels and Comp-ton seized on a minor incident to precipitate the discharge.They attempted to magnify a simple complaint about a jobassignment into a refusal to perform the job and to magnifythe common use of profanity in the plant into a dischargea-ble offense. The incident itself was minor, and the reasonsoffered for Rumph's discharge were pretexts.Respondent's further argument that Rumph was a bademployee, particularly in his lack of cooperation withRagsdale, is without merit. If he were such a bad employ-ee-and for so long-why would Rumph have been givenraises in October 1976 and again in January 1977? Rumphreceived only one warning for lack of cooperation withRagsdale-in late January, shortly before his discharge andafter Daniels' outburst against Rumph for attributing hisraise to the Union. Rumph was not asked to sign thewarning. Thus, it was a verbal warning under Respondent'snonmenclature, and Rumph's discharge in the absence of aprior written warning would be contrary to Respondent'swritten policy that a verbal warning be followed by a writtenwarning and a suggestion that disciplinary action mayfollow. Moreover, as Ragsdale described the incident whichled up to the warning, it was obvious that the incident itselfwas minor: Rumph fixed a machine, it broke down again,and Rumph fixed it again. Despite Daniels' testimony thatRumph's lack of cooperation with Ragsdale was a constantand longstanding problem, Ragsdale testified that he onlycomplained about Rumph to Daniels one time, that Danielssaid nothing in response to his complaint, and that Danielsnever asked Ragsdale's opinion of Rumph's work. In thesecircumstances, it is clear that Daniels exaggerated Rumph'sdeficiencies, and I reject his testimony concerning the reasonfor Rumph's discharge.Compton's testimony is equally unreliable on the issue. Hetestified that he went so far as to check with Jim Farrell-Rumph's former supervisor-before firing Rumph and thatFarrell confirmed that "he had had problems with Rumphand talked to him on several occasions about not coopera-ting with Ragsdale." Farrell was not called as a witness toi The General Counsel alleges that in August 1976 Pinkard, an ordainedminister, was harassed by being refused time off to perform funeral services.The evidence on this issue was much too confusing for me to base any findingsof harassment on it. Pinkard apparently met with Plant SuperintendentGregory and discussed his need to have time off for religious purposes as wellas accusations by Daniels of poor work performance. The meeting wascorroborate Compton, and no documentation-such aswarnings-of Farrell's alleged conversations appear in therecord. Moreover, Ragsdale testified that he only com-plained once to Farrell about Rumph and that Farrell saidnothing in response.In these circumstances, I find that Respondent discrimi-natorily discharged Calvin Rumph because of his unionactivities.10. Alvin PinkardAlvin Pinkard was employed by Respondent for 5 yearsbefore he was terminated on October 25, 1976. He wassupply room clerk on the first shift, which began at 6 a.m.,under the supervision of Lavelle Daniels. When necessary,another employee substituted for Pinkard in the supplyroom.Pinkard was active in the union campaign. He signed anauthorization card dated August 9, 1976. Thereafter, in thecompany of fellow employee Calvin Rumph, he declared hissupport of the Union to Lavelle Daniels. Pinkard also actedas a witness when Rumph advised his supervisor of hissupport of the Union. In addition, Pinkard distributedauthorization cards to employees, attended union meetings,and distributed union handbills on two occasions in Augustand September 1976 at one of the plant gates before thebeginning of his shift. He was accompanied by Rumph andWillie Townsend. There is a conflict in testimony as towhether supervisors observed Pinkard distributing leaflets.Based on my observation of Pinkard, who impressed me as areliable witness, and the other evidence in this case, I believePinkard's testimony that he was observed by supervisorswhen he passed out union literature.Shortly before he was terminated, probably sometime inOctober 1976, Pinkard was talking about the Union withemployee Morris Cummings in the second-floor restroom.Cummings mentioned that Pinkard would make a goodunion president and that he was the only one qualified toserve as president. Pinkard said that, if elected, he wouldserve. Supervisor Ron Talley entered the restroom andoverheard part of this conversation. He said there was notgoing to be a union and if the men wanted to work under aunion they could go to work for another local firm whichwas organized. On another occasion in October, Pinkardcomplained to Talley about another supervisor insulting hiswife who also was an employee at the plant. Pinkard toldTalley that both he and his wife were supporters of theUnion. Talley confirmed that he confronted Pinkard andCummings in the restroom on one occasion but denied therewas any discussion about the Union; he also confirmed thesecond conversation with Pinkard about his wife but deniedthat the Union was mentioned in that conversation. I creditPinkard. I have found Talley to have been an unreliablewitness elsewhere in this decision.6Pinkard's discharge on October 25 came shortly after heengaged in union activities and after he had been observedinconclusive except that perhaps Respondent became more aware of Pinkard'sneeds and of his willingness to assert himself which, as this record shows,Respondent does not view as a positive quality in an employee. In any event,none of the evidence is particularly relevant in determining whetherRespondent fired Pinkard for his union activities or for his tardiness record.A60 J. P. STEVENS AND COMPANY, INC.and confronted by supervisors in the course of this activity.On October 5 Daniels placed a handwritten document inPinkard's file recounting a conversation he had with Pinkardabout the latter's having called in sick the day before at 6:23,instead of before 6 a.m. This was not on Respondent's usualwarning-notice form, and as far as I can tell this was not an"offense" on Pinkard's part and it certainly was an excusedabsence and not a tardiness offense. The appearance,however, of this notation in Pinkard's file, with a precisereference, to the minute, of Pinkard's call shows Daniels'animus towards Pinkard and his interest in building a recordagainst Pinkard because of Pinkard's union activity. Inaddition, there is evidence, discussed more fully in thesection on Calvin Rumph's discriminatory discharge, thatRespondent attempted to keep these two prounion employ-ees apart.Pinkard was discharged, according to Respondent's rec-ords, "for reporting to work late." This reason was a pretext.The record indicates that Pinkard's tardiness had beentolerated before the Union campaign and, despite the factthat his record improved significantly after he signed a unioncard, he was discharged. Pinkard had been issued warningsthroughout his employment for reporting to work late; priorto the union campaign, only one of these-dated May 31,1976-appears to have been a written warning since it isdesignated by the words "refused to sign." From January 1,1975, until the date of his discharge, Pinkard punched in lateover 200 times. On many of these occasions he was over 6minutes late." After August 14, 1976, Pinkard was late onlytwo times: once in September and once on October 25 whenhe was discharged after punching in 8 minutes late. He wasissued warnings for tardiness on August 16 for the August14 tardiness and on September 20 for a 28-minute tardinesson September 17. This warning recounted his past record,including the notation that he had been late 16 times sinceJanuary 1, 1976.The General Counsel and Charging Party submitteddocumentary evidence showing that a number of otheremployees were frequently tardy but were not issuedwarnings or otherwise disciplined. From January 18, 1976,to November 1, 1976, nonunion employee Billy Childs waslate on 105 occasions; on 51 of these occasions he was late 6minutes or more. From mid-August to the end of October,he was late 33 times; 18 of these times he was late 6 minutesor more. Yet Childs was not issued a warning notice untilOctober 28, 3 days after Pinkard's discharge and as a directresult of an alleged review prompted by Pinkard's discharge.Childs, unlike Pinkard, had not signed a union card at thispoint. In addition to Childs and Pinkard, whose tardinesswas tolerated before the onset of the Union, the records ofemployees Humphrey, Betty Rhodes, who was also super-vised by Daniels, Hurd, Vance, and Stevens show that theseemployees were habitually late and were not issued warningsor otherwise disciplined for tardiness in 1976."6Indeed, oneemployee, Alfred Hamilton, who had been issued a warningfor tardiness in February 1976, was issued another warningin December but was not fired at this time; the warningstated that he had been late 21 out of his last 24 days of" Daniels, his supervisor, considered an employee late only if he punched in6 minutes after the hour.' Hurd was issued warnings in April 1977 for tardiness.work. Hamilton had not signed an authorization card. Onthe other hand, union adherent Pinkard had made asignificant improvement in his tardiness record. He had beenlate over 6 minutes only twice in the last 2 months of hisemployment.The evidence discussed above shows that Respondenttolerated tardiness before the onset of the union campaign inlate July or early August 1976 and that enforcement of atardiness policy, if any, was inconsistent and lax. Indeed,there was no policy as to when a particular employee wouldbe issued a warning for tardiness, and the record shows onlyone employee, Julius Carter, was discharged for tardinessbefore the onset of the union campaign. However, severalsupervisors testified that in at least one mill-that supervisedby Siegleman, there was a crackdown on tardiness after theonset of the Union. This is supported by documentaryevidence of tardiness warnings which shows a considerableincrease in warnings after July 29, 1976, about the timewhen authorization cards were first being signed."'In view of Respondent's longtime tolerance of habitualtardiness, I find that the increase in warnings was occasionedby the Union's presence. However, even after the crackdownthere was no consistent policy as to when a warning wasissued. The evidence shows, however, that Pinkard was thesubject of disparate treatment. For example, in December1976 Hamilton was warned only after 21 incidents oftardiness in 24 days; and Childs was warned for the firsttime in October 1976 after an abominable record of tardinessin the past 2 months. Pinkard, on the other hand, waswarned in September for a single tardiness. What issignificant is that neither Childs nor Hamilton had signed aunion card.' In these circumstances, Respondent's dis-charge of Pinkard is explainable not by the pretextual reasonadvanced by Respondent, but by Pinkard's known unionactivities which were contemporaneous with his discharge.I do not credit the testimony of Compton and Danielsconcerning the motive for Pinkard's discharge. Daniels didnot impress me as a candid or reliable witness. His hostilityagainst Pinkard was reflected in his demeanor, and histestimony about another employee of his who had tardinessproblems is inherently implausible. Employee Betty Rhodesworked under Daniels' supervision for about 9 months as asupply room clerical employee. She had a tardiness problemwhich was documented in an exhibit received in evidence inthis case. This exhibit shows that from January 1976 untilthe end of May 1976, when she apparently quit, Rhodes waslate 41 times; 10 times she was late 6 minutes or more.Daniels knew of Rhodes' tardiness problem, and he testifiedhe talked to her about it but never issued her a writtenwarning. According to Daniels, she quit before he could take"drastic measures" against her. I find this testimonyincredible, particularly in view of Daniels' propensity forwriting up employees as well as writing notes on employeeswhich he allegedly kept in his desk drawer.Compton's testimony is likewise unreliable. He testifiedthat, when a supervisor seeks to discharge an employee fortardiness, he makes a survey of the employee who has theworst record of tardiness warnings at the plant and dis-b There were substantially more tardiness warnings issued in the 8-weekperiod after July 29 than there were in the first 7 months of 1976." Childs signed a card in 1977.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges that employee if he or she has sufficient warnings,whether or not that employee has the worst actual tardinessrecord or is the one first complained about. Comptontestified that this procedure was followed before Pinkard'sdischarge and on one or two occasions in the last 5 monthsof 1976, but he did not give any specific examples."However, he conceded he did not conduct such a surveybefore Minnifield's discharge, testifying that his was not"purely a tardiness case." Yet Minnifield's discharge noticestates quite clearly that he was discharged for tardiness.There was no corroboration of Compton's alleged policy inwriting even though there was admitted into evidencewritten statements of Respondent's absenteeism and dis-charge policies. Nor was Compton corroborated in thisrespect by other supervisors, all of whom testified beforeCompton in this proceeding. Furthermore, Compton's al-leged policy makes no sense in view of Respondent'sinconsistent and lax policy concerning warnings for tardi-ness. Compton testified that he was instrumental in chang-ing another alleged policy in mid-September 1976 to maketardiness an offense only after an employee was 6 minuteslate rather than I minute; he professed to be concerned thatthe harsher-but admittedly inconsistent- application oftardiness rules practiced by some supervisors was "unrea-sonable." Yet it is difficult to see how Compton couldengage in the survey that he allegedly did in Pinkard's caseand possibly compare warnings which had been issued in aninconsistent manner. Some employees were not issuedwarnings for tardiness, some for being 6 minutes late, andsome for being I minute late.Indeed, Compton's testimony on the alleged Pinkardsurvey not only refutes his overall testimony about analleged policy but is inconsistent with that of Daniels.Compton testified that, shortly after Pinkard's discharge,Daniels brought the tardiness record of nonunion employeeChilds to Compton's attention and Compton undertookanother survey and found that Childs' record was badenough to warrant a warning. First of all, if Compton'salleged policy was valid and nondiscriminatory, there wouldbe no need to conduct a second survey of Child's record,except perhaps to make sure that Pinkard's discharge couldwithstand an unfair labor practice charge based on disparatetreatment. Secondly, Compton testified that the Childsmatter came to his attention through Daniels, but Danielsdid not even supervise Childs at this point. Daniels, whotestified before Compton, did not even mention a Childssurvey and instead attempted to create the impression thathe was not involved in a review of Childs' tardiness recorduntil he began supervising Childs in January 1977.7° This issignificant because Pinkard was late only twice betweenAugust 14 and his discharge: Childs was late more than 30" Respondent did submit evidence that Julius Carter was discharged inearly 1976 after receiving four warnings over a 4-month period. But noevidence was submitted that a survey was conducted before his discharge orthat his warning record was the worst at the plant." Daniels testified that he first became familiar with the tardiness record ofBilly Childs in January 1977 when he first took over supervision of the shopand consequently of Childs. Before then, Childs worked under the supervisionof Jim Farrell. Compton, who testified later, stated that Daniels told himshortly after Pinkard's discharge that he thought Childs might have a record"nearly as bad as" Pinkard's. Compton checked Childs' file and found nowarnings for tardiness, but he had all of Childs' timecards pulled for about ayear and found that Childs did have a worse record than Pinkard's. He thentold Gregory, who called Childs to his office and issued him a final warning.times during this period. Thus, I find that Compton clearlytailored his testimony to concoct a policy to justify Pinkard'sdischarge, and I reject his testimony as wholly unreliable."In these circumstances, I find that Respondent utilizedPinkard's tardiness record as a pretext to discharge him forhis union activities.:11. Ed BeemanEd Beeman worked for Respondent for about 1-1/2 yearsbefore his discharge on November 2, 1976. At the time of hisdischarge he was employed as a slubber tender on the firstshift in mill .As a slubber tender he was paid byproduction.Beeman signed a union card on August 27, 1976. The nextday Beeman, in the presence of about 20 employees,informed Mill Overseer Marvin Hicks that he had signed acard. This group included employee Eunice Macon, whotestified that she identified for the Union with a group ofpeople in mid-August. Her testimony was confirmed byemployee Mike Hackbarth. Although no other employeeidentified Beeman as being in the group, I credit Beeman'stestimony over Hicks' denial. I did not find Hicks to be areliable witness.In late August or early September 1976, Beeman had aconversation in the restroom about the Union with ShiftOverseer Woodrow Mullins, who took over supervision ofthe slubbers on the first shift in mill I in late August 1976.According to Beeman, Mullins asked him if he were workingfor the Union. Beeman said he was. Mullins responded thatall the Union was good for was taking money out of aperson's paycheck and he said that there was no union in theplant because Respondent had not signed a contract with it.Mullins testified that he had a conversation with Beemanabout this subject for about 5 minutes at his job station andthat he also talked to other employees and told them thesame thing, that Respondent was against unions and we"didn't have a union here." Mullins claims these conversa-tions took place in the fall of 1976 and comported withinstructions from Respondent's counsel, Homer Deakins.Mullins claimed he did not know of Beeman's unionsupport, and on cross-examination he testified he did notknow of any union activity until told by Deakins in aboutJune or July 1976. Of course this was impossible sinceDeakins did not undertake to represent Respondent untilOctober and did not address the supervisors until the fall of1976. 1 also find it incredible that Mullins did not know ofunion activity generally, particularly in view of Culberson'stestimony about the openess of such activity in and outsidethe plant, until he heard about it from Deakins. Indeed,Mullins' testimony is internally inconsistent, for he testified' At the hearing, I reserved ruling on Resp. Exh. 96, a compilation of grosstardiness in minutes after a certain date, which purports to show that anyincrease in warnings during the period after the beginning of the unioncampaign was due to legitimate business reasons. I accept the exhibit itoevidence but I find it of little persuasive relevance. The exhibit does not breakdown the specific tardiness, the employees or supervisors involved, or thewarnings, if any, which issued as a result of the tardiness. Other evidenceshows that the issuance of tardiness warnings was inconsistent and that thestandards for warnings changed sometime in September.': The misnumbering of certain pages in the transcript have been noted andare hereby corrected.462 J. P. STEVENS AND COMPANY. INC.that he saw employees pass out union leaflets outside theplant on one occasion and that one employee identified forthe Union to him, a fact which he reported to Hicks. Thus,Mullins was less than candid in testifying about thesematters, and I do not credit his testimony.Beeman's testimony, on the other hand, is credible on thisissue. His testimony is given added credence becauseRespondent obviously knew, in early August, that hismother, a first-shift spinning employee who lived at the sameaddress as her son, was a union supporter. Hers was the firstname on Respondent's master list of union supporters.Mullins supervised the spinning department on the first shiftand also the slubbers. Thus, Mullins had an obvious interestin finding out if Beeman was likewise a union supporter.In these circumstances, I find that Mullins interrogatedBeeman about his union sympathies in violation of Section8(a)(1) of the Act.Beeman originally worked as a slubber tender on thesecond shift in mill 1. According to Respondent, he askedfor a transfer to the first shift and was allowed to transfertemporarily to that shift to replace Inez Harrell as a slubbertender. According to Respondent's records, he ran her jobfrom April 20 to July 1976 while she was on leave ofabsence. Sometime thereafter, Beeman was permanentlytransferred to the first shift, replacing Fred Davis, who waspromoted to a section man's job. This transfer required thatBeeman operate three slubbers instead of the two which hehad previously been operating." The three new machines heoperated ran a thinner type yarn which often broke. Thetransfer adversely affected his production and pay whichdecreased after he was transferred to the three-slubber job.Beeman was fired on November 2, 1976, after showing upon the allowance sheet several times and being warned forlow production. Phillip Davis, who ran the three-slubber jobon the second shift, was also discharged for low productionat about this time. There is no doubt that Beeman'sproduction was low in the last 2 months of his employment,but it is also clear that his work on the two-slubber job, priorto his transfer, was satisfactory and he received no warningsuntil early September 1976-after he signed a union card.There is a conflict in the testimony of Beeman, Mullins,Hicks, and-to a certain extent--other witnesses as to thefollowing: (I) When Beeman was placed on the three-slubberjob; (2) under what circumstances; (3) whether he asked totransfer off that job and what response he received; (4) howmany written warnings he was shown-he says one; Mullinsand Hicks say four; (5) whether the difficulty of the job-itwas fairly obvious that his new job was more difficult thanthe two slubber job-was due to the machine or insufficienthelp from management or whether Beeman's admitted poorperformance was his own fault.I find from all the evidence that Beeman was placed onthe three-slubber job in late July 1976-before he signed hisunion card; that Beeman accepted the job voluntarily; thathe did poorly on the job from early September throughNovember 1, 1976; that he was warned about his lowproduction; that he tried to get off the three-slubber job; andthat Hicks, Mullins, and Personnel Director Compton knewof his problems and knew that he wanted to get off the job. I" The three-slubber job was also known as the number-two job, and thetwo-slubber job was also known as the number-one job. Beeman was requiredalso find, as Compton testified, that he enlisted Beeman'smother in an effort to get Beeman to perform on this jobwhich I also find was much too difficult for him to perform.Beeman's immediate predecessor in the job was promoted tosection man, and Jerry Oliver-a frequency checker whoevaluated the job as part of his regular duties-crediblytestified that the job was a difficult one on which to makeproduction. Another operator on that job was also fired forlow production. Beeman was admittedly a good employeewhen he worked on the two-slubber job and, as Hickstestified, he had "real good potential" as a slubber tender.But he had little experience, and the three-slubber job wasbeyond his capabilities.I find that Respondent discriminatorily denied Beeman anopportunity to leave his oppressive slubber tender's job inmid-September 1976 and transfer to a yarn man's job forwhich he bid and was otherwise qualified to fill. At thispoint, Beeman was having trouble operating the three-slubber job and had just been issued a "final" warning forlow production. This was his very first warning as anemployee. He had signed a union card about 2 weeks before,had been interrogated about his union sympathies by hissupervisor, and had candidly acknowledged his support ofthe Union.It is conceded that during Beeman's tenure on the three-slubber job-sometime in September 1976-Beeman twicebid on a yarn man's job to escape from the obviousoppression of a job which was over his head. Respondentrejected the bid because, even though Beeman otherwisequalified in terms of seniority, there was an alleged policy--or an interpretation of a policy-that employees could not"bid down," that is-according to Compton-a person froma higher classified job could not bid into a lower classifica-tion. Compton testified that this was "our interpretation" ofthe Respondent's bidding policy set forth in written form inJanuary 1976 until he was notified to the contrary by OtisLittle, a divisional manager of Respondent, in early 1977. Atthat point, Little instructed Compton that Respondent'spolicy permitted employees to bid into lower classifications.I do not credit Compton's testimony to the extent that itattempts to show that Beeman was denied two yarn man'sjobs in September 1976-the jobs were posted on September10-because of a legitimate business reason which was hisinterpretation that Beeman could not bid down to a yarnman's job, according to company policy. Compton's testimo-ny was vague, conclusionary, and uncorroborated. First ofall, there is no evidence explaining or confirming Compton'stestimony of what was a higher or lower job classification. Ayarn man was paid by the hour, 3.25 per hour. Beeman waspaid by production: For the week ending September 5 hemade from $2.18 to $3.06 per hour; $2.85 was the plantminimum. He was issued a warning on September 9-a finalwarning-for low production. Compton professed a deeppersonal concern about Beeman even to the point of talkingto his mother about getting him to improve his work. It isinconceivable to me that if Compton had only legitimatebusiness reasons in mind he would have denied Beeman'srequest to transfer to a yarn man's job which would in factto remove from his machines a filled bobbin of yarn--each machine had 86bobbin-and replace it with an empty bobbin.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay him more than he was making on a job which was givinghim difficulty.Compton's testimony about an abrupt change in policy-or, more precisely, an erroneous interpretation which wascorrected too late to benefit Beeman-is too similar to other"changes" in policy in this record which supposedly cametoo late to benefit union supporters who had been dischargedor disciplined but which miraculously strengthened Respon-dent's arguments that alleged discriminatory conduct wasconsistent with its treatment of other employees. Comptonconceded that there was nothing in Respondent's writtenpolicy to require Compton's restrictive but erroneous inter-pretation. It is difficult to see how Compton could havemisapplied Respondent's policy, because when there was aprohibition in the written document against bidding it wasexplicitly stated, such as the prohibition against employeessigning for a "job in the same classification on the same shiftas their present job." Compton testified that his erroneousinterpretation was consistent throughout the year of 1976but he gave no specific examples. Respondent did not submitbidding sheets or other documentary evidence that wouldprove a consistent implementation of Compton's interpreta-tion such as was done, for example, in defending theHackbarth allegations. Respondent's written policy requiresthat bidding information be kept as a "permanent file."Moreover, Little did not testify about giving any instructionsto Compton to change his interpretation or how this mattercame to his attention. Compton testified vaguely that Littlesimply called him to inform him of the correct interpretationbecause there had been inconsistencies in applying the policy"in other locations." Finally, Compton testified that henever notified employees that there had been a misinterpre-tation of policy which had now been corrected. Comptonhad at least two opportunities to talk with Beeman after the"corrected" interpretation when Beeman reapplied for workin the summer of 1977; yet he did not. Why he would nothave mentioned the correction at this time, particularly inview of his professed concern over Beeman's welfare, even tothe point of talking to his mother, renders Compton's entirestory suspicious and confirms Respondent's unlawful motivein dealing with Beeman."In these circumstances, and based on my observation ofhis demeanor in testifying on this issue, I believe Comptontailored his testimony concerning the alleged change ininterpretation of policy which precluded Beeman's transferin September 1976. I therefore reject Compton's testimonyconcerning his reasons for refusing to transfer Beeman to ayarn man's job.I find instead that Beeman was denied a transfer from thethree-slubber job in September 1976 because of his unionactivities which were well known at this point. Respondentdemonstrated a determination to keep Beeman in a jobwhich was beyond his capabilities until such time as it coulddischarge him for low production. But for Respondent'sdiscriminatory denial of Beeman's transfer in September, his" Contrary to Respondent, employee Hackbarth's testimony does notsupport Compton that down bidding was prohibited until early 1977.Hackbarth testified that he tried to get a first-shift job after his transfer inOctober 1976 and on one occasion 2 or 3 months thereafter he bid on a lowerpaying job, but he turned down the job on his own accord. There is nothing inHackbarth's testimony that would even remotely suggest an interpretation ofa policy against down bidding. Indeed, the failure of Hackbarth's testimony tolow production on the three-slubber job would not haveresulted in his discharge. The failure to transfer Beeman wasthus violative of Section 8(a)(3) and (1) of the Act. Thisfinding is strengthened by Respondent's discriminatorytreatment of Beeman upon his request for reemployment thefollowing June or July. I now turn to the evidence on thatissue.The General Counsel alleges that Respondent discrimina-torily refused to rehire Beeman in the summer of 1977because of his union affiliation and that Davenport unlaw-fully interrogated Beeman as to his union sympathies. Thefacts are as follows:According to Beeman's testimony, in May 1977 heapproached Supervisor Clyde Davenport and asked himabout a job opening in his department-shipping andreceiving-about which he had learned from his mother. Bymid-May, after the discharge of employee Stalling, Daven-port's department was down from seven employees to five.Beeman inquired about a job that had been posted as vacantin Davenport's department. Davenport said that no one elsehad bid on the job, but that it had to remain posted for 3days. Davenport asked if Beeman had relatives working atthe plant, and Beeman told him about his mother and hisbrother, Elisha Bennett, both of whom were identified asunion supporters on Respondent's master list. Bennettworked under Davenport's supervision. During their conver-sation, Davenport asked, "About this Union, are you for it?"Beeman said he was. Davenport then asked if Beeman wererehired would he still be for the Union. Beeman replied thathe would not. A few days later Beeman came back to theplant and inquired about the job, and Davenport reportedthat the job had been filled but that if anything came up hewould notify Beeman.Davenport confirmed that Beeman inquired about aposted job vacancy in his department but he deniedinterrogating Beeman about his union sympathies, and hetestified that he told Beeman that if there were an opening inhis department he would notify Beeman through his brother.I reject Davenport's testimony that he did not know aboutBeeman's prior employment at the mill and did not askabout his relatives working at the mill. Beeman's version isconsistent with Respondent's response, through Culberson,to employee Hughes when she asked to be rehired and it isconsistent with Minor's response to employee Tim Walkerwhen the latter asked to be rehired.I find that Davenport's interrogation of Beeman concern-ing his union sympathies was a violation of Section 8(a)(1) ofthe Act.There is also testimony-which is uncontradicted-thatBeeman twice approached Compton and asked to be rehired.These approaches took place in June or July 1977 at a timewhen documentary evidence shows there were job vacanciesand Respondent was hiring employees. At this time Comp-ton knew that charges had been filed and a complaint hadissued alleging Beeman's discharge to have been unlawful.show either an existing or recent prohibition against such a transfer when hebid on the first-shift job tends to refute Compton's testimony.In any event, when Jefferson was reinstated to a different section man's jobin October 1977, Respondent found no difficulty in "waiving" applicablebidding requirements which were much more precise than those allegedlygoverning "down-bidding."464 J. P. STEVENS AND COMPANY, INC.Compton also knew the ostensible reason for Beeman'sdischarge-low production; yet, according to his testimony,Compton told Beeman he did not know if any jobs wereavailable but encouraged him to file a formal application foremployment and told him he "would keep him in mind."Compton did not thereafter get in touch with Beeman. As Ihave already found in connection with the refusal to rehireMargie Moss, Respondent had no policy of automaticallyrefusing to rehire low producers. Thus, in view of theevidence concerning Beeman's approaches to Davenport andCompton, I find that he effectively made application foremployment and that he was denied reemployment or, atleast, was not considered for reemployment, not for legiti-mate business reasons, but for the same reason he was denieda transfer to the yarn man's job in September 1976-hisunion affiliation.Respondent's refusal to rehire Beeman or consider him forrehire constituted an independent violation of Section 8(a)(3)and (1) of the Act.12. Jerry OliverJerry Oliver worked for Respondent since December 1975as a frequency checker under the supervision of JoeRhoades, who was the head of the industrial engineeringdepartment. Oliver worked from 8 a.m. to 4 p.m. daily. As afrequency checker, Oliver performed timestudy and speedchecks on machinery throughout the plant. There were threefrequency checkers at the plant at the end of December 1976when Oliver was terminated, allegedly as a result of a layoff:Oliver, Grace Mullins, and Pat Crawford. Mullins had themost seniority as a frequency checker; Oliver had the secondgreatest seniority as a frequency checker, although Crawfordhad greater plant seniority. All three frequency checkersworked in the same mill, had identical hours, and weresupervised by Rhoades.'Oliver had no warnings or other disciplinary notations inhis personnel file for the entire period of his employment.Oliver was the only frequency checker who supported theUnion. He signed a union card on August 13, 1976, attendedunion meetings every Tuesday, and obtained a signed cardfrom a fellow employee. Sometime in August, Oliverinformed Rhoades that he had signed a union card andsupported the Union. On this occasion, he asked to speak toRhoades in the latter's office and did so. Oliver's nameappears on Respondent's list of union supporters under thedate of September 15, 1976-the only entry on that day.In the August 1976 conversation with Rhoades whenOliver identified for the Union, Rhoades told Oliver that he" Rhoades was promoted to a mill overseer's job in late 1976 or early 1977;he was replaced by Doug Harrison." The above is based on the credible testimony of Oliver whom I found tobe a truthful witness. His account of the first conversation with Rhoades wasessentially corroborated by Rhoades although Rhoades tended to downplayOliver's report of union support and his own reaction to that report. Rhoadesdenied having subsequent conversations with Oliver, but I found Oliver'stestimony more reliable than that of Rhoades. Rhoades' testimony that he wasnot consulted about Oliver's retention despite his longtime supervision ofOliver and that his antiunion statements to Oliver were based on his "ownpersonal opinion" was not convincing. Indeed, Rhoades' monitoring of Oliver,whose work took him throughout the plant, is consistent with Respondent'smonitoring of union section men Townsend and Jefferson whose worklikewise put them in contact with a great number of employees." Respondent argues that these two alleged violations are timebarred bydid not want any part of the Union and wished he couldchange Oliver's mind. He told Oliver he expected him to dohis job and expected no trouble from him. Oliver replied thathe did not expect any trouble from Rhoades and wouldcontinue to do his job.A week or two after the above conversation, Rhoadesapproached Oliver and asked if he were having anyproblems. Rhoades told Oliver that it appeared to him thatOliver was very quiet. Oliver replied that he was experienc-ing no problems. During the next few weeks, Rhoades, onmore than one occasion, told Oliver that he wished there wassome way he could change his mind about supporting theUnion. Oliver told Rhoades that there was no way he couldbe persuaded to abandon the Union and he did not intend tochange his mind.Oliver testified that in September 1976 he was approachedby Rhoades while working in the mill and Rhoades informedOliver that, if anything came up, Oliver would be the first togo. Rhoades did not explain to Oliver what he meant by thisremark. However, after Oliver informed Rhoades that hewas for the Union, Oliver noticed that Rhoades wouldfollow him while he was making his checks through theplant. Oliver testified that it appeared to him that Rhoadeswas spending a greater amount of time checking on Oliverthan he had prior to the time Oliver announced he was forthe Union."I do not find that Rhoades' remarks to Oliver in theAugust conversation were coercive or independently viola-tive of Section 8(a)(l) of the Act as alleged by the GeneralCounsel. However, I find that, in the second conversation,Rhoades' remark that Oliver would be the first to go ifanything happened was, in the context of Rhoades' attemptsto get Oliver to renounce the Union, an unlawful threat ofjob loss. This was a violation of Section 8(a)(1) of the Act."In December 1976 Respondent had a training departmentconsisting of employees who worked in the laboratory andassisted various departments in training people to run jobs.Three employees, Randy Beasley, Claudine Nobles, andTheresa Vance, worked as trainers." They were supervisedby Doug Harrison, the head of the training department.In late December 1976, Personnel Director Compton metwith Oliver and told him that the training department wasbeing eliminated and that this would result in Oliver's beinglaid off. Oliver asked why the training department was beingeliminated and asked if its elimination had anything to dowith his union activity. Compton replied it did not andexplained that the elimination of the training departmentwas due to inadequate funding. Compton told Oliver that, asa result of his seniority status, he would be displaced as aSec 10(b) of the Act since they were the subject of a separate charge (Case 15-CA-6508) filed on June 23, 1977. more than 6 months after the events allegedas unlawful. I reject Respondent's contention. These events, as well as Oliver'sdischarge, were brought into this litigation by amendment to a broadlyphrased complaint which alleged numerous incidents of interference anddiscrimination. The Rhoades-Oliver conversations were of the same characteras others alleged as unlawful in the original complaint. Respondent'sallegation that the June 1977 charge raised a "separate" issue exhalts formover substance: a specific charge was superfluous in view of the ongoinglitigation and the multi-issue, broad-ranging complaint which had alreadybeen set for hearing. Thus, the allegations were not separate and distinctviolations and they were sufficiently related to the original charges andcomplaint to be amended into this case. See N.L.R.B. v. Central Power Light Co.. 425 F.2d 1318, 1320-21 (Sth Cir. 1970)." Another training employee. Marcie Rowe, was on leave of absence.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrequency checker. Three jobs were open at the time, andOliver was informed that he could choose to become aslubber tender in mill I or a draw frame tender in mill 2 ormill 3 on the second or third shift. Oliver told Compton thathe did not want these jobs and explained that the slubbertender job was difficult to run and people had been firedfrom the job because of production problenbs. Both Beemanand Phillip Davis had indeed been fired for low productionon slubber tender jobs. Concerning the draw frame tenderjob on the second or third shift, Oliver explained that thisjob would interfere with his night-school schedule becausehe attended night school from 6:15 to 10:30 p.m. onMondays and Wednesdays."Respondent designated Oliver's termination as a layoff.On the termination notice, dated December 31, 1976,Respondent stated as follows:Due to a reduction in a.m. training instruction, Jerrywas bumped from his frequency checker job by aninstructor who had more seniority and who had workedas a frequency checker prior to advancing to theinstructor job. Other work at equal or higher pay wasoffered to Jerry but was refused.Oliver testified that Respondent originally sought to desig-nate him as a quit but, after his protest, the designation waschanged to a layoff."'In January Oliver filed a claim for unemploymentcompensation. Respondent contested Oliver's claim-Compton testified against the claim-but after a hearingOliver was awarded unemployment compensation.Oliver was replaced on the frequency checker's job byRandy Beasley, one of three training instructors whose jobswere eliminated. Beasley, who did not sign a union card,worked as a frequency checker until late 1977 when hetransferred to another job. Prior to his replacement ofOliver, Beasley, who had been a frequency checker in thepast, was given a warning. The warning, dated September 2,1976, catalogued serious job deficiencies, including reportingto work late and "not staying on the job," and threateneddischarge if there were no improvement. Plant Superinten-dent Gregory was involved in the Beasley warning.Beasley was supervised by Doug Harrison, the head of thetraining department until the latter's promotion to industrialengineering supervisor on December 2, 1976. In the latterposition, he replaced Rhoades and supervised the frequencycheckers; when Oliver was displaced, Harrison supervisedBeasley as a frequency checker. Harrison testified about theBeasley warning, tried to minimize it, and testified that henever discussed Beasley's problems with higher managementbefore the replacement of Oliver with Beasley.'As to the other frequency checkers, Grace Mullins wenton extended sick leave from early 1977 to mid-August 1977;her job was covered by other employees. She worked Imonth and then left again-apparently on sick leave again.Beasley transferred to another job in late 1977. Thus," There is some conflict in the testimony of Compton, Supervisor DougHarrison, who was also involved in the layoff conversation, and Oliver as tothe exact jobs offered to Oliver. But Harrison confirmed Oliver's testimonythat all of the jobs were on the second or third shifts and that Olivermentioned he was attending night school at this time."' Oliver's testimony is plausible in light of Respondent's efforts to contesthis unemployment compensation claim, notwithstanding that there is noHarrison, at the time he testified in February 1978, had onlyone frequency checker under his supervision.Oliver was not recalled after what Respondent alleged wasa layoff, even though numerous people were hired through-out 1977 for all kinds of jobs at the plant on all shifts andeven though two of the three frequency checkers vacatedtheir jobs in 1977.I find that Respondent terminated Oliver because of hisknown union activities. His employment record was unblem-ished, and he was replaced by Beasley, a marginal employeewho was working under a threat of discharge for not"staying on the job"--an essential quality for a frequencychecker who roamed throughout the plant. Beasley was nota union supporter. Oliver, on the other hand, was threatenedwith the loss of his job by his supervisor who was trying toconvince him to renounce the Union. Oliver was the onlyfrequency checker who supported the Union and he was notretained or recalled, even though vacancies occurred in twoout of the three frequency checker's jobs in 1977. Mullinswas out sick for most of the year; other employees had beentemporarily replaced for shorter absences. Oliver was anobvious candidate for her replacement but for his unionactivities. Nor was he recalled for any other vacancies whichwould have been compatible with his night-school schedule.Oliver was a premier employee--educated and intelligent.Yet Respondent completely abandoned him and indeedfought his unemployment claim in an unprecedented movefor a laid-off employee. There is evidence that otheremployees who were allegedly bumped from their jobs orlaid off were permitted to "choose" or "elect" a layoff. Theirunemployment compensation claims were thus not contest-ed. Respondent's unusually harsh treatment of Oliver canonly be explained by its union hostility. In these circum-stances, I find that Respondent unlawfully terminated Oliverin December 1976 because of his union activities.Respondent's arguments in support of the Oliver termina-tion are unpersuasive and rather support my finding ofdiscrimination. Respondent admitted that it treated Oliverdifferently from other laid-off unemploymfnt compensationclaimants.' It alleges that, unlike other employees whoselayoffs were permitted without being contested, Oliver's wasa "permanent rather than a temporary" layoff. Such alegalistic distinction is wholly unsupported by the record.Respondent offered no other example of a permanent layoffwhere it contested an unemployment compensation claim ofa laid-off employee. Respondent's explanation that it doesnot wish these laid-off employees to count "on the Compa-ny's experience rating with the agency" is not persuasive. Itsexperience rating is much more adversely affected by itsmore prevalent practice of permitting employees to collectunemployment so they will be "available for recall whenthey are needed." Significantly, Respondent's written layoffprocedure contains no such distinction between permanentand temporary employees. It contains distinctions betweenpermanent and temporary "job vacancies" and permanentdocumentary evidence in this record to support his testimony that Respon-dent changed his termination notice or some similar document from "quit" to"layoff.""His testimony on this issue was evasive and unreliable.' Respondent admitted in its brief that in the case of "temporary layoffs" itgave "scant detail" to unemployment compensation officials "in order toretain those employees ... and permit them to collect compensation."466 J. P. STEVENS AND COMPANY, INC.and temporary "transfers," but these are clearly differentmatters. Indeed since Respondent's written policy makessuch a distinction in other specific instances, it is likely thatif there were such things as temporary or permanent layoffsthey would be specifically mentioned in Respondent'swritten policy.Respondent's efforts to explain Oliver's layoff as requiredby its layoff, seniority, and bumping policy is completelywithout merit. Indeed, its treatment of Oliver was incomplete disregard of its policies as they existed both inpractice and in writing. Other laid-off employees werepermitted to "elect" lay off and were not penalized forrefusing to take other jobs. In the Hackbarth case-dealingwith the October 1976 layoff of doffers-David Keene"elected" layoff and did not take another job. He subse-quently was recalled and elevated to a section man's job. Nordoes Respondent's seniority policy require the displacementof a qualified employee, like Oliver, by an unqualifiedemployee such as Beasley. A proviso to the seniority policystates that the employee be "qualified to run the availablejob." Beasley's qualifications were suspect, at best, eventhough he had once been a frequency checker; incredibly, noinquiry was apparently even made about Beasley's replace-ment of Oliver on the basis of his qualifications. ThatRespondent was not locked into utilizing seniority in fillingsubstantive positions is shown by the following accurateassessment of the evidence by Respondent concerning asection man's job which union adherent Hackbarth lost toDavid Keene, a less senior employee:According to Hackbarth, Compton explained thatKeene was more qualified and should have beenawarded the job. Compton testified that Keene wasawarded the section man job because Keene had 15years experience as a doffer, overhauler and sectionman while Hackbarth had only two years experience asa doffer. Hackbarth was not the only one passed overfor this job. Much of Keene's experience had beenobtained at other mills. Therefore he was less senior butmore qualified than four other employees besides Hack-barth who bid on the job. Hackbarth himself admittedthat Keene had 15 years experience at various mills,and Gallander, who testified that he had observed bothKeene and Hackbarth, had found Keene to be morequalified. Resp. br. at 273, fn. 162.]Moreover, Respondent failed to find another job for andretain Oliver, contrary to its stated policy. Respondent'swritten policy is that a displaced employee like Oliver hadthe right to exercise his plant seniority to replace anotheremployee with less seniority on a job which he can "beexpected to qualify in a minimum amount of time." YetOliver was offered only vacant jobs which interfered with hisnight school schedule. Finally, a recall of Oliver was clearlycontemplated by Respondent's policy that "any qualifiedlaid-off employee (less than 12 months will be recalled beforea new employee is hired." (Emphasis added.) Indeed,Respondent's policy is that, when a "Notice of Job Vacancyis posted," the job shall be offered to qualified laid-offemployees, whether or not on the active payroll, in thedeclining order of their plant seniority. .." And "a personon layoff may refuse to accept a recall to another jobclassification without affecting his layoff status." Yet Oliverwas never recalled, despite the overwhelming evidence of jobvacancies and new hires throughout 1977. In clear disregardof its written policy statements, Oliver was not retained orrecalled for other jobs which he could handle and waspenalized to the point of Respondent fighting Oliver'sunemployment compensation claim because he declined toaccept several objectionable jobs which happened to bevacant at the time. Respondent's position that Oliver was"laid off" and "permanently" so, rather than terminated,was thus a euphemism, unsupported by the record, for hisdischarge.In sum, Respondent discriminatorily severed union sup-porter Oliver from its employment in violation of Section8(a)(3) and (1) of the Act.E. The DismissalsIn the following cases, I have found that the GeneralCounsel has not established by a preponderance of theevidence that particular employees were discriminatedagainst. In these cases, I found that the testimony of many ofthe General Counsel's witr,esses was not reliable on crucialissues and that the reasons given by Respondent wereplausible and not pretextual.I. Tony FreemanTony Freeman was a yarn man in mill 3 on the third shiftunder the supervision of Shift Overseer Jerry Gallander.Freeman was involved in a fight with two other employees atthe plant on June 6, 1977, and was discharged along withboth of the other participants. Freeman did not sign a unioncard and did not attend a union meeting or engage in anyother union activity. The General Counsel alleges thatFreeman's discharge was discriminatorily motivated becauseFreeman allegedly made prounion remarks in the presenceof supervisors shortly before his discharge and Freeman'srole in the fight was insignificant. I dismiss this aspect of thecomplaint as not supported by a preponderance of theevidence.Freeman testified about three conversations he hadconcerning the Union, two in the presence of SupervisorBilly McQueen and one in the presence of Gallander. Histestimony was confusing and contradictory, but, in essence,Freeman testified that he made statements in all threeconversations that he hoped that there would be a union inthe plant or words to that effect, and the supervisorsresponded either that there would be no union or said theydid not want to talk about the matter. Alvin Carter, anotheremployee who was present during two of the conversations,did not corroborate Freeman. He testified that in one of theconversations he, and not Freeman, made the prounionremarks. Freeman was unable to place the conversations insequence and was unclear on dates. Freeman only mentionedtwo prounion conversations in his affidavit Although hewas corroborated to a certain extent by employee JimmyKiper as to one of the conversations, Kiper was a closefriend of Freeman's and disposed to support him withoutqualification. I place no reliance on his testimony. Gallanderand McQueen denied being involved in conversations withFreeman about the Union. Considering all the circum-467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, including my assessment of Freeman's demeanor, Ireject his testimony as well as that of Kiper. Carter'stestimony is that, in one conversation, Freeman did suggestthat a union would be good for the mill and Gallander justlaughed. This evidence, however, falls far short of establish-ing union animus directed toward Freeman who was not aunion supporter and not known to be one by Respondent.In view of my findings, set forth above, there is no basisfor inferring that Freeman's discharge was unlawful. He wasdischarged by Personnel Director Compton after an investi-gation which resulted in the discharge of Freeman as well ashis friend Kiper and employee Ronnie Nelson, all of whomparticipated in a fight at the plant. Compton could notdetermine who started the fight because of contradictorystatements from the participants, and he decided to termi-nate all three. In Nelson's statement to Compton, he saidthat Freeman started the fight by pushing Nelson andthereafter Kiper hit Nelson. Kiper and Freeman disputedthis. I heard the testimony of both Kiper and Freeman andwas not impressed with the testimony of either witness.Thus, I cannot conclude that their accounts of the fight weretruthful or that Compton was required to accept them. Inany event, Compton's decision comported with past prac-tice-that the aggressor in a fight is terminated and, if theaggressor cannot be determined, all participants are dis-charged. In short, the General Counsel has failed to establishthat Respondent's motive in discharging Freeman wasunlawful.2. Ruth GregoryRuth Gregory was a winder tender on the second shift inmill 2. She was a known union adherent who signed a unioncard and identified herself to her supervisor as a unionsupporter in August 1976. In one of the Skidmore grievancemeetings, Gregory asked Skidmore if he favored the Unionand whether the plant would close if the Union came in.Skidmore replied he could not answer those questions.On October 7, 1976, toward the end of the shift, Gregorysuffered an emotional breakdown and was helped from theplant by two of her fellow workers. One of her friends,employee Esther Pinkard, returned to the plant and toldShift Overseer Joe Ludlum that Gregory was having troublewith her nerves and would probably not be in the next day.Ludlum told her to have Gregory's parents call RobertCulberson, the general overseer in mill 2, to notify him ofher condition and availability for work.The following Thursday, Gregory's two sisters came tothe plant to pick up Gregory's check. Culberson asked themhow Gregory was doing. They told him she was very sickand was hospitalized. Culberson told them he would giveGregory a month's leave of absence and asked them to haveGregory get in touch with him.Thereafter, Culberson marked Gregory's records to indi-cate she was on leave. Respondent received no further" Gregory did not testify in this proceeding. Over Respondent's objectionand with considerable reservations, I received into evidence two exhibitsconcerning the Gregory termination: one, a letter from a doctor diagnosingGregory's mental illness as one existing since at least April 1976 and statingher inability to testify; and, two, Gregory's affidavit given to a Board agentafter her termination. Neither the doctor nor the person who took theaffidavit was called as a witness, although Respondent's counsel seemed tocontact from Gregory or her family. When the leave timeexpired, Culberson assumed that she was not going to returnto work and terminated her on November 9, 1976.8'The General Counsel alleges that Respondent discrimina-torily discharged Gregory because of her union activities. Ifind that the General Counsel has not proved a violation bya preponderance of the evidence.The General Counsel asserts that Gregory's 33-day leaveof absence was shorter than that normally allowed byRespondent because of Gregory's union activity. He allegesdisparate treatment based on the fact that other employeeswere kept on leaves of absence for longer periods. Documen-tary evidence shows that several employees whose leaves ofabsence were longer were being paid workmen's compensa-tion. Thus Respondent knew of their condition and keptthem on the payroll. Three other instances are cited: MarcieRowe, who was granted a leave of absence for "personalreasons" from May 24, 1976, to January 3, 1977; WillieMcCall, who was hospitalized for over 1 month; and BettyDekle who testified she was hospitalized from late October1976 until January 1977. McCall, unlike Gregory, clearlynotified Respondent of his situation both at the time of hishospitalization and shortly before he returned to work. Thefacts on Dekle and Rowe are too sketchy to show disparatetreatment. Both were hospitalized. Rowe had surgery andcomplications. Dekle worked in the personnel office andcame in to work for short periods during her absence. Thus,it is likely that Respondent knew the facts concerning theillnesses of both employees. There was no showing that theleaves of absences granted these employees were not com-mensurate with the incapacity caused by their illnesses. Incontrast, Respondent had no knowledge as to how longGregory would be incapacitated and a leave of 33 dayswithout any other notification of her condition was notunreasonable. Culberson testified that had he been asked byGregory or her family to grant her a longer leave of absencehe would have done so. The General Counsel has not shownanything to the contrary and has not satisfied his burden ofproving that the cited examples of longer leaves of absenceswere not accompanied by some notification to Respondentthat those leaves were justified by the employees' individualcircumstances. Indeed, Respondent has cited a case whereanother employee, Hellums, was granted two leaves ofabsence totaling 14 days-a shorter period than Gregoryreceived-and she was terminated when she did not returnat the end of her leave. In short, the General Counsel has notshown that Gregory was treated differently from otheremployees in similar circumstances or that she was treateddisparately because of her union activities.3. Mike HackbarthThe General Counsel alleges that Respondent's transfer ofunion advocate Mike Hackbarth was discriminatorily moti-vated. I find that the General Counsel has not sustained hisacknowledge Gregory's condition and, based on her authorization card, theaffidavit seems to have been signed by Gregory. Obviously, Respondent wasunable to cross-examine Gregory or anyone else as to the contents of theaffidavit. Upon further reflection and having heard other testimony aboutGregory and her condition, I conclude that I can give no weight to theaffidavit.468 J. P. STEVENS AND COMPANY. INC.burden of proving that Hackbarth was discriminated againstand I shall dismiss this allegation of the complaint.Hackbarth worked in mill I on the first shift as a "doffer."His wife also worked at the plant on the first shift. They rodeto work together. In mid-October 1976, Respondent wasfaced with the need to reduce the number of doffers in mill 3from four to three per shift. The General Counsel does notdispute that the reduction was prompted by economicconsiderations. As a result of the layoffs, Hackbarth wastransferred to mill 3, shift 2.In effectuating the layoffs and resulting transfers, Respon-dent relied on its companywide layoff policy which had beenin existence in written form since January 1976. This policyprovides that layoffs and transfer or "bumping" rights inthese circumstances are determined by plantwide seniority.According to Personnel Director Compton, in accordancewith this policy the least-senior doffers on each shift, whowould otherwise have been slated for layoff, were given theoption of bumping into jobs in other mills that wereoccupied by doffers with less plantwide seniority, therebydisplacing those doffers. Alvin Carter was the least-seniordoffer on the first shift in mill 3 and he displaced Hackbarth,who had less plantwide seniority. Hackbarth had the leastseniority of any doffer on the first shift in mill I so he wasrequired to choose a doffing job on a different shift and in adifferent mill. He displaced a doffer on the second shift inmill 3 who was laid off.Respondent's companywide policy provides that if "achoice of shifts is involved in the filling of vacancies ...such employees ...may exercise their preference in thedeclining order of their respective plant seniority." Accord-ing to Compton, Carter had several. options under this policybut chose to go to mill 1, shift , thus displacing Hackbarth.Carter testified rather ambiguously that he did not requestthe transfer to mill I but was simply told by his supervisorsthat they would find a job for him. Mill Overseer CharlesSiegleman testified that he explained the layoff procedure toCarter and gave him several options, one of which was totransfer to Hackbarth's first-shift job."Hackbarth was told of his transfer by Mill OverseerMarvin Hicks. He asked for and received a further explana-tion from Compton. Hackbarth complained to Comptonabout having to leave the first shift and advanced his viewthat mill seniority applied in these situations. Comptonexplained that plant seniority, rather than mill seniority,applied.The General Counsel alleges that Respondent's layoffpolicy was not followed because neither Carter nor Hack-barth was given a choice concerning his transfer, and theywere told to which shift they would be transferred. Hack-barth's testimony on this issue is not clear. It appears he wastold that he was destined for the second shift in mill 3 andwas not given a choice, although I doubt that the partiesfocused on this point in their examination of Hackbarth.Compton and Hicks testified in a conclusionary fashion thatthe layoff and transfer procedure was explained to Hack-barth. In any event, it is clear that there were no more first-shift doffing jobs available to Hackbarth because he was the" I reject as hearsay and unreliable testimony concerning a conversationbetween Hackbarth and Carter as to how the bumping was effectuated. Thereal issue is what Carter was told by his supervisors.least-senior doffer on that shift, and Carter, who himself wasa union supporter but had more seniority than Hackbarth,had displaced him. Hackbarth's complaint-that he did notwant to leave the first shift-could thus not be remediedunder Respondent's layoff policy. In these circumstances,Hackbarth was not presented a real "choice of shifts" withinthe meaning of Respondent's policy which would have givenhim the right to exercise "his preference." Carter's testimo-ny as to what he was told before his transfer is, as I havesaid, somewhat ambiguous. I accept Siegleman's clearertestimony that he gave Carter several options and Carterchose Hackbarth's first-shift job. Carter had been workingon the first shift prior to the transfer, so it is likely he wouldhave chosen to remain on the first shift. Thus his transferwould likewise not necessarily have involved "a choice ofshifts" within the meaning of Respondent's policy. In thisconnection, I have considered the fact that Carter subse-quently complained about the mill , first-shift job and, afterPurter's discharge, transferred back to a mill 3 doffing jobon the third shift. However, Carter's complaint, whichoccurred in late October, appeared to be based on a dislike ofHicks, the mill I overseer. His transfer back to mill 3occurred in early November. This evidence does not estab-lish that Carter did not choose the mill I first shift job inmid-October when he was faced with what was in effect amandatory transfer from mill 3.It is true, as the General Counsel suggests, that Hackbarthwas a known union supporter who had twice distributedunion leaflets. It is also true that his transfer worked ahardship on him because it caused him to work on adifferent shift from his wife and deprived him of a greateropportunity to work overtime on the first shift. Nonetheless,Respondent has shown that it followed its layoff andbumping policy in effectuating the mill 3 layoff of doffers.Hackbarth's lesser plant seniority resulted in his beingbumped off the first shift by Carter, who was also a knownunion supporter." Nor was there any other evidence ofdiscrimination against Hackbarth. Hackbarth's subsequentunsuccessful efforts to bid back to the first shift were notblocked by discriminatory conduct even assuming that thecircumstances surrounding these efforts are consideredrelevant to the original transfer. He simply did not have theseniority or qualifications to outbid those who were selectedover him. For example, when Carter vacated Hackbarth'sold job to take the job vacated by Purter, Hackbarth bid onit, but the job was properly awarded to another doffer, WillieBarnes, who had more seniority than Hackbarth and whowas himself a union supporter. Hackbarth also voluntarilyturned down a lower paying first-shift job and lost out to amore experienced and more qualified worker for a sectionman's job in late November 1976. Accordingly, the GeneralCounsel has not shown by a preponderance of the evidencethat Hackbarth was transferred from his shift because of hisunion activities." Carter's name appears on Respondent's master list of union supportersunder the date of August 12, 1976.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Marilyn ThomasMarilyn Thomas began working at Respondent's plant onMay 24, 1976."6She worked as a spinner on the third shift inmill 1 under the supervision of Shift Overseer Jerry Baggettuntil her discharge on November 4, 1976. Thomas signed aunion card on August 10 at a union meeting and distributedone union card outside the plant. She testified that sheengaged in no other union activity.In a conversation in September 1976, not alleged as aviolation of the Act, Thomas and Baggett spoke aboutThomas' expressed desire to talk to him about her unioncard. Baggett was told by another employee, LorraineTillman, that Thomas wanted to speak to him about herunion card and he approached Thomas and spoke to her.Thomas said she was not sure she did the right thing bysigning a card. She said that she had since decided that shedid not want to be involved with the Union and asked howshe could get her card back. Baggett said he did not knowthe answer but that he would check with Respondent'slawyer. He did and the next day told Thomas that she couldcall or see the union representative to ask for her card backbut there was nothing that Respondent could do about thematter. Thomas thanked Baggett. She did not ask to get hercard back but admittedly never mentioned this to Baggett."'Thomas was discharged in early November 1976, afterbeing absent continuously since October 20, 1976. Thomasclaimed that she or her daughter called in to report herabsences every day from October 20 to November 9 whenshe was told of her discharge. Baggett testified that he didnot hear from Thomas or receive word from her for 7consecutive days preceding her termination on November 4,1976. I credit Baggett whose testimony is supported bydocumentary evidence as well as by other personnel officials.Thomas claimed that she herself called Respondent'splant on October 24, talked to Baggett, personnel assistantBetty Dekle, and Personnel Director Compton, and wasdenied a leave of absence by Compton because she had notworked at the plant for a long enough period of time. Allthree witnesses denied that Thomas called in on thisoccasion. Baggett testified that Thomas' daughter called himto report that her mother was still sick and was going to beabsent. He also testified candidly that either Thomas or herdaughter called in on several occasions, but not afterOctober 28. The last two nights that Thomas called andreported that her daughter was sick. Baggett told her he wasshort-handed and needed her back, and she promised tocome in on October 29. She did not come to work. Thomastestified that her daughter called in on every other day shewas absent, but later testified that her daughter did not callin when notes were sent in on her behalf. Thomas' testimonywas confusing and seemed to contradict her affidavit whichstated that she did not send notes in to plant officials afterOctober 20, 1976. Thomas' daughter testified, but I foundher testimony to be self-serving, biased, and unreliable. Shetestified that she called in to the plant every night and also" At the time of the hearing Thomas was married; her married name isClark." The above is based on Baggett's version of the conversations between himand Thomas which I found more precise in detail than Thomas' version. Herversion generally comports with Baggett's, but she testified that Baggettinitiated the conversation by asking whether she had signed a card. However,claimed, contrary to her mother's testimony, that she andothers brought notes to the plant on these same nights. It isinconceivable to me that, on a night when she called in toreport her mother's absence, she would also bring anexplanatory note to the plant. Consistent with Thomas'statement in her affidavit, Respondent only received onenote from Thomas about her absences. The note, which wasreceived in evidence, is dated Thursday, October 21, 1976,and states that Thomas is unable to come to work that night,that she was still taking medicine, and that she would be ableto work the following Sunday. It also asks that Baggett lether daughter have her check. I found Thomas' testimonyand that of her daughter less reliable than that of Respon-dent's witnesses as supported by documentary evidence.Thomas also testified that she called Baggett on Novem-ber 9 to tell Baggett that she was ready to return to work.She testified that Baggett informed her she had already beenterminated, but she did not protest or mention that herdaughter had given notices of her absences or that she hadsent explanatory notes to the plant. I find this implausible ifindeed the calls had been made and the notes sent in. I findmuch more plausible Baggett's testimony that in thisconversation he simply told Thomas that he had sent hertermination papers to the personnel office because he hadnot heard from her for 7 days.In these circumstances, I find that Respondent terminatedThomas for absenteeism in accordance with its writtenpolicy that "[e]mployees who are absent without sendingword for seven consecutive calendar days will be automati-cally dropped from the payroll and will be considered ashaving resigned and voluntarily separated themselves."Respondent followed this policy in numerous instances bothbefore and after the Union came on the scene, as shown bydocumentary evidence. Moreover, evidence of any causalconnection between Thomas' union activities-limited asthey were-and her discharge is miniscule. Thomas hadexpressed serious doubts about her continued support of theUnion and, as far as Respondent knew, she was going to askfor the return of her authorization card. Thus, the GeneralCounsel has not established by a preponderance of theevidence that Respondent discharged Thomas in violation ofthe Act.5. Rodney StallingRodney Stalling began working for Respondent in May1975 and was fired on May 18, 1977. He was a laborer in theshipping and receiving department under the supervision ofClyde Davenport and Bill Sellars. His job consisted ofloading and unloading trucks, cutting grass, spreadinggravel, and engaging in miscellaneous other work in theshipping and receiving department.Stalling signed a union card in July 1976 and was among agroup of shipping and receiving employees who identifiedfor the Union in August. Stalling testified that he passed outunion leaflets to several employees announcing a unionlater in her testimony. Thomas admitted her uncertainty as to how theconversation started. She also testified that her doubts about whether sheshould have signed a card were fueled by statements to her from employeeTillman that threats had been made to Tillman for not signing a card. Thiscorroborates Baggett's testimony that Tillman had initially referred him toThomas.470 J. P. STEVENS AND COMPANY, INC.meeting in February 1977. He did not claim he was observedby any supervisors on this occasion. Stalling's testimony wasnot corroborated by the one employee to whom Stallingclaims he distributed union literature. I therefore do notcredit Stalling's testimony on this point.Stalling testified that he was in effect harassed byRespondent by being forced to fill some holes in the parkingarea with gravel and that Davenport later approached himand said the Union could not really do anything for him, andthat if he were fired from his job, the Union could not helpStalling in any way. Stalling's testimony on this issue isincredible and seemed to me to be deliberately tailored toenhance his charge of discrimination. Stalling attempted tocharacterize his assignment to work alone filling holes as anunusual circumstance. It was not. From my observation ofStalling as a witness, it is clear to me that he wasexaggerating a normal work assignment in an attempt toshow harassment for his union activities which were limitedin any event. Stalling was not the union spokesman amongthe shipping and receiving employees and there was noparticular reason for Davenport to focus on him as an objectof his antiunion efforts. In these circumstances, I cannotcredit Stalling's testimony concerning the alleged threat byDavenport.Stalling's attendance record was poor. He was frequentlyabsent and he had received several warnings for absenteeism.His discharge was triggered by an 8-day absence in May1977. There is a conflict in testimony between Stalling andRespondent's witnesses, Sellars and Davenport, as to wheth-er Respondent excused Stalling's absences which he attrib-uted primarily to a case of venereal disease. I foundStalling's testimony on this issue confusing and unreliable. Icredit instead the clearer and more detailed testimony ofSellars and Davenport, supported by documentary evidence,that Stalling's mother called in on Tuesday, May 10, andadvised Sellars that Stalling had VD; that on May 12,Stalling appeared at the plant to pick up his pay check andpromised Davenport he would report to work the nextMonday; that he failed to report or send word the followingMonday or Tuesday; and that he next appeared at the planton Wednesday, May 18, not dressed for work, to talk toDavenport, who discharged him at this time.Stalling asked to be off at 2 p.m. on Friday, May 6, andnever worked again until he was discharged on May 18.Both Stalling and his mother claimed that she called in forhim on May 9. His mother testified that she called in on thatdate, telling Sellars that her son had a virus." This testimonysuggests that Stalling was initially reluctant to tell hismother he had venereal disease. Stalling's affidavit states,however, that he told his mother to tell Sellars that he had"gonorrhea." The more credible testimony of Davenportand Sellars is to the effect that Stalling's mother called onMay 10 to report that he had VD. He testified that he neversaw a doctor until the following Monday--even though onThursday he came in to pick up his check at the plant. At hisunemployment compensation hearing he did not even claimto be under the care of a doctor. Stalling also testified that onThursday he promised Davenport he would report to workthe next Monday if he felt better. However, at his unemploy-ment compensation hearing, Stalling acknowledged that hesaid he would be in on Monday-without reservations; thiscomports with the testimony of Davenport. Stalling alsotestified that he showed up at the plant on Wednesday, May18, in work clothes. However, he did not punch in for work.His excuse for not working on Monday and Tuesday wasunrelated to VD. He claimed that he told Davenport he wasout because his wife had to take his son to the doctor. At hisunemployment compensation hearing, he claimed he was outbecause he had stomach trouble. Davenport testified thatStalling said he had a sore foot. If Stalling had truly been toa doctor on Monday for his own illness, it is likely that hewould have mentioned this to his superiors and notmanufactured still other reasons for his absences on Mondayand Tuesday.In short, I found Stalling's testimony concerning thereasons for his absences wholly unreliable. Respondentundoubtedly had the same reaction to Stalling's excuses forhis absences, and its discharge of Stalling was perfectlyunderstandable on those grounds. In addition, Stalling'soverall attendance record was poor; he was absent some 24days in the first 5 months of 1977. Moreover, Stalling hadnot engaged in any significant union activity or beensubjected to harassment because of his union activity,according to the testimony I have credited. Stalling's onlyunion activity was signing a card and identifying for theUnion. But these events took place well before his dischargeand were attenuated in time and unconnected with thecircumstances surrounding the discharge. I also considerprobative and supportive of my view the decision of theappeals referee, who heard Stalling's unemployment com-pensation claim, that Stalling was discharged for absentee-ism.I am not persuaded that Stalling's discharge was a pretextbecause of the comparatively worse attendance records ofemployees Ledbetter, Wyatt, or Kimbro, as the ChargingParty suggests. It is clear from the evidence that Respondenttolerated some abominable records of absenteeism withoutdiscipline or discharge. It also appears that Respondentdischarged a number of employees who had attendancerecords better than Stalling's. Stalling's case, however, mustbe analyzed on its own merits. His absences withoutsufficient notification and for rather lame excuses in mid-May 1977 were of a unique character. In any event,Respondent's discharge of Stalling was unconnected with hisunion activities, notwithstanding the fact that other employ-ees with bad-or worse-absenteeism records were notdischarged. Respondent properly viewed Stalling's relianceon bogus excuses and refusal to come to work, in combina-tion with his poor attendance record generally, as warrant-ing discharge without regard to the attendance record ofother employees.In considering the Stalling discharge, I do not rely onCompton's testimony-which I believe has dubious value-that he conducted or supervised a comparative survey ofattendance records at the plant before approving Stalling'sdischarge. Stalling was effectively discharged by Davenportbased on the objective facts presented to him. I believeCompton's role was, at most, to provide an after-the-fact"I believe she was mistaken as to the date she called in.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevaluation, with the advice of counsel, of whether thedischarge could survive an unfair labor practice charge. Togive Compton's testimony any significance in evaluating theStalling discharge would be to substitute a self-serving, after-the-fact analysis for findings based on the surroundingcircumstances as they existed at the time of the dischargeand other evidence bearing on the motivation for thedischarge decision.6. Jimmy HumphreyAt the time of his discharge on November 2, 1976, forrepeated absences from work without leave, Jimmy Hum-phrey was a card tender on the second shift in Mill 2 underthe supervision of Shift Overseer Joe Ludlum. Humphreywas highly regarded as a card tender, but he had repeatedlybeen warned about his absences throughout his six separateperiods of employment since October 1972. He had quit fourtimes and was rehired after each quit. He was fired in earlyFebruary 1976 for his absenteeism but was rehired onFebruary 25, 1976. He was thereafter issued numerouswarnings for being absent without notice and was counseledabout his absences. He was absent again without leave onOctober 29, 1976, and this precipitated his final discharge.Humphrey was a known union supporter who signed acard, identified himself as a union supporter to Ludlum, anddistributed leaflets at the plant. His name appears onRespondent's master list of union supporters under the dateof August 11II, 1976.The General Counsel alleges that Humphrey was dis-charged, not for his absenteeism record, but for his unionactivities. I disagree and, in so finding, I rely on thetestimony of Respondent's witnesses and documentaryevidence which supports their testimony, and I reject thetestimony of Humphrey which was vague, contradictory,and unreliable. For example, his testimony concerning thesignature on his union card was so confusing and distortedthat it failed to inspire confidence in his veracity on anysignificant issue. I also find that his two convictions--one ona plea of guilty to attempted forgery and the other for assaultto commit murder-detracted substantially from his credi-bility as a witness." Indeed, he at first denied he pled guiltyto the attempted forgery and sought to downplay the matter.Although I also found Ludlum and Culberson-Hum-phrey's supervisors-not to be reliable witnesses on otherissues in this case, I found their testimony on this issue to bemore plausible than Humphrey's, particularly in view ofHumphrey's poor attendance record and his prior dischargefor absenteeism which was supported by documentaryevidence.The Respondent's evidence is as follows:After his rehire on February 25, 1976, Humphrey receivedwritten warnings for "laying out" of work without calling inon March 29, May 4, and July 19, 1976-all prior to theonset of the Union. Humphrey was again absent without" Documentary evidence submitted by Respondent shows that Humphreywas convicted of the latter charge. On November 14, 1977, shortly after hetestified in this case, he was sentenced to serve 20 years in prison. I reservedruling on the admissibility of the documentary evidence in order to give theCharging Party an opportunity to investigate the matter. Neither theCharging Party nor the General Counsel has questioned the authenticity ofthe documentary material or otherwise questioned the admissibility of theevidence. I therefore rule that the material is admissible.leave on August 6 and received a written warning the nextMonday, August 9. There is also some testimony concerningHumphrey's refusal to work in August 1976 after threeadditional machines had been added to his job. Apparentlyin protest, he left the plant and missed I day of work forwhich he received another written warning dated August 10,1976. There is no evidence that the change in Humphrey'sjob was implemented because of Humphrey's union activi-ties, and I find that the warning was justified. On August 27Humphrey was AWOL again and was issued a warning onAugust 30.Humphrey was also absent for 3 consecutive days onSeptember 15, 16, and 17 without calling in. Althoughneither Culberson nor Ludlum received any word fromHumphrey on Wednesday, Thursday, or Friday, whenHumphrey was absent, Humphrey did send Ludlum adoctor's excuse on Saturday through employee Melva Boyd.Ludlum gave the doctor's excuse to Culberson who passed iton to Personnel Director Compton.When Humphrey returned to work the following Mon-day, September 20, 1976, Ludlum met him at the timeclock,told him to go back home, that he had his job covered, andthat he would get in touch with him in a couple of days.Ludlum called Humphrey's house that Wednesday to speakwith Humphrey, but he was not home. Ludlum spoke withHumphrey's mother instead and told her that Compton andCulberson wanted to talk with Humphrey the next morning.Humphrey returned to the plant on Thursday morning andmet with Compton and Culberson. Compton talked toHumphrey about his attendance record. Compton toldHumphrey that he understood that Humphrey had sent in adoctor's statement on the previous Saturday and, because ofthe doctor's statement, Respondent was going to give himthe benefit of the doubt for being absent on those days.Compton explained that he expected employees to call inwhen they are absent. Humphrey said that he had tried tocall in but had been unable to contact anybody. Comptonreplied that it was Humphrey's responsibility to contact hissupervisor when he was out and that, if he were unable to getin touch with his supervisor, he should leave word with thepersonnel office or the switchboard operator.On Wednesday, October 27, 1976, Humphrey stoppedLudlum on one of his rounds to tell him that he had to go tocourt the next day and would be late coming to work. Thenext day, Humphrey also called Culberson and told him thesame thing. Culberson told him that was fine and asked himto come in after court. That afternoon, Culberson andLudlum were standing at the timeclock at the beginning ofthe 2 p.m. shift. Humphrey approached them and punchedin on time. Culberson remarked to Humphrey, "I thoughtyou said you would be late." Humphrey simply responded,"Well, they postponed it."On Friday, October 29, 1976, Humphrey was again outwithout word and he was discharged on November 2, 1976.90' Humphrey claimed that he told Culberson the day before that he had toreturn to court on Friday and that he called Ludlum on Friday to tell him hewould be late. Culberson and Ludlum specifically denied these claims, and IcreCit their denials. Documentary evidence indicates that Humphrey hadoften been AWOL on Fridays. In addition to Humphrey's general unreliabili-472 J. P. STEVENS AND COMPANY, INC.I find from the evidence set forth above that Respondentfired Humphrey because of his poor record of being absentwithout prior notification. This was a problem Respondenthad had with Humphrey before the onset of the Union. Hehad been discharged previously for his absenteeism and,even after he was rehired, he had received warnings for hisunexcused absences. The problem continued after the onsetof the Union, but I cannot conclude that the discharge ofHumphrey for his absenteeism was a pretext or wasotherwise connected to his union activities. Although someemployees with poor attendance records were not warned ordischarged, documentary evidence shows that others were,including Humphrey himself in February 1976.In reaching my decision on Humphrey, I reject Comp-ton's specific testimony-which I found not credible on thisissue-that Respondent had a policy of discharging employ-ees for an excessive number of absences only after receiving arecommendation from a department head; that Comptonthen checked with other department heads to determine,from their reference to attendance records, that the reportedemployee had the worst record in the plant-apparentlydepending on whether it involved absences without calling inor simply general absences; that Compton then checkedwhether the employee with the worst record had sufficientwarnings to be discharged and then discharged him. Comp-ton purported to utilize this procedure for Stalling andHumphrey. Indeed, in Humphrey's case he claimed to haveengaged in two surveys-one for general absences andanother for absences without leave. He also testified that if,as a result of the survey prompted by a supervisor, theemployee did not have one of the worst records in the plant,then "nothing would be done" but those employees with theworst records would be "consulted," "warned," and possiblydischarged. He gave no specific examples. I have alreadyrejected Compton's testimony insofar as it described asimilar procedure concerning tardiness discharges. Comp-ton's testimony on this issue was equally contrived andunreliable. He was not corroborated by a written statementof such a policy. Respondent's written policy on absenteeismand discipline and discharge contains no reference to theprocedure outlined by Compton. Nor was he corroboratedby the testimony of department heads, whose opinions heallegedly checked when making his survey. Compton'stestimony is further put into question because, if suchsurveys had been made in Humphrey's case in November1976, warnings would have been placed in the files ofemployees Ledbetter, Kimbro, and Watts, whose attendanceabstracts are in evidence and show serious attendanceproblems. Yet Kimbro and Watts were issued no warningsfor their absences from January 1976 to May 1977 and,although Ledbetter received four warnings, he was nototherwise disciplined. Respondent's tolerance of these ab-sences was apparently contrary to its written policy whichrequires that attendance records be reviewed "periodically"to determine whether warnings are being issued whereappropriate. In these circumstances, I cannot accept Comp-ton's testimony which I perceive as an after-the-fact re-ty as a witness, I note that the General Counsel did not seek to corroborateHumphrey's claim that he was in fact in court on that particular Friday." Even if Humphrey's discharge were found to have violated the Act, hisconviction and imprisonment in November 1977 would disqualify him fromreinstatement and backpay beyond the date of the conviction. See East IslandSwiss Products, Inc.. 220 NLRB 175 (1975).sponse conceived for the purpose of litigating the issuesherein. As I have indicated in analyzing the Stallingdischarge, supra, Compton may have engaged in a survey tojustify the Humphrey discharge after the fact. But thedischarge decision itself was effectively made by Culberson.I nevertheless conclude that Respondent did have a policyagainst excessive absenteeism-which may not have beenconsistent but was also not discriminatorily applied inHumphrey's case. Respondent's written rules express such apolicy. The policy, however, is a generally stated one, devoidof Compton's elaborations. Thus, although I found Comp-ton's testimony contrived on this issue, it does not mean thatHumphrey's discharge was not for cause. The record revealsthat Humphrey had a serious attendance problem, withnumerous warnings issued to him. Accordingly, my findingthat Humphrey's discharge was a result of his attendanceproblems is sustained without regard to Compton's testimo-ny.In short, the General Counsel has not established thatRespondent discharged Humphrey because of his unionactivities in violation of the Act.97. Eulice GriffinEulice Griffin was hired, discharged, and rehired as adoffer twice from September 1971 to mid-1975. He wasrehired for a third time in October 1975 and worked in mill2, shift 3, until his final discharge on February 25, 1977. Hewas terminated under Respondent's 7-day AWOL policyafter being in jail for 11 days. He had been issued sixwarnings for "laying out from work" since August 1976 andhad had similar warnings throughout his two earlier periodsof employment which both ended as a result of his beingterminated for being AWOL 7 days.Griffin signed a union card on August 5, 1976, andannounced his union support to his supervisor. He engagedin no other union activity.Griffin testified to several encounters with supervisorswherein he claimed they directed antiunion statements tohim. I have discredited his testimony on these matters sinceI found him to be an unreliable witness. Griffin admitted toserving a jail sentence for lying under oath in a priorproceeding. Another example of his unreliable testimony ishis attempt to show that he was harassed by SupervisorGeorge Luster after identifying for the Union. He claimedthat Luster made him do things he had never done before,including doffing frames assigned to someone else andsweeping floors. Griffin's testimony is riddled with inconsis-tencies and shows an obvious contrived effort to buttress hischarge of discrimination. He first claimed that changes in hisjob took place after he identified for the Union, but he lateradmitted that he doffed other people's frames when he wascaught up and swept the floor even before the Union cameon the scene. In these circumstances, I cannot creditGriffin's testimony concerning any conversations he mayhave had with Luster where Luster allegedly attempted toget Griffin to abandon the Union.The General Counsel withdrew an additional allegation that Respondentdiscriminatorily refused to rehire Humphrey after his discharge at the end ofthe presentation of his case because of insufficient supporting evidence.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence concerning the circumstances leading toGriffin's discharge is as follows:According to Griffin's testimony, he was sentenced onFebruary 24, 1977, to 10 days in jail or a $300 fine afterconviction of a traffic offense. He was given I or 2 days todetermine whether to serve the jail sentence or pay the fine.Griffin called Personnel Director Compton to explain hisproblem and express his desire to keep his job. According toGriffin, he was told that he would still have his job after thecompletion of his jail term. Griffin spent 10 days in jail and,after being released on March 6, 1977, called his supervisor,Luster, who told him he had been terminated. Griffinreported to Compton's office the next day and was told thatCompton had forgotten to tell Griffin that Respondent didnot grant jail leave.Compton denied that he had any such telephone conversa-tion with Griffin or that he made any representation toGriffin that he would still have his job when he got out ofjail. Compton and Mill Overseer Robert Culberson testifiedthat they first learned of Griffin's situation from Griffin'sfriend and fellow employee, Pearlie Mae Ellis, who toldCulberson on February 24 that Griffin would be in jail for 10or 11 days. Ellis did not testify. Mrs. Griffin first testifiedthat Eulice called her on the day he was sentenced and toldher to go to see Compton with Pearlie Mae Ellis and tellCompton that "he had ten days in jail and would he have hisjob."In view of Griffin's general unreliability as a witness, Icannot accept Griffin's testimony that he received anassurance from Compton on the telephone that he wouldhave his job after serving his sentence and that based on thisassurance he chose to serve the sentence rather than pay thefine. Nor does the testimony of Griffin's mother alter thisfinding. In response to a question on cross-examination,Mrs. Griffin subsequently added that Eulice had told her healready talked to Compton and that Compton said he couldhave his job. Despite this latter testimony, which I find wasmotivated by a desire to aid her son's cause and came as anafterthought, I find it difficult to believe that Griffin wouldhave asked his mother and Ellis to go to see Compton to getan assurance concerning his job if he had already receivedsuch an assurance from Compton himself. This was out ofcharacter for Griffin who had been warned and criticizedrepeatedly during his employment for failing to call in priorto his absences.There is also a dispute in the evidence about whetherCompton gave an assurance concerning Griffin's job duringa conversation at the plant between Mrs. Griffin andCompton. Mrs. Griffin testified that Compton assured herthat her son would have his job when he returned and askedthat Eulice see him when he got out of jail. A friend,Reverend Andrew Butcher, who accompanied Mrs. Griffinon this occasion, contradicted Mrs. Griffin's testimony. Forexample, he testified that he-and not Eulice-suggestedthat they go see Compton about Eulice Griffin's job. As tothe conversation itself, Butcher testified as follows:[H]e said, "Well, I'm glad you're here. What can I dofor you?" She said, "Well, Mr. Compton, I want toknow-my son is in jail and I want to know whether hehad lost his job or not" and he said, "Well, Mrs.Griffin, he has not lost his job but I would like for himto come see me when he finishes his days. How manydays do he have?" She said, "Well, he has 10 days" soafter that, then Mr. Compton said, "Well, I knowEulice is a good worker." He said, "I don't know whathappens." And Mrs. Griffin said "Well, it was amisdemeanor. It wasn't nothing but he was driving hisautomobile and got some tickets for it and he had to bein court." And she said also, she said, "Well, Mr.Compton, the reason why I did come because of the factI wanted to know had he lost his job because he is myonly help at home." She said, "I depend on him." Andhe said, "Well, Mrs. Griffin, you tell Eulice when yousee him, go ahead on and do his 10 days and come backand talk with me at the office and we'll talk about it."Respondent argues that Reverend Butcher's version of theCompton conversation supports Compton's own testimonyto the effect that, at the time of the conversation, he had notdecided what to do about Griffin and, having just beennotified of Griffin's jail term, he simply advised Mrs. Griffinthat Griffin had not yet lost his job but that he should get intouch with him after he got out of jail. I agree. My view ofthe testimony is that Compton was noncommittal, especiallysince Griffin had already chosen to serve his jail time, andsimply agreed to see Eulice Griffin upon his release from jailand decide at that point what to do about his situation.Upon Griffin's return, Compton decided to terminate himfor being absent without leave-the same reason for Griffin'sprior discharges. This decision comported with Respon-dent's policy-supported by documentary evidence-onother occasions where it had discharged people whose jailterms caused them to be absent without leave for 7 days.Indeed, one employee, Beldin Wright, was issued a warningin March 1976 for being absent for 4 days when he was injail. It was not unreasonable, and certainly consistent withpast practice, for Respondent to refuse to consider the periodof time served in jail as an excused absence and, instead, totreat such an absence as an absence without leave.Even if the contrary inference be made-that Comptondid make some assurance to Mrs. Griffin, it is difficult toattach any unlawful motive to Compton's eventual deci-sion-after Griffin's release from jail and after Compton hadtime to analyze the matter-to terminate Griffin. Nothinghad happened in the interim to cause Respondent to viewGriffin's limited union activity in any different light onMarch 6 than it did on February 24. Griffin's union activitytook place the previous August. Since that time he had beenwarned several times for his absences, and Compton obvi-ously concluded that serving a jail sentence was not the typeof excuse Respondent could tolerate. I cannot infer that thisdecision was made because of Griffin's limited unionactivities which took place long before the events leading tohis discharge.In these circumstances, I find that Respondent dischargedGriffin in February 1977 for the same reason it did on twoprevious occasions-his absences for more than 7 dayswithout leave-and that its discharge of Griffin was notbased on his union activities.474 J. P. STEVENS AND COMPANY, INC.8. Mary JuneMary June was a spinner on the third shift. She workedfrom 10 p.m. to 6 a.m. in mill 3 under the supervision ofShift Overseer Jerry Gallander prior to her discharge onMay 26, 1976. She had been employed since October 1975.June signed a union authorization card in August 1976and testified that she declared her support for the Union tothen-Shift Overseer Harrelson thereafter. Harrelson deniedthat June identified herself as a union supporter to him, andher name does not appear on Respondent's master list. Junewas very unclear as to when she spoke to Harrelson. Hertestimony placed the conversation from "two or three"weeks to "two or three" months after she signed a card. Shealso testified that she talked about the Union in thebreakroom with fellow employee Delores Bowman 2 or 3weeks after she signed her union card and that Gallanderoverheard this conversation, although he said nothing.Gallander denied he ever overheard a breakroom conversa-tion about the Union between Bowman and June.June also testified that before going to work for Respon-dent she worked at a unionized plant where she was amember of the Union. When she was interviewed byCompton, he told her he had called the plant, FortexManufacturing, and was told she was a union supporter.Compton told her that Respondent did not have a union andthat he wanted no "trouble" out of her. Compton testifiedthat he simply read June the Respondent's orientationstatement and discussed her prior employment at Fortex butsaid nothing about her union activities at Fortex.June was discharged for leaving work in the middle of theshift on May 25, 1977, without permission. June testifiedthat she asked Gallander 2 days before to be off on the dayof May 25. According to June, Gallander replied that he didnot want her to be off. June did not tell Gallander the reasonfor her intended absence. June next approached Gallanderabout 10:15 of the night she wanted to be off, May 25. Shetold Gallander she wanted to leave early in order to attendher son's kindergarten graduation the next morning. Gallan-der told her she could not leave because he could not get areplacement. June also testified that she later told Gallanderthat she was leaving at 2 a.m. and that he said, "You can goahead, but I'm not going to okay it in the office." June left at2a.m.Gallander testified that he only received one request fromJune for time off, and this was made shortly after midnighton the day she left. He also testified that he found out from asection man that June had punched out at 2 a.m. and hadleft her job running.On the same night, Delores Bowman, another spinner anda close friend of June's, asked several times for permission toleave early at 2 a.m. because she was going to be sick.Gallander viewed the requests with suspicion and deniedthem. Bowman left early that night; she left at or about 3a.m., after June did.June testified that she had to be at her child's kindergartengraduation at 7:30 a.m. and had to drive a total of 41 miles-to pick up her child at a relative's house, to return to herhouse and attend the graduation. She never told Gallanderof the driving required to pick up her son.The next time they reported for work, the night after theyleft early, Bowman and June were both told by Gallander togo home and report to Compton the next morning. Afterseparate conferences with Compton, June was dischargedand Bowman was not. According to Compton, Bowman wasnot disciplined because she had reported that she was sickand because she had a good work record. June wasdischarged because her excuse for leaving early was notdeemed reasonable and she had several written warnings inher file.I do not credit June's testimony where it conflicts withGallander's with respect to her requests for time off. I foundJune's testimony quite exaggerated, and her testimony abouther need to be off early for her child's kindergartengraduation at 7:30 a.m. to be particularly suspicious andunreliable. As I view the evidence, June asked for time off ata time when it was impossible for Gallander to get areplacement, particularly since he was faced with anotherspinner who was complaining about being sick. June wasdenied time off, but she left anyway for a reason which theRespondent viewed with suspicion and which, even afterJune's explanation at the hearing, does not impress me asjustifying an employee to simply leave her job. June certainlydid not need to leave the plant at 2 a.m. in order to getherself and her child to the graduation, even assuming-which I doubt-that the graduation ceremony was to takeplace at 7:30 a.m., as June testified. Nor was there anyreason for June to wait until the last minute to notifyRespondent of the specific reason for wanting time off.More significantly perhaps, there is no evidence that Junewas an active union supporter or that Respondent's unionanimus pointed to her in any particular fashion. Her cardsigning and alleged declaration of union support and herconversation with Bowman took place in August 1976. Herconversation with Compton took place in 1975. Theseincidents are very remote in time from her actual dischargeand they show only-even if June's versions are believed-that Respondent knew of her union support. June alsotestified that she persuaded a friend to sign a card but thisalso was in August 1976, and there is no evidence thatRespondent knew of this fact. There is thus insufficientevidence to show a causal connection between June's unionactivities in August 1976 and her discharge in May 1977.Moreover, Respondent's treatment of June was in accor-dance with its policy, supported by documentary evidence,of discharging employees who leave the plant withoutpermission. The three incidents cited by the General Counselwhere employees left early without being disciplined do notshow disparate treatment. June testified that she observedtwo employees leave early without permission. Her testimo-ny that they left without permission was speculative.Gallander's more knowledgeable testimony shows that bothemployees were sick and told him so. The other incident-testified to credibly by employee Mary Robinson-simplyshows that another employee, unlike June, asked 2 days inadvance to be off for a graduation ceremony and her requestwas granted.In these circumstances, the General Counsel has notshown by a preponderance of the evidence that June wasdiscriminatorily discharged.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARD9. Dorothy CalhounDorothy Calhoun has worked for Respondent since 1975as a draw frame tender on the first shift in mill 3. She signeda union card on August 12, 1976, and I week later informedher supervisor, Billy McQueen, of her support of the Unionalong with a group of other employees. Calhoun attendedunion meetings but did not engage in other union activity.On May 30, 1977, Calhoun walked off her job withoutobtaining prior permission from a supervisor. When shereturned the next day she was sent home. She was notdischarged because she had asked a section man for time offin advance and she was reinstated on June 1, after beingsuspended for a total of 7 hours.The testimony of all participants-Calhoun, McQueen,Mill Overseer Charles Siegleman, and Robert Williams, thesection man-is basically consistent. Calhoun asked Wil-liams several days in advance for time off on May 30 inorder to enroll her son in school. He said he would check onit but he forgot to get McQueen's approval. Calhoun talkedto McQueen about 10 a.m. on May 30 and told him shewanted to be off that day and said that she had mentionedthe matter to Williams. McQueen said Williams had nottalked to him and that he would let her off if he could find areplacement. He could not find a replacement, and Siegle-man talked to Calhoun in an attempt to have her stay until 2p.m. Calhoun stated that she could not. Siegleman thenexplained that he needed someone to run her job and thatshe would not be given permission to leave, particularlybecause management had not received sufficient notice ofher intended absence. Calhoun's versions of her conversa-tions with McQueen and Siegleman differ significantly fromtheirs only on the following issue: She testified that bothsupervisors acknowledged that they were aware that she hadasked Williams in advance for time off.After talking with Siegleman, Calhoun left-about I Ia.m. She called McQueen that night and asked about hersituation, and he told her to come into work the next day.She did and spoke to Personnel Director Compton, whodecided to suspend her. Later in the day, Calhoun met withMcQueen, who wrote up a warning for this incident and toldher that she was not to ask her section man for time off inthe future but that these requests were to be made to asupervisor.The General Counsel has not established that Calhoun's7-hour suspension was discriminatorily motivated. Herunion activity was slight and not related in time to thealleged discrimination against her. There is no other evi-dence of union animus directed towards Calhoun. Further-more, Respondent's treatment of Calhoun was not unreason-able, there is no evidence of disparate treatment, andRespondent acted within the limits of its implemented policythat leaving the job without permission is a serious offense.Indeed, Calhoun was not discharged, because she hadnotified a section man in advance, and Compton wassympathetic to her need to register her child for school.Calhoun erroneously relied on the conversation with hersection man to suffice as advance notice of her absence, butshe did not check with a supervisor or even with the section" Farrell did not testify. He left the Respondent's employ at the end of 1976and was replaced by Daniels.man to see if permission had actually been granted before thebeginning of the shift on May 30. Thus, Respondent was notgiven adequate notice of her intended absence, and itstreatment of Calhoun in response to her leaving her workwithout permission was not unreasonable in the circum-stances. Accordingly, the General Counsel has failed toestablish by a preponderance of the evidence that thesuspension of Calhoun was discriminatorily motivated.10. Frank BaldwinFrank Baldwin was a longtime employee who worked asan electrician on the third shift when he was fired on June 9,1977, for his second offense of sleeping on the job. He hadbeen warned for a similar offense on March 15, 1977. Heworked under the supervision of Lavelle Daniels but wasessentially unsupervised during the third shift.Baldwin signed a union card on August 8, 1976. Heattended union meetings every week and in August 1976 hehanded out leaflets at the back gate of the plant and passedout two or three union cards in the shop. He also identifiedhimself as a union supporter to his then-supervisor, JimFarrell. In October Farrell approached him and spoke tohim about a union circular which mentioned the Union'sFarah strike. Farrell asked whether he could last on strikefor 2 years-apparently referring to the strike recounted inthe circular. He also told Baldwin to think before doingsomething he "would regret." Farrell approached otheremployees besides Baldwin about the circular.9Baldwin had never received a warning in his 11 years atWest Boylston-7 or 8 years under Respondent's operation.He received warnings in late October for tardiness and inearly November 1976 for being in the lobby for too long aperiod of time after getting a service call. Also, in October,shortly before the tardiness warning, according to Baldwin,Farrell criticized him for failing to answer an autocall intime. Under the autocall system, if a supervisor needs anelectrician he calls on a special phone and the electriciananswers it and responds to the problem. Baldwin was notwritten up for the October autocall incident.After his tardiness warning, Baldwin had a conversationwith Plant Superintendent Gregory, who told him he hadheard that Baldwin was late and did not answer hisautocalls. After some further discussion, according toBaldwin, Gregory said, "Don't trip up now, Frank."Gregory's testimony is that he talked to Baldwin because hehad heard job-related complaints about him from the third-shift overseers.After he received his second warning, Baldwin went toGregory's office and complained about the warning. Accord-ing to Baldwin, Gregory said he had received othercomplaints about Baldwin from supervisors about notanswering his autocalls and about sleeping on the job.Baldwin explained that these charges were not true, but thatanother shop employee, Robert Sanders, might answer hiscalls on occasion. According to Baldwin, Gregory made thestatement, "some people in the shop ...will lead youwrong. Don't let them." He also said, "You know what I'mtalKing about." Baldwin did not respond to this last476 J. P. STEVENS AND COMPANY, INC.statement. Gregory also asked if Baldwin were on drugs.Gregory testified that the conversation dealt solely withreports he had received about Baldwin's job performance onthe third shift.On June 9, 1977, Baldwin was observed by a privatesecurity guard, Johnny Parker, sleeping in the shop. Parker,who impressed me as a frank and honest witness, testified asfollows: During his normal rounds between 2:20 and 2:30a.m., Parker found Baldwin asleep in the electric shop sittingon a small wooden crate hidden behind some boxes. Parkerstood beside Baldwin for 2 or 3 minutes and called his namefour times before Baldwin awoke and asked what Parker wasdoing in the shop. Parker said he was on his routine check.At the completion of his rounds, Parker noted in his log thathe had found Baldwin asleep. Parker was required by hisemployer to make reports of sleeping employees to theirsupervisors. He reported the Baldwin sleeping incident toShift Overseer Ronnie Talley and also noted this in his log.The next day Daniels visited Parker at his home,confirmed the sleeping incident, and discharged Baldwin forhis second sleeping-on-the-job offense in the past 3 months.I do not credit Baldwin's denial that he was sleeping whenParker approached him. His testimony seemed to me to betailored in an attempt to minimize his offense. He testifiedthat Parker only called his name once in a normal tone but,when shown his affidavit where he stated that Parker yelledhis name, he conceded that Parker did "talk loud."Moreover, Baldwin testified that Parker approached himabout 4:30-after he had filled out a work order. Indeed, atone point he suggested that Parker left the shop shortlybefore 5 a.m. Yet, documentary evidence shows that the lastcompleted work order bearing Baldwin's name on thisparticular day was timed at 12:35 a.m. It seemed to me thatBaldwin was trying to place the encounter with Parker asclose to the end of the shift as possible to minimize hisdereliction. Parker's testimony, however, supported by hisnotes, was more precise and unadulterated by self-servingmotives.In view of my assessment of Baldwin's unreliable testimo-ny concerning his second sleeping incident in June 1977, Icannot accept his denial that he was sleeping on March 15,1977, when he was issued a warning. Baldwin's testimony onthis incident was not altogether clear, but he seemedparticularly anxious to downplay the significance of sleepingon the job.9' I accept instead the plausible testimony ofSupervisors Daniels and Gallander on this issue:Jerry Gallander, a third-shift overseer, testified that onMarch 15 he needed a shop employee to come to mill 3 torepair a spinning frame and an air conditioner. There was noresponse from either Sanders or Baldwin on their autocalls.He was unable to find Sanders but found Baldwin asleep inthe electric shop. Gallander returned to his mill and calledDaniels at home. He said that he found Baldwin asleep andsuspected Sanders was also asleep. Daniels testified that,after receiving Gallander's call, he drove to the plant andwent into the shop where he saw Baldwin asleep. He wokeup Baldwin and left to look for Sanders. Daniels foundSanders asleep. He sent Sanders home because of his poor" For example, he testified that he had been confronted by Supervisor Wallsabout 5 or 6 years before while he was sleeping and attributed to Walls astatement that this was acceptable if his job was running. I find this incrediblerecord and directed Baldwin to repair the equipment in mill3. He told Baldwin that sleeping was a serious offense andthat he was going to issue him a warning.I have considered the General Counsel's argument thatGallander seemed more intent to have Daniels discoverBaldwin asleep on March 15 than in immediately awakeninghim and getting him to perform the work that had to bedone and that the real reason Daniels was summoned to theplant was that Sanders-and only Sanders-was unavail-able. While I do find it unusual that Gallander did notimmediately awaken Baldwin, it appears that Gallander wasunsure of his authority in the matter. In any event, the factremains that Gallander and Daniels did find Baldwin asleepand Daniels issued him a warning. There is no evidence thatthis warning was issued because of Baldwin's union activi-ties. Daniels did not treat Baldwin in a disparate manner; infact, he treated Sanders more harshly by sending him home.The General Counsel has failed to prove by a preponder-ance of the evidence that Baldwin was discharged for hisunion activities. Although Baldwin was a known unionsupporter, there is no specific evidence that he was aparticular focus of Respordent's attention because of hisunion activities. The two warnings issued to Baldwin inOctober and November 1976 were not shown to be pretexts.It is clear, from all the evidence, that there were problemswith Baldwin in timely answering his autocalls and, accord-ing to Baldwin, Gregory spoke to him concerning com-plaints about his sleeping on the job in November 1976.Moreover, even assuming that Gregory made remarks toBaldwin about not letting people lead him "wrong" and thatthey were meant to refer to the union campaign, theseremarks do not establish that the warnings and othercomplaints about Baldwin were prompted by his unionactivities. Nor does this evidence shed light on the motive forBaldwin's ultimate discharge. Significantly, Baldwin's unionactivity and the warnings and conversations with Gregory-one of which Baldwin initiated-all took place in thesummer and fall of 1976, well before Baldwin's discharge inJune 1977, and far too remote in time to support a findingthat Respondent harbored a desire to fire him for his unionactivities for such a long period of time.Moreover, I find that Baldwin did indeed sleep on thejob-and was caught sleeping on the job-two times in 1977and that this was the reason for his discharge. There wasmuch testimony about both sleeping incidents, but I foundthe testimony of Daniels, Gallander, and Parker on this issueto be reliable and plausible, whereas I found Baldwin's notto be reliable. Other witnesses testified about Baldwin'shaving slept on the job on several other occasions. Moreover,Respondent has shown through documentary evidence thatthe discharge of Baldwin comported with its well-establishedpractice of terminating employees for a second offense ofsleeping on the job. The General Counsel has not shown thatBaldwin engaged in any significant union activities in theyear 1977 nor did he establish any causal connectionbetween Baldwin's earlier activities and the discharge inJune. Although Baldwin worked for Respondent for 11years without a disciplinary warning, he had never workedin view of Respondent's policy discussed elsewhere herein that sleeping on thejob was a serious and punishable offense, and Walls' denial that he made sucha statement.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe third shift (10 p.m.-6 a.m.) prior to March 1976, whichmay account for his sleeping-on-the-job problems. While thedischarge of Baldwin, an experienced and long-term employ-ee, may have been harsh, it was for cause and was not basedon his union activities or support. Accordingly, I find thatthe General Counsel has not established by a preponderanceof the evidence that Baldwin was unlawfully discharged.11. Bruce DukeThe General Counsel alleges that employee Bruce Duke, autility air-conditioning mechanic, was discriminated againstwhen, on Friday, August 5, 1977, 3 days after he testified inthis proceeding to identify his union card and the cards ofthree other employees, Plant Superintendent Paul Gregorycriticized him for using a telephone in a supervisor's officeand ordered him to utilize work orders in his work. I do notfind that Gregory's remarks were unlawfully motivated orhad an unlawful impact on employee rights.Gregory was on one of his rounds on a day when bothshop supervisors were absent, when he encountered Dukespeaking to his wife on the telephone in the office ofSupervisor Lavelle Daniels. Gregory testified he becameirritated because he observed Duke having a "fun typeconversation." When Duke hung up the phone, Gregoryangrily told Duke to use the pay phone for outside calls. Healso questioned Duke about his work and asked if he hadany work orders. When Duke replied he did not usuallyutilize work orders in his work, Gregory said that he wanteda "damn" work order for everything Duke performed.Thereafter, Gregory and Duke calmly spoke about anotherwork-related problem. Gregory issued no written warningconcerning Duke's use of the telephone.The testimony about the use of work orders in the shop atthis point, in August 1977, is confusing. It appears that workorders were utilized for corrective maintenance but not forroutine maintenance. Duke had not used work orders beforethe Gregory conversation, at least not for routine mainte-nance. The entire work-order system was being phased in atthis time. After Gregory's reminder, the work-order systemwas tightened and phased in more quickly than it wouldotherwise have been. There is no evidence that Dukesuffered from a heavier use of work orders than other shopemployees.Duke was a prounion employee who had asked Danielsfor time off to testify in this hearing on August 2. Manyother employees also testified that week. Nothing in theencounter with Gregory would suggest that Duke was beingpunished for his union activity or his testimony 3 daysbefore. The evidence shows that at the time Gregory did noteven know that Duke had testified. The fact that Gregorywas upset by what he regarded as Duke's inattentiveness tohis work and his use of a supervisor's office and telephonedoes not constitute a violation of the Act.9'Accordingly, I find that the General Counsel has notshown that Respondent unlawfully disciplined or assignedmore arduous work to Duke in August 1977." The above treatment of Duke by Gregory also conclusively refutesRespondent's contention that Duke was a supervisor or arm of management,an issue which I discuss in more detail infra.F. The Bargaining ObligationAs indicated earlier in this Decision, the Union requestedrecognition on September 13, 1976, based on an assertedmajority of designations by employees of it as bargainingrepresentative of Respondent's employees. Respondent de-clined to accord the Union recognition. Under settledprinciples, such a refusal to bargain is violative of Section8(a)(5) and (1) of the Act. A bargaining order is provided asa remedy if the union has established that it had majoritysupport in an appropriate unit and the employer hasresponded to a union demand for recognition by engaging insubstantial unfair labor practices which preclude the holdingof a free election or have the "tendency to undermine [theunion's] majority strength and impede the [Board's] electionprocesses." N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 614. See Trading Port, Inc., 219 NLRB 298, 301 (1975);Chandler Motors, Inc., 236 NLRB 1565 (1978).Applying Gissel and its progeny to the facts herein, I findthat the Union enjoyed majority support in an appropriateunit on the date of its demand for recognition-a date agreedupon by the parties as the operative date for determiningwhether the Union had a majority-and that Respondent'sunfair labor practices were serious enough to warrant abargaining order in the absence of an election. Accordingly,I find that Respondent violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union and respondingwith serious violations of the Act. I first consider thequestion of the appropriate unit, both in its description andin its numerical composition. Next, I consider the uniondesignations submitted as evidence of the Union's majority.Finally, I consider Respondent's unfair labor practices andthe Gissel criteria for a bargaining order.1. The unit issuesa. Alleged supervisors(1) The section menThe most significant unit issue involves the status of 40section men in Respondent's employ as of September 13,1976. The General Counsel says that they are employees;Respondent says they are supervisors within the meaning ofSection 2(11) of the Act. I agree with the General Counsel.Respondent's section men are assigned to particularsections-winding, carding, spinning, twisting, and picking.Their primary responsibility is to perform preventive main-tenance and repair machinery in their assigned sections,hence the name fixer, which is used interchangeably withsection man. Although there are some differences in theduties of the section men based on their particular skills andthe section in which they work, it was agreed by the partiesthat the section men would be considered collectively aseither all in or all out of the unit.In this respect, I find it significant that Respondent agreedto the unit inclusion of Willie Townsend as an employee.Even though Respondent tried to label him as a technicianor an overhauler, the evidence establishes that his job is the478 J. P. STEVENS AND COMPANY, INC.same as that of the other section men and that Respondenttreated him as such. He was issued warnings along withother section men, and his work was redistributed alongwith that of other section men. He viewed himself as asection man, and his first warning in August 1976 identifiedhim as a section man. Overseer George Luster referred toTownsend as a section man, and another section man, PaulWynn, testified that he was called a technician or a fixer butperformed the same kind of jobs Townsend did. Thisevidence strongly suggests that the other section men-likeTownsend-were employees.Some important features of the section man's job aresimilar to those of unit employees and different from those ofRespondent's basic supervisory category, the overseers.Thus, section men punch a timeclock; overseers do not.Section men are paid hourly; overseers receive a salary.Section men receive time and a half for time over 40 hours;overseers do not. Section men are disciplined in the samefashion as unit employees; overseers are not subject to beingwritten up. Section men jobs are open for bid; overseerpositions have never been posted for bid. The hourly rate ofpay for a section man was the same as that of a card grinder,an employee classification. Overseers, on the average, arepaid about $2,000 per year more than section men, some ofwhose income is based on overtime earnings.Section men do attend periodic meetings with overseersconcerning safety and production problems. They do not,however, attend regularly held weekly meetings of overseersto discuss other managerial problems. Significantly, theywere not included in meetings conducted by Respondent'scounsel to instruct supervisors with respect to what theycould or could not say to employees about the Union duringthe initial stages of the union campaign at West Boylston.Thus, Respondent clearly did not consider the section menas supervisors or arms of management in this most criticaldivision of sides.Turning to the applicable principles, Section 2(11) of theAct provides:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requiresthe use of independent judgment.Although Section 2(11) must be read in the disjunctive, it"expressly insists that a supervisor (I) have authority (2) touse independent judgment (3) in performing such supervisorfunctions (4) in the interest of management." N.L.R.B. v.American Manufacturing Co. of Texas, 405 F.2d 473, 474(5th Cir. 1968). See also N.L.R.B. v. Security Guard Service,Inc., 384 F.2d 143, 146-147 (5th Cir. 1967). Moreover, it issettled that the performance of some supervisory tasks in amerely routine, clerical, perfunctory, or sporadic mannerdoes not elevate a rank-and-file employee to supervisorylevel, nor do isolated or infrequent incidents of supervisionmake an employee a supervisor. N.L.R.B. v. Security GuardService, Inc., supra at 149. "The concept of supervision hassome elasticity, but it must have substance and not beevanescent.... Some kinship to management, some em-phatic relationship between employer and employee, mustexist before the latter becomes a supervisor for the former."N. L. R. B. v. Security Guard Service, Inc., supra.Applying these principles, I find that Respondent'ssection men do not possess the necessary indicia of supervi-sory authority, and that they are thus employees. Respon-dent concedes that section men do not have the authority tohire, fire, promote, grant pay increases or time off. Supervi-sors Gallander, Harrelson, and Ludlum conceded as muchin their testimony. With respect to the authority to granttime off, the evidence concerning the suspension of DorothyCalhoun is illustrative of the limited role of the section man.She erroneously relied on her prior notification to a sectionman of an intended absence. When he failed to transmit therequest to a supervisor, Respondent took the position that ithad not been adequately notified and Calhoun was issued asuspension and a warning telling her that the next time shewanted time off she should not ask her section man but thatshe should ask a supervisor. Further, there is no evidencethat section men, on a regular basis, "effectively" recom-mended the hiring, firing, promotion, or reprimand ofemployees. Nor does Respondent contend that section menare authorized to suspend, layoff, or recall employees oreffectively recommend such action on a regular basis.Respondent does contend that the section men possess theauthority to assign work, responsibly direct employees,transfer and discipline employees, effectively recommendwage increases and discipline, and to adjust grievances. Ifind no such real authority which calls for the exercise ofindependent judgment in these areas. Rather, I find that insome matters section men are the conduits through whichthe overseers transmit their orders. In other matters theyhandle routine problems but, if there is some difficulty, theycheck with the overseer for instructions. Moreover, indepen-dence of judgment is severely limited-and the allegation ofsupervisory status rendered ludicrous-when a section man,such as Townsend, is timed on his breaks, criticized for 2-minute conversations, and called on the carpet for using theword "damn," and when a section man, such as Jefferson, isissued written warnings for failing to tell an employee tochange the wax on her machine, for talking to employees,and for complaining about a specific job assignment.The record demonstrates that section men do not normal-ly grant or recommend wage increases. Although one sectionman, Ike Bennett, testified generally that he recommendedpay increases which were approved, Bennett did not cite anyspecific instances. Other section men testified they did notrecommend pay increases. No overseers testified that theyregularly accepted such recommendations from section menor acted upon them. Isolated instances in which recommen-dations for wage increases are accepted by overseers do notestablish supervisory authority. I therefore conclude thatsection men cannot grant or effectively recommend payincreases.Section men do not adjust employee grievances exceptinsofar as they answer an employee's request to fix amachine. There is evidence that some minor complaints,such as the temperature in the plant are first made to thesection man, but the evidence shows that such matters arereferred to the overseers for investigation and adjustment.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection men do not have the authority to reprimand ordiscipline employees or to effectively recommend suchaction utilizing their independent judgment. Although anoverseer may discipline an employee for disobeying a sectionman's request, the evidence is that the overseer makes anindependent investigation before imposing discipline. Thesection man does not write up employees. Indeed, he himselfmay be written up for the most insignificant dereliction, asthis record shows. The evidence also shows that the sectionman may point out a mistake to an employee, usually on thebasis of his superior knowledge of the operation of themachinery involved, but has no authority to reprimand theemployee if improvement is not made. A section man maycaution employees found smoking in a restricted area oroverstaying a break, but here again his caution does notcarry the authority to issue a warning for such an "offense."His role in this respect is routine.The authority of a section man to transfer an employee islimited. Although a section man may direct an employee toswitch from one machine to the same type of machine in thesame section, he does this only if the first machine isinoperative or has run out of material. The latter is a routinematter and the former is simply common sense, and neitherinvolves a significant exercise of independent judgment.There was some testimony on the transfer of employeeswhen someone is absent. Such a transfer may be effectuatedby the section man, but only after he has conferred with theoverseer. If an employee refuses the request, the matter isreferred to the overseer. The limited authority of a sectionman in this situation is demonstrated by fixer DougLivingston's several requests to Richard Purter to switchjobs. Livingston transmitted Harrelson's orders, and Harrel-son was consulted. Only after Harrelson's orders weredirectly refused by Purter, was Purter sent home. In short,the role, if any, of the section men in transferring employeesis not clothed in the exercise of independent judgment.Finally, the section men do not have the authority toassign work to employees or responsibly to direct them inmore than a routine fashion. Several witnesses answered inthe affirmative when asked if the section man's dutiesinvolved the responsibility to keep a section "runningsmoothly." This testimony does not establish that they hadthe authority to responsibly direct employees by usingindependent judgment. Production in every department ofRespondent's facility is dependent, to a certain extent, on thecondition of the machines in each department. The primaryresponsibility of the section men is "preventive mainte-nance," which, according to Supervisor Harrelson, involves"oiling, greasing, machinery breakdown, production changessuch as changing yarn count." Thus, to the extent that the"smooth operation" of a section is dependent on the properfunctioning of the machinery, section men play an importantrole. But their responsibility does not extend to supervisionof the employees running those machines. Indeed, while theymay, incidentally to their main function, check over theperformance of a particular employee, such as checkingwhether the operator has changed wax on a machine, ShiftOverseer Ludlum's testimony concerning section manWayne Bates' responsibility in this matter makes quite clear" Supervisor Harrelson, who, at the time he testified, was a section man atanother Stevens plant after he was fired as an overseer, testified that thesection man's job is the same at all the Stevens plants.that he, as shift overseer, checks behind the section man. Tothe same effect is the testimony of Shift Overseer GeorgeLuster. The bottom line in this respect is that a section mancannot issue reprimands or warnings for inadequate perfor-mance. He must refer the matter to the overseer who makesan independent investigation. Nor has Respondent shownthat section men effectively recommended the issuance ofreprimands or were even asked for recommendations aboutdiscipline of employees. For example, Ludlum admitted hedid not confer with section man Bates before deciding tosend Marva Watkins home for refusing to change the wax onher machine. And there is no evidence that Respondentsought the recommendation of section man Doug Livingstonwhen determining Richard Purter's fate.Section men are not authorized to assign work to otheremployees. Any changes in yarn, temporary transfers toanother machine, or instructions given to "indirect labor"either concern routine matters requiring no independentjudgment or stem from instructions received by section menfrom overseers. Respondent's witness, Ike Bennett, testifiedthat changes in stock resulted from instructions fromoverseers. When asked, "Eow do you know what to run?"his answer was: "We run two kinds of stock. As long as theoverseers don't tell us to change, we don't have to changebut instead we stay on the same stuff we are running."Section men follow standing orders from the overseers tohave employees clean up their areas and resume work afterbreaks. The training of new employees by section menmerely reflects the relationship of more experienced employ-ees to less experienced employees. None of these functionsrequires the exercise of independent judgment by the sectionmen.In sum, the section men possess none of the statutoryindicia of supervisory authority. They are not consideredsupervisors, are hourly paid, and are paid significantly lessthan real supervisors. They are permitted to bid on otheremployee jobs, and the section men jobs, unlike the jobs ofsupervisors, are open for bidding. Accordingly, I find thatRespondent's section men, whose primary duty involvesmaintenance and repair work on Respondent's productionmachinery, are employees within the meaning of the Act.The section men employed at the West Boylston plantperformed almost the identical duties as section men foundto be employees at Respondent's operation in RoanokeRapids. J. P. Stevens & Co., Inc., 123 NLRB 758 (1969). Seealso J. P. Stevens Company, Exposition Plant, 147 NLRB1133, 1134 (1964); J. P. Stevens & In, 167 NLRB 266, 280(1967), enfd. in relevant part 406 F.2 l 1017(4th Cir. 1968);Inman Mills, 82 NLRB 735, 737-738 (1949)."(2) Other alleged supervisorsThe General Counsel urges the inclusion in the unit ofBruce Duke, the utility and air-conditioning mechanic, andRaymond Kelly, the head packer. Respondent disagrees,urging that both are supervisors within the meaning ofSection 2(1 1) of the Act. I find that Duke is an employee butthat Kelly is a supervisor.480 J. P. STEVENS AND COMPANY, INC.Bruce Duke, the incumbent utility and air-conditioningmechanic, had none of the supervisory indicia and was notconsidered a supervisor. He worked under SupervisorsDaniels and Walls.Duke's primary responsibility is the maintenance andrepair of air-conditioning machinery. He punches a time-clock and attended no supervisory meetings on union orproduction matters. He does check the work of two helpersbut does not responsibly direct their work utilizing indepen-dent judgment. He merely transmits the orders of Danielsand checks back with Daniels if there is a problem. In thisrespect, he worked much in the same manner as electricianRagsdale who had a helper, Calvin Rumph; Respondentagrees that Ragsdale is an employee and belongs in the unit.Neither Ragsdale nor Duke had the authority to disciplineemployees and they were not even consulted about thedischarge of Rumph, although both were at least witnessesto the event leading to his discharge. Moreover, Duke wasrequired to operate under a work-order system whichseverely limited his independence of judgment even in hisown work; these work orders were prepared by Daniels,Walls, or other supervisors. Although Daniels testified hewould consult with Duke on promotions of his helpers, therewas no evidence that such consultation had occurred in thepast or that Duke's recommendation would be acceptedwithout an independent investigation. Finally, if Duke werea supervisor, Gregory would hardly have rebuked him in thecondescending manner he did or have criticized him forusing a supervisor's telephone. In their testimony, varioussupervisors referred to Duke as an employee. Although someof this evidence took place after the September 13, 1976,demand date, there is no evidence that Duke was demotedafter September 1976.Duke is an employee and included in the unit.The only significant testimony concerning the head packerwas by the incumbent, Raymond Kelly. He testified that hewas the head inspector and packer under the supervision ofClyde Davenport, the head of the shipping and receivingdepartment. His responsibilities include the inspection andpacking of yarn and the training of some 16 other packersand inspectors. Although he does not have the authority tohire and fire or to discipline or promote employees, he isresponsible for checking the timecards of the other packers.If there is some problem with the timecard he refers thematter to Davenport. He has no authority to assign worksince the packing employees know what to do and his role inthis respect is routine. Kelly punches a timeclock and is paidby the hour. At the time of the hearing he was paid $4.61 perhour.Kelly testified that if people in his department want to beoff, they call him and "I just tell them to go ahead. I fill in intheir place." Davenport has instructed him, "If they have tobe off, just let them be off." Kelly also tells employees towork overtime "without asking" Davenport. He testifiedthat he has standing authority to ask employees to workovertime and that Davenport has "never said anything aboutit. If we have work for the people to do." Kelly does not doactual packing himself unless someone is absent. He testifiedthat he would point out the mistakes of a packer because "ifit comes back, it will be my fault" because "I'm responsi-ble."Although I had the feeling that Kelly was somewhatoverstating his responsibilities, his uncontradicted testimonyestablishes that he had the authority to grant overtime andtime off to employees without checking with his superior.Moreover, his own testimony concerning his responsibilityfor the work of others, especially their mistakes, makes clearthat he considers himself to be an arm of management. Thefact that, as he testified, the plant superintendent would be"looking at me" if something "comes back" demonstratesthat he responsibly directs employees. Unlike the sectionmen, his principal function is not responsibility for the repairand functioning of machinery, but rather the functioning ofpeople. He himself does not ordinarily do the packing. And,unlike the section men, he grants time off and authorizesovertime without checking with his superior. Accordingly, Ifind, notwithstanding that the job is hourly paid, that thehead packer, Raymond Kelly, is a supervisor within themeaning of Section 2(11) of the Act and, therefore, for thepurposes of this case, the job category is not included in thebargaining unit.b. Termination date issues(1) Beverly HarvardThe General Counsel alleges that Beverly Harvard, whosigned an authorization card on August 25, 1976, belongs inthe unit. Respondent counters that she should be excludedbecause she was not employed on September 13, 1976, thedate the Union demanded recognition and the date theparties stipulated as appropriate for determining the Union'smajority. I agree with Respondent.Harvard testified that she left Respondent's employapproximately 2 weeks after her child started a new schoolterm which presumably would have been in mid- or lateSeptember, after the September 13 demand date. However,Respondent's business records show that Harvard's last dayof work was August 27, 1976, and that she was terminatedon September 9, 1976, for being absent without leave for 7days. Respondent's records are more reliable than Harvard'svague recollection of dates. Accordingly, I find that Harvardwas not employed on September 13, the operative date, andexclude her from the bargaining unit.(2) Nobles, McGough, and BogganThe parties stipulated at the hearing that Winston Nobles,Marvin Boggan, and George McGough, a section man, didnot work on the September 13, 1976, demand date and thatthese employees were terminated on that date. Respondentwould include the employees in the bargaining unit, whilethe General Counsel would exclude them. I agree with theGeneral Counsel and exclude the employees.Ordinarily, to be an eligible member of a bargaining unit,an employee must be actually employed and working in theunit on the crucial date. The Board's test turns on the481 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"objective fact of actual work on the eligibility dates." RoyN. Lotspeich Publishing Co., 204 NLRB 517, 518 (1973)."9Furthermore, an employee ceases to be an eligible member ofa bargaining unit when his employer communicates to himthe fact that he is terminated.9'Although the parties stipulated that the three employeeswere terminated on September 13, they also stipulated thatthe employees did not work on that date. The record is silentas to when these employees were actually notified of theirterminations. However, in the absence of evidence to thecontrary, which would have been in the possession ofRespondent and readily available to it, I must draw theinference that these employees did not work on the demanddate because they had been informed of their terminationson that day or beforehand. It is likely that Nobles,McGough, and Boggan did not work on the demand datebecause they were notified of their terminations beforereporting to work. Thus, they no longer had a community ofinterest with the rest of the unit employees as of September13, the crucial date here. See Fairview Hospital, 174 NLRB924, 928, 930 (1969), enfd. 443 F.2d 1217 (7th Cir. 1971)(employee not included in unit because he was lawfullyterminated on election day by virtue of his timecard beingpulled before he reported for work); cf. Choc-ola Bottlers,Inc. v. N.L.R.B., 478 F.2d 461, 464 (7th Cir. 1973), denyingenforcement of 196 NLRB 1178 (1972) and 192 NLRB 1247(1971) (employee excluded even though he worked onelection day because he was validly discharged before votingbegan).c. Leave of absence issuesThe General Counsel contends that Jo Spires, CharlesHill, Cecil Smallwood, and Marcie Rowe should be excludedfrom the unit because they were on leaves of absence on thedemand date and had no reasonable expectation of futureemployment with Respondent. Respondent argues that theseindividuals should be included in the unit because, on thedemand date, they had a reasonable expectation of returningto work and they were carried on Respondent's payroll asactive employees. I agree with Respondent on all fouremployees.Jo Spires worked regularly until she suffered a back injuryat work on March 1, 1976. Respondent put Spires on leaveof absence on April 22 so that she could undergo surgery forher back injury. At that time Spires began drawing work-men's compensation. After a series of monthlong leaves,Respondent granted another leave to Spires from June 30,1976, to January 1, 1977. On February 2, 1977, Spires'doctor released her for work. She worked 18 hours duringthe week ending February 13, 1977, but had a recurrence ofher injury. She continued to draw disability until April 15,1977. Spires returned to work the week ending May 29,1977, and has worked continuously since that time.Charles Hill suffered an on-the-job injury on October 27,1975, but continued working through March 6, 1976. Hillceased work and began receiving workmen's compensationdisability payments on March 7. Disability payments contin-" Obvious exceptions, of course, are where an employee is on leave ofabsence but has a reasonable expectancy of returning to work or where anemployee has been discriminatorily discharged.ued through July 1, 1977. At the time of the hearing, Hillhad not returned to work.Cecil Smallwood was injured at work on November 28,1975, and began receiving workmen's compensation disabili-ty payments as of the next day. Smallwood did not work in1976. He was terminated on November 24, 1976, when hefailed to return to work after being released by his doctor.Marcie Rowe was on a personal leave of absence fromMay 24, 1976, to January 3, 1977. There is testimony thatshe had surgery and complications. At the end of her leave,Rowe told King Compton, the personnel manager, that shecould not return to work because she had remarried and wasmoving from the Montgomery area.An employee on sick or other leave is ordinarily presumedto continue in that status and to have a reasonableexpectation of returning to work unless he or she is shown tohave resigned or been terminated before the crucial date. SeeMiami Rivet Co., 147 NLRB 470, 483 (1964); Hercules, Inc.,supra.I find that Hill, Spires. Smallwood, and Rowe had areasonable expectation of future employment on the Septem-ber 13, 1976, demand date. None of the employees wasterminated or discharged as of the demand date. Respondentcontinued to carry them on its active payroll and to paythem for holidays and vacation, thus indicating, in anobjective manner, its expectation of their continued employ-ment. Thus, there is no basis for inferring that as of thedemand date these employees did not have a reasonableexpectation of returning to work.The General Counsel, relying on Yawman & Erbe ofCalifornia Corp., 232 NLRB 935 (1977), argues that some ofthe absences are of sufficient length to warrant an inferencethat the employees had no reasonable expectation of contin-ued employment. As of the demand date, Hill had beenabsent over 6 months, Smallwood over 10 months, andSpires 5 months. I do not find that absences of such length,in the circumstances of this case, establish that the employ-ees had no expectation of returning to work, particularlywhere the employees were collecting workmen's compensa-tion for on-the-job injuries. In Yawman & Erbe, supra, theBoard excluded an employee from the unit because she hadbeen granted two consecutive 120-day leaves of absence forundisclosed reasons, and a few weeks before the election theleave was extended indefinitely. That case is distinguishablefrom the instant case. In Yawman & Erbe, the Board wasconcerned with an obvious ploy to establish an employee'seligibility prior to an election. There was no such ploy in thiscase. Here, the employees were placed on leaves of absencefor work-related injuries well in advance of the unioncampaign and their leaves were not of indefinite duration.Respondent's practice is that a doctor will release employeesfrom their leave status if it is determined that they are fit forwork. Accordingly, Hill, Smallwood, and Spires had a" Hercules Inc.. 225 NLRB 241, 242 (1976); WCAR. Inc., 203 NLRB1235. 1243 (1973); N.L.R.B. v. Pacific Gamble Robinson Ca, 438 F.2d 112,113(9thCir. 1971), enfg. 174 NLRB 541 (1969).482 J. P. STEVENS AND COMPANY, INC.reasonable expectation of continued employment as ofSeptember 13, 1976, and they are included in the unit."'Likewise, I find that Marcie Rowe should be included inthe bargaining unit. As of the demand date, Rowe had onlybeen absent 15 weeks, which is not of sufficient duration tomake her expectation of reemployment unreasonable. Thefact that Rowe decided not to return to work when her leaveof absence terminated because she had remarried and wasmoving from the area is not determinative. The fact thatduring her leave of absence Respondent carried Rowe on itsactive payroll and paid her for holidays and vacationsdemonstrates Respondent's expectation that she wouldreturn to work. Thus, I find that Rowe had a reasonableexpectation of reemployment as of the demand date and Ishall include her in the bargaining unit."d. Miscellaneous issuesRespondent alleges that Mike Skidmore, the son of theplant manager, belongs in the unit as does the porter, GeorgeHenderson. The General Counsel would exclude both fromthe unit. I agree with the General Counsel on both issues.(I) SkidmoreMike Skidmore, son of the then-plant manager, worked asa humidifier man for 8 weeks in July, August, andSeptember 1976. He was first hired as a temporary employeebecause he was a college student. he worked 37 hours oneweek and 7 the next week, which ended for pay purposes onJuly 25. He did not work for 17 days, then worked again for6 weeks from August 11 through September 17, 1976, whenhe quit to return to school. There is a handwritten notationon his earnings record as follows: "quit & rehire, quitagain." Compton testified that he rehired Skidmore onAugust I 11 as a permanent employee because his father saidMike was not going back to school, presumably to college.Neither Skidmore testified. During his last 6 weeks ofemployment, Mike Skidmore worked 20-%y, 16, 26, 32, 32,and 32 hours. Throughout his period of employment he waspaid $3.30 per hour. In contrast, Calvin Rumph, a full-timepermanent electrician's helper since May 1976, was receiving$3.15 per hour during the period when Skidmore wasemployed.I do not include Skidmore in the unit. First, his shortemployment record and his status as a college student makeshis community of interest with full-time, permanent employ-ees tenuous at best. Ordinarily, students employed duringsummer vacation periods are considered temporary employ-ees and are excluded from bargaining units. Pacific Tile andPorcelain Co., 137 NLRB 1358, 1364-65 (1962). Respon-dent has not established that Mike Skidmore should beconsidered any differently than a temporary employee." It is not determinative that Smallwood was later discharged and that Hillhas not yet returned to work. See M & M Charter Lines Inc. d/b/a M & MCharter Bus Lines 173 NLRB 605, 609 (1968)." The inclusion of the four leave-of-absence employees is also consistentwith the agreed-upon inclusion in the unit of employee Ted Gholston.Gholston was effectively on leave of absence for most of 1976 because he wascollecting workmen's compensation for an on-the-job injury. He was terminat-ed in December 1976 after his claim was settled by virtue of a lump sum cashpayment.Respondent originally hired him as a temporary employee. Ido not place great reliance on Compton's conclusionarytestimony that he rehired young Skidmore, after he quit, as a"permanent" employee. An employer's designation is notdispositive on issues of unit placement. Neither Skidmoretestified to elucidate Mike Skidmore's intent, and Compton'salleged determination of permanency was assertedly basedon a hearsay representation from the father that his son wasno longer interested in returning to school. It is highlyunlikely that Mike Skidmore's intent changed so sharply.According to Compton, he was a temporary employeethrough July 25; was no longer interested in going to schoolon August 11; and later quit to return to school onSeptember 17. Unit determinations cannot be based on suchcaprice. The hiatus between young Skidmore's first quit andsecond hire was a mere 17 days. There was no change in his$3.30-per-hour wage. He worked only a short period of time,his work hours were irregular, and he left to return toschool. In these circumstances, I find that on the demanddate, September 13, Skidmore remained a temporary em-ployee who did not share a community of interest with otheremployees. 'Secondly, and perhaps more significantly, Mike Skidmorewas the son of the plant manager. He was paid more than afull-time permanent employee in basically the same jobclassification. He quit and was rehired 17 days later with nodifficulty, apparently upon his father's request. The higherpay, irregular work hours, and ease with which he wasrehired indicate that he enjoyed special status in theemployment relationship. Moreover, the fact that youngSkidmore is a college student makes it likely that he is notfinancially independent from his father. The father's influ-ence on the son would tend to predispose the latter to followmanagement views and ally him with management. Thus,for this additional reason, Mike Skidmore does not have acommunity of interest with rank-and-file employees, and hisinclusion in the bargaining unit would deprive other employ-ees from enjoying the "fullest freedom in exercising therights guaranteed by [the] Act" as provided in Section 9(b)of the Act. '°(2) HendersonGeorge Henderson, the office porter, testified about hisjob. He has been employed at West Boylston by Respondentor its predecessor since 1931; he has worked in the officesince 1942.10' He has a variety of duties, many of which takehim outside the plant. He is hourly paid and wears auniform, including coat, cap, and tie, provided by Respon-dent; the cap has the Stevens name on it. He works primarilyin the administration building under the supervision of theassistant office manager.'a See Sandy's Stores Inc.. 163 NLRB 728, 729 (1967), enforcement deniedin part 398 F.2d 268, 272-273 ( Ist Cir. 1968) (Thaler and Oviment).'"' Novi American Inc.-Atlanta. 234 NLRB 421 (1978). Cf. Pargas ofCrescent City, Inc., 194 NLRB 616 (1971); Tops Club Inc.. 238 NLRB 928(1978).' ' Henderson testified that he started in "]albout 1931 ," but "termites gotin the file and [ate] up the file and so the nearest thing that come out of itwould be '33."483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenderson testified that his workday begins at 7 a.m.,immediately after which he spends 20 to 25 minutes cleaningthe main office across from the mill. He then picks up themorning mail at the post office, sorts the mail at the mainoffice, and delivers and picks up mail throughout the plant.Henderson spends about 15 to 20 minutes in the mill whiledelivering the morning mail. Henderson then works in thefront office, stamping and filing shipping cards and sortingtags for materials delivered to the plant. He makes anothertrip to the post office at 9:30 and then returns to the mainoffice to sort the mail. Henderson takes an hour and a halflunch break which he spends at home. In the afternoonHenderson does some sorting and preparation of tags in theoffice and makes deliveries and minor purchases. Hendersoncan charge up to $25 without a purchase order fromRespondent. Henderson spends about 2 hours a day onerrands to purchase materials for use in the plant. Afterdropping off his purchase at the shipping and receivingdepartment, Henderson again spends 15 to 20 minutesdelivering and picking up mail in the mill. Henderson waitsat the main office until 3:55 p.m. and then makes a final tripto the post office. Henderson leaves work at 4:30 p.m.During his mail deliveries in the mill, Henderson occa-sionally has conversations with production employees. Hen-derson estimated he spent less than an hour a day on hisrounds through the mill. Personnel Director Comptonattempted to exaggerate Henderson's work in the productionarea, but I reject his testimony as self-serving, theoretical,and conclusionary. Henderson, in contrast, was a perfectlycandid witness who testified about his own work in meaning-ful detail.Based on the entire record, I find that the porter is anoffice clerical employee whose interests are more closelyaligned with the front office employees, who are not in theunit, than with the production clerks or other productionand maintenance employees who form the basis of this unit.Henderson spends less than an hour a day in the mill, andhis contact with most unit employees is minimal. Hisprimary duties are performed either in the front office oraway from the plant. His schedule is different from that ofthe other unit employees. The porter therefore lacks therequisite community of interest with the production andmaintenance employees to be included in the unit. Accord-ingly, I shall exclude the porter from the bargaining unit.e. Unit description and compositionBased on the submissions and stipulations of the parties,my findings set forth above, and the entire record, I find thefollowing to be an appropriate bargaining unit for Respon-dent's West Boylston plant:All production and maintenance employees, includ-ing lab technicians, chief lab technician, productionclerks, payroll analysis clerk, head warehouseman,training instructors, utility air conditioning mechanic,and section men or fixers, employed at Respondent's'"' The General Counsel's list includes Willie Townsend and Bruce Duke,who were found to be employees.," I have subtracted one employee from the list of 41 section men in G. C.Exh. I(aa): this was George McGough who was terminated on the demanddate and was therefore not counted in the unit. The list of section men did notinclude Townsend.West Boylston facility, but excluding: training supervi-sor, billing clerk, guards, payroll clerk, porter, trafficmanager, switchboard operator, office supervisor, secre-tary-clerk, shipping supervisor, head packer, and allother guards, managerial employees and supervisoryemployees as defined in the Act.My calculations show that the above appropriate unit hada complement of 457 employees as of September 13, 1976,the date of the Union's demand and the date against whichthe parties agreed the Union's alleged majority should betested. I have computed the unit total by using the list ofemployees in the General Counsel's Exhibit l(aa) andsubtracting Beverly Harvard, who was terminated before thedemand date, and Raymond Kelly, who was found to be asupervisor;'subtracting employees Marvin Boggan andWinston Nobles, who were terminated on the demand dateand are thus excluded from the unit but were included in theGeneral Counsel's list; adding employee Laura Meade, theproduction clerk who was included in the unit by stipulationbut inadvertently omitted from the General Counsel's list;adding 40 section men;°" adding three leave-of-absenceemployees whom I have included in the unit;°"' and alsoadding three employees who did not appear on the GeneralCounsel's list because they were discriminatorily dischargedbefore September 13: William Minnifield, Margie Moss, andTim Walker.A list of employees in the appropriate unit as of September13, 1976, is shown in Appendix A to this decision. Thosewho have been counted as having designated the Union asbargaining representative are identified by an asterisk beforetheir names. (Appendix A omitted from publication.]2. The issue of majority statusMore than 220 employees testified to authenticate cardsthey signed before September 13, 1976, authorizing theUnion to bargain on their behalf. Other cards were authenti-cated by employees who solicited or received cards fromfellow employees or who witnessed the card signings. Inaddition, many card signers declared their support of theUnion to their supervisors pursuant to instructions by UnionRepresentative Henry Mann to declare to Respondent thatthey had signed cards. Respondent kept a list of suchdeclarants together with the date of the declaration. Person-nel Director Compton testified that he met with "all theoverseers and department heads" in early August 1976 andasked them "to make a list of the employees who cameforward to supervisors and identified themselves for theUnion." He also told them to tell the declarants that "thatwas their right and their privilege." From these separatelists, Compton made up and kept a master list which wasadmitted in evidence. It is well settled that properlyauthenticated union authorization cards or other evidence ofdesignation of a union as bargaining representative may beused to establish majority support where an employer hasviolated his bargaining obligation by committing unfair'o Marcie Rowe was already included in the General Counsel's list,apparently inadvertently. I have added employees Hill, Spires, and Small-wood.484 J. P. STEVENS AND COMPANY, INC.labor practices which interfere with or preclude a freeelection. In N.L.R.B. v. Gissel Packing Co., supra, theSupreme Court stated that any convincing evidence ofmajority support is sufficient to establish a bargainingobligation:Since § 9(a), in both the Wagner Act and the presentAct, refers to the representative as the one "designatedor selected" by a majority of the employees withoutspecifying precisely how that representative is to bechosen, it was early recognized that an employer had aduty to bargain whenever the union representativepresented "convincing evidence of majority support."Almost from the inception of the Act, then, it wasrecognized that a union did not have to be certified asthe winner of a Board election to invoke a bargainingobligation; it could establish majority status by othermeans under the unfair labor practice provision of §8(a)(5)-by showing convincing support, for instance,by a union-called strike or strike vote, or, as here, bypossession of cards signed by a majority of employeesauthorizing the union to represent them for collectivebargaining purposes (395 U.S. at 596-597).Respondent attacks the validity of the cards as evidence ofmajority. Respondent objects to a large group of cards whichbear the name of the premerger union, the Textile WorkersUnion. Respondent also objects to specific cards becausesome were lost and the designation of the Union turns on thetestimony of the employees who subsequently signed secondcards after the demand date, and others were not authenti-cated properly either as to signature or as to date.'?5In evaluating Respondent's contentions, it must be kept inmind that the parties agreed that the operative date forcounting designations for the purpose of determining wheth-er the Union has achieved majority status was September 13,1976-the date of the Union's demand. It must also be notedthat I gave Respondent the opportunity-which it utilized inseveral instances-to compare the card signatures with theemployees' W-4 Social Security forms in Respondent'spossession. I also note that the General Counsel providedRespondent in many cases with signed questionaires utilizedby the General Counsel in his investigation of the issue ofmajority status, wherein the employees confirmed by mailthe cards they had signed. Finally, many of the cards weresigned or turned in at union meetings which were held 2days a week, on Sundays and Tuesdays, after August 8,1976.a. The Textile Workers cardsRespondent objects to the validity of Textile Workerscards signed after the merger of the Textile Workers Unionand the Amalgamated Clothing Workers Union. As I havestated earlier in this Decision, the merger itself, formallyeffectuated on June 1, 1976, was proper, and the postmergerunion, the Charging Party Union herein, was the lawfulcontinuation of the Textile Workers Union. Although thefirst leaflet distributed at the plant mentioned only theTextile Workers and over two-thirds of the cards submitted'a In the latter categories, I also consider some cards or designations as towhose admissibility I reserved at the hearing. I shall indicate these with thedesignation "R" after the name.in this case were Textile Workers cards, Union Representa-tive Henry Mann-at the first union meeting on August 8,1976, and at every meeting thereafter-told employees aboutthe merger. Every other leaflet distributed at the plantcarried the new name of the Union. So many employeesknew about the merger-and testified about Mann's eluci-dating remarks about the merger at union meetings-that itmust be inferred that this fact was generally known amongemployees at the plant. Indeed, during his August 16 speech,Gregory informed all employees, "as you are aware, theAmalgamated Clothing and Textile Workers Union is nowputting on a campaign to try to get into this plant."Moreover, in December 1976, Respondent's chairman, byletter, informed all employees that "The Textile WorkersUnion has formed a merger with the Amalgamated ClothingWorkers Union." Finally, the only union conducting anorganizing campaign at West Boylston was the ChargingParty Union and it was represented by Henry Mann, whohad personal contact with almost all the card signers in oneway or another.In the face of the above, none of the card signers asked forthe return of their authorization cards even though Respon-dent, on at least one occasion, advised an employee of herright to do so. Thus, whether Respondent focuses on all theTextile Workers cards or those 72 cards signed before thefirst union meeting, it is clear that the employees were notmisled as to which union they wanted to represent them.Indeed, the merger itself contemplated the continuation ofthe Textile Workers Union under a new and different name.In American Enka, 231 NLRB at 1336, the Board statedthat the Union was "a combination and continuation of bothAmalgamated and Textile." The situation is thus very muchakin to that presented in N.L.R.B. v. Frank Bros. Company,137 F.2d 989, 992 (Ist Cir. 1943), affd. 321 U.S. 702 (1974),wherein the court stated:Respondent contends that the union did not repre-sent a majority of its employees, despite the fact thatout of eighty employees who worked for respondent,forty-six had signed cards designating the union as itsrepresentative. Its contention is based upon the fact thatcertain of the cards signed by the employees designatedthe union and others designated the Boston Joint Boardof the Amalgamated Clothing Workers of America. Wefind no merit in this contention. The Boston JointBoard is composed of seven members from each of thethirteen locals in Boston and vicinity. The NationalExecutive Office of the union consists of representativesof the Joint Boards throughout the country. With thisobvious tie-up between the Boston Joint Board of theAmalgamated Workers and the union, it cannot be saidthat in designating one or the other the employeesexpected to be represented by different unions. Wethink the Board was entirely justified in concluding thatthe cards designating the union or the joint board couldbe counted together in determining whether the unionhad a majority status.In these circumstances, I find that the Union's use ofTextile Workers cards was not misleading or improper and485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees who signed these cards clearly meant todesignate the Union as their bargaining representative.b. Specific objections(1) The lost cards(a) Fred HoustonFred Houston testified that he signed a union authoriza-tion card after reading it on August 10, 1976. Although, oncross examination, he admitted he was not sure of the"exact" date, he insisted that he signed the card in August.He received the card at a union meeting and mailed thesigned card to the Union but learned later that the card hadbeen lost. He signed a second card on December 13, 1976.Houston's name appears on Respondent's list of unionsupporters under the date of August 11, 1976. In view of thefact that Houston identified for the Union to his supervisoron August 11, it is likely, as he testified, that he signed hisfirst card on August 10. I thus count Houston as havingvalidly designated the Union. As the Board has stated,"testimony of an employee is itself probative of a union'smajority status in circumstances where the card has beenmisplaced." Hedstrom Co., a subsidiary of Brown Group,Inc., 223 NLRB 1409, 1411 (1976), enfd. in relevant part558 F.2d 1137, 1150(3d Cir. 1977).(b) Eddie GivanEddie Givan testified that he signed an authorization cardat a union meeting sometime in August 1976. Later, Givanwas told that his card had been misplaced and that he wouldhave to sign another card. Givan signed a second card onOctober 4, 1976. His name appears on Respondent's list ofunion adherents under the date of August 12, 1976. I creditGivan's testimony, corroborated by the fact that his nameappeared on Respondent's list, that he signed a union card inAugust. Consequently, I count Givan among the employeeswho designated the Union as bargaining representative.(c) Ike Bennett IIIIke Bennett testified that he received a card at the frontgate of the plant. Bennett completed the card and turned itin at the first union meeting. Bennett testified that he signedthe card the same day that Beatrice Moss visited his houseand informed him that she had also signed a card on thatday. Beatrice Moss' card is dated July 28, 1976. Accordingto Bennett, Margie Moss signed a card at the same time hedid. Ike Bennett and Margie Moss appear on Respondent'slist of union adherents under the date of August 9, 1976.Bennett signed a second card, dated September 19, 1976,because he had printed the first card. This second card wasreceived in evidence.I agree with the General Counsel that Bennett's first cardshould be counted. Although Bennett was uncertain as tothe exact date on which he signed the first card, otherevidence corroborates his testimony and indicates thatBennett signed the card well before the demand date. Cardswere being distributed at the plant gate in late July. BeatriceMoss' card, which Bennett claimed was signed the same dayas his, was dated July 28. The first union meeting was heldon August 8. At the early union meetings, Mann suggestedto employees that they announce that they had signed cardsto their supervisors. Bennett's name is on Respondent's listof union supporters under the date of August 9, along withthat of Margie Moss. Thus, I credit Bennett's testimony thathe signed an authorization card well before the demand date.Although thai card was subsequently lost, I will count it indetermining whether the Union achieved a majority.(2) Objections as to date(a) Julian BroadwayMyrtle Cauley testified that Julian Broadway brought asigned and completed authorization card to her sometimearound August 12. The card bore the date August 11, 1976.Cauley then delivered Broadway's card to Union Represen-tative Mann. Although Cauley did not have independentknowledge of when Broadway signed the card, her uncon-tradicted testimony establishes the authenticity of theauthorization card and the date on the card.(b) Rachel FosterRachel Foster testified that she received an authorizationcard from Henry Mann at the plant gate. With Rachel'spermission, her husband completed the card and Rachelsigned it. According to Rachel, the August 25 date on thecard is incorrect because she gave the card to Henry Mannat the first Tuesday union meeting on August 10. I creditFoster's uncontradicted testimony that she signed the cardsometime in August, well before the demand date. ThereforeI find the card to be a valid designation of the Union.(c) Robert FosterRobert Foster testified that he signed a union card, butasked his sister-in-law, Rachel Foster, to complete the rest ofthe card. Foster was unsure of the date he signed the card.The card carries the date of August 17, 1976. Rachel Fostertestified that she completed the card and dated it August 17,the date she gave the card to Henry Mann at a unionmeeting. Robert Foster's name appears on Respondent's listof union adherents under the date August 9, 1976. Althoughthere is some doubt as to the exact date the card was signed,I credit Rachel Foster's testimony that the card was signedbefore the demand date on September 13, 1976. According-ly, I find the card admissible and validly counted towardsthe Union's majority.(d) Lucy RobinsonLucy Robinson testified that she signed an authorizationcard at a union meeting on August 14, 1976. August 14 wasa Saturday, and union meetings were held on Sundays andTuesdays. Although Robinson apparently misdated thecard, I credit her testimony that she signed a card in August,well before the demand date. Robinson's testimony iscorroborated by the fact that her name appears on Respon-486 J. P. STEVENS AND COMPANY, INC.dent's list of union supporters under the date August 9,1976. 1 find Robinson's card to be a valid designation.(e) Henry BennettHenry Bennett testified that his wife, Georgia, filled out,signed, and dated a union authorization card for himsometime in August. Henry was unsure of the exact date hiswife signed the card, but Georgia credibly testified she wassure the date was August 5, the date on Henry's card and onher own card. I therefore find Henry Bennett's card to be avalid designation.(f) Katherine CowanKatherine Cowan testified that although she did not recallclearly where she obtained the union card, she rememberedsigning and dating it correctly on July 29. Respondentobjects to the card because Cowan said she thought shemight have gotten the card at a union meeting, and the firstunion meeting was not held until August 8. Cowan could notreally recall where she received the card, but her testimonythat she signed and dated the card on July 29 is credible.Accordingly, I find Cowan's card to be valid.(g) Charles GipsonCharles Gipson testified that Mary June completed,signed, and dated an authorization card for him. The cardwas dated August 27, 1976. After full cross-examination,Respondent had no objection to the card. However, I haddoubts about the card and questioned the witness further.During my examination, Gipson corrected his earlier testi-mony and said that June did not date the card. Gipsontestified he did not know who filled in the date on the cardand he did not recall when June completed the card. June'stestimony contradicts Gipson, as she claims she filled in thedate. June attempted to account for the different style andink of the writing of the date by claiming that the pen ranout of ink after she completed the upper portion of the card.I do not credit June's testimony regarding this matter, and Ifound Gipson's testimony too vague for me to base a findingon it. Therefore, I find that the General Counsel has failed toestablish that Charles Gipson's card was signed before thedemand date.(h) Jesse Duncan (Jackson)Jesse Duncan testified she signed a union card on August5, 1976, and mailed it to the Union. The card is datedAugust 8. Although Duncan did not date the card, sheremembers mailing the card the Thursday before the firstSunday union meeting on August 8. I credit Duncan'stestimony that she signed the card on August 5. Therefore, Ifind her card to be valid.(i) L. C. GraceL. C. Grace testified that he signed a union card on July27, 1976. Although Grace at one point mistakenly testifiedthat he signed the card at a union meeting-the meetings didnot begin until August 8-Grace really could not recallwhere he received the card or how he returned it to theUnion. However, he was certain that he correctly dated thecard when he signed it. Grace attended several unionmeetings and he appears on Respondent's list as havingannounced his union adherence on August 12, 1976. I thuscredit Grace's testimony that he signed the card well beforethe demand date and find the card to be a valid designation.(j) Julia Mae JohnsonJulia Mae Johnson testified that she filled out her entireauthorization card on August 10, 1976. She remembered thedate because it was the day of the second union committeemeeting. Respondent contends that the handwriting style ofthe date differs from that of the phone number at the bottomof the card. A writing sample taken at the trial shows nosignificant difference from that of the date on the card. 1thus credit Johnson's uncontradicted testimony that shesigned the card on August 10. Accordingly, I find her cardto be valid.(k) Lois AlfordLois Alford testified that she signed a union card inAugust and brought it to the second union committeemeeting. However, she forgot to date the card. The card wasdated August 23, 1976, but Alford did not know who putthat date on the card. The second union committee meetingwas probably held in mid-August, and Alford insisted shesigned her card in August. Although there is some discrep-ancy as to the exact date of the signing, I credit Alford'stestimony that she signed the card and turned it in at one ofthe early union committee meetings. As these meetings tookplace long before the demand date, I find Alford's card to bevalid.(I) Moses BoydMoses Boyd's daughter, Rosetta, testified that she re-turned her card, dated August 17, 1976, at the same unionmeeting during which she obtained her father's card. Shewatched him sign the card and returned it to the Union.Moses Boyd's card, however, is dated August 10, 1976.Although Rosetta may have been confused as to exact dates,she was sure that she had returned her father's card to theUnion in August. Moses Boyd's name appears on Respon-dent's list of union supporters under the date of August 11,1976. I therefore credit Rosetta's testimony that her father'scard was signed sometime in August, and find Moses Boyd'scard to be valid.(m) Flora J. BennettJerry Davis testified that he gave a blank card to FloraBennett and that Bennett returned the card to him the nextday. The card had been completed, signed, and datedAugust 9, 1976. Davis did not witness the signing of theca:d, but the fact that Bennett delivered the completed cardto Davis indicates her designation of the Union as herbargaining representative. Respondent questions the date487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause Davis' testimony was imprecise, but it is clear thathe received Bennett's card within a few days of when hesigned his card, which is dated August 10, and his testimonyis not contradicted.(n) Malcolm Moss (R)Malcolm Moss testified that Larry Wright filled out acard on his behalf at a union meeting because Moss haddifficulty writing. This was Moss' second card. Wrightcopied the first card exactly as it was written, including theAugust 3, 1976, date. Moss' original card had been handedback to him at the meeting because it had been printed.Larry Wright corroborated this testimony. The fact thatMoss' name appears on Respondent's list of union support-ers under the date of August 9, 1976, further corroboratesMoss' testimony. Therefore, I credit Moss that he signed acard before the demand date. Accordingly, I rule that Moss'card is admissible and find his card to be valid.(o) Margaret GriffinRespondent objects to Margaret Griffin's card because itis improperly dated "4/28/76." Griffin testified that she hadmistakenly dated the card but that she was certain that shehad signed the card the same month as her birthday which isJuly 14. Griffin's husband corroborated the fact that thecard was signed shortly after his wife's birthday. Griffin'sname appears on Respondent's list of union adherents underthe date August 11, 1976. It is thus likely that Griffin signedher card on July 28 at a time when many other employeesdid, in response to the first distribution of union cards.Accordingly, I credit Griffin's testimony that she signed hercard well before the demand date and thus find her card tobe valid.(p) Doris ClaytonManon Clayton testified that he filled out a card for hiswife to sign and that she signed the card about the same timethat his son signed a card. The card of the son, JerryClayton, is dated August 19, 1976. Manon Clayton admittedthat he did not fill in the date on the card and that it was nothis wife's handwriting either. Although the date of August18 on the card must be incorrect, in light of Doris Clayton'stestimony that she signed her card the day after her sonsigned his card, her testimony, corroborated by that of herhusband, establishes that she signed the card around August20, 1976, well before the demand date. I find Doris Clayton'scard to be valid.(q) Juanita WeaverJuanita Weaver testified that she signed a card in July1976 and mailed it to the Union. Weaver testified that sheonly wrote "7" and "76" in the date portion of the card.Someone else placed "27" for the day. I credit Weaver'suncontradicted testimony that she signed the card in July1976, well before the demand date. Accordingly, I findWeaver's card to be valid.(r) Jessie HoodJessie Hood testified that he received a union card at aunion meeting, signed the card, and returned it at the nextmeeting a week later. Although Hood must be mistakenabout the August 7 date on the card, because the first unionmeeting was held on August 8, he was certain he signed thecard in August. Thus, although the day was wrong, heclearly wrote August on the card. I therefore credit Hood'stestimony that he signed the card in August and find thecard to be valid.(s) Virdean Moss (R)Virdean Moss testified that she signed an authorizationcard at a union meeting. The card was dated August 30,1976. August 30 was a Monday, and union meetings wereheld only on Sundays and Tuesdays. Thus, Moss must havemisdated the card at the time she signed it. Moss alsotestified that she signed a card at an earlier date, shortlyafter her vacation in July. However, this card was lost andcould not be introduced at the hearing. Moss' name appearson Respondent's list of union adherents under the date ofAugust 11, 1976. This corroborates her testimony that shesigned a card in early August. It is also likely that she was Iday off on the date of her second card since meetings wereheld on August 29 and 31. I thus credit Moss' uncontradict-ed testimony regarding the first card and receive her secondcard in evidence as having been signed in August. Accord-ingly, I count Moss among those who designated the Unionas their collective-bargaining representative.(t) Joseph Lee Jackson (R)Joseph Jackson testified that he signed his union cardwhich was dated "8-10-76," at a union meeting he attendedwith his daughter on that date. Jackson later testified that hethought the eighth month was October. Jackson's daughter'scard is also dated August 10, 1976. Jackson's name appearson Respondent's list of union supporters under the dateAugust 12, 1976. Although Jackson's testimony was confus-ing at times, I find that Jackson signed his card some time inAugust 1976, probably on August 10, well before thedemand date. Accordingly, I find Jackson's card to beadmissible and valid.(u) Columbus RutledgeColumbus Rutledge testified that someone read an autho-rization card to him and asked him to fill out a card for theUnion. Rutledge gave that person permission to fill out thecard for him. David Lee Harris subsequently testified that,on August 18, 1976, he completed, signed, and dated theauthorization card at Rutledge's request. Harris initialed thecard as well. Based on the credible testimony of Rutledgeand Harris, I find Rutledge's card to be valid.(v) Audrey Jewel ThomasAudrey Thomas testified that she partially filled out thedate on her card, which she signed at home, placing488 J. P. STEVENS AND COMPANY, INC."August" on the card. However, because Thomas did notknow the exact date at the time, she asked her sister to checkthe calendar and fill in the date while Thomas finisheddressing. Thomas was certain the August 8 date was correctbecause she remembered it as the date of the first unionmeeting. Her testimony was not contradicted. I thus find hercard to be valid.(w) McKinley Pinkard (R)McKinley Pinkard testified that he signed an authoriza-tion card on July 22, 1976. Pinkard also testified that heattended some union meetings prior to signing this card. Hewas mistaken, since the first union meeting was held onAugust 8. Pinkard also testified that he gave his brotherAlvin permission to sign a second card for him. AlvinPinkard testified that McKinley asked him to sign a card forhim on August 3. Alvin did so and turned the card in at thefirst union meeting. The testimony of McKinley and Alvinconcerning the second card is corroborated by the fact thatMcKinley Pinkard's name appears on Respondent's list ofunion supporters under the date August 9, 1976. I thuscredit the testimony of the Pinkards regarding the cardsigned by Alvin on McKinley's behalf and admit that cardinto evidence. Accordingly, I find that card to be valid andcount McKinley Pinkard as an employee who designated theUnion to represent him.(x) L. C. RuthL. C. Ruth testified that he read and signed a blank cardat Alvin Pinkard's request. The card was dated August 25,1976. Because Ruth was in a hurry, he asked Pinkard tocomplete the rest of the card. Alvin Pinkard testified that hecompleted the card and dated it accurately on August 25,1976. I credit the testimony of Pinkard and find Ruth's cardto be a valid designation as of August 25, 1976.(y) Lorene JacksonLorene Jackson testified that she signed an authorizationcard on July 28, 1976, but misdated the card "6/28/76." Sheremembers signing the card in July because she had justreturned from vacation. Jackson's testimony is corroboratedby the fact that her name appears on Respondent's list ofunion supporters under the date August II, 1976. Moreover,it is likely that the card was signed in July since that is whencards were first distributed at the plant gate. Therefore, Icredit Jackson's uncontradicted testimony and find her cardto be valid.(z) Gloria HollowayGloria Holloway testified that she signed a union card at aunion meeting held on Tuesday; the card was dated August18, 1976. Although August 18 was a Wednesday and not thedate of a union meeting, Holloway was certain she signed thecard in August. I credit Holloway's testimony that shesigned the card in August, well before the demand date.Accordingly, I find the card to be valid.(aa) Eugene Thomas (R)Respondent objects both to the date and the signature onthis card. Eugene Thomas testified that a union card wasfilled out for him because he cannot read or write. At first,Thomas testified that he put an "X" for his signature, butlater he recalled signing a second card because a mistake hadbeen made on the first one. A comparison of Thomas'signature on the card with a writing sample taken at thehearing shows the two to be identical. Thomas' card is datedAugust 23, which is a Monday, but Thomas testified that hesigned the card at a union meeting on Sunday. Thomasrecalled that the meeting was in August because it wasbefore his wife was injured in an auto accident theSeptember .Although the card may be misdated insofar asthe specific day is concerned, I credit Thomas' testimonythat he signed the card in August, well before the demanddate. Accordingly, I rule Thomas' card admissible and findit to be a valid designation of the Union.(bb) Malcolm 0. Stacey (R)Steve Sullivan testified that he gave a blank card toMalcolm Stacey and was present when Stacey signed thecard. Sullivan only glanced at the signature on the card anddid not know if Stacey had filled in the date. The dateappears to be written with a different type of writinginstrument than the rest of the card. Although Sullivanbelieved that Stacey had signed the card around the August25, 1976, date appearing on the card, he could not be sure.Sullivan was not even certain whether the card had beensigned in the same month as his own card, dated August 10.Because Sullivan was uncertain as to the time the card wassigned, and Stacey did not testify, the General Counsel hasfailed to establish that Stacey's card was signed before theSeptember 13, 1976, demand date. I therefore admit the cardinto evidence but I do not count Stacey as having designatedthe Union.(cc) C. L. CantyRespondent objects to the card of C. L. Canty because thedate and other writing on the card appear to be differentfrom the signature. Although Canty may be mistaken in histestimony that he filled out the entire card, his testimonythat he signed the card in early August is corroborated bythe fact that his name appears on Respondent's list of unionadherents under the date of August 9, 1976. Canty claimedhe signed his card on August 10. Even though he may havebeen mistaken as to the exact date, I find he did sign a cardin August. Respondent also questions the signature onCanty's card as being different from a writing sample takenat the trial. I disagree. Moreover, Respondent did not submitCanty's W-4 form for comparison. Thus, I credit Canty'stestimony that he signed his card in August and I count thecard as a valid designation.(dd) Pearlie Mae EllisAlma Carter testified that she gave Pearlie Mae Ellis aunion card in the cafeteria and that she watched Ellis489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplete the card, date it, and sign it. The date on the cardis August 19, 1976. The fact that Ellis signed a card in mid-August is corroborated by the inclusion of her name onRespondent's list of union adherents under the date August11, 1976. There was no showing that the card had beendated incorrectly, even though Carter had difficulty inde-pendently remembering the date. Therefore. I find the cardto be valid.(ee) George LetcherOn direct examination, George Letcher testified thatMinnie Jackson gave him a card, which he completed andreturned to her during work on September 12, 1976.According to Letcher, he placed a "9" for September on thedate space on the card, but he told Jackson to completewriting the date because he had to return to work. On cross-examination, Letcher testified that he asked Jackson tocomplete the date because he did not know the date and hewatched her date the card. Because September 12 is only Iday before the demand date, the exact date of this card iscritical. The inconsistency of Letcher's testimony, the factthat Letcher did not himself know the date, and the failureof the General Counsel to call Jackson to elucidate thismatter, make me unwilling to find that the card was signedbefore the demand date. Therefore, Letcher's card will notbe counted.""(3) Objections as to signatureIn none of the following cases did Respondent submit aW-4 form to compare an employee's signature with that onthe card. I thus credit the testimony of those who authenti-cated the cards and count the cards as valid designations:Anthony Fields, Johnny Adams, Arthur LaPrade, RobertLaPrade, Ann (Lyra A.) Kimbrough, Barbara McNeely,and Albertha Jackson. All but Fields also appear onRespondent's list of union supporters.There remain the objections to the cards of JimmyHumphrey and Gwendolyn Butler. Respondent did submittheir W-4 forms for comparison of signatures.(a) Jimmy HumphreyI view with suspicion Humphrey's testimony that hesigned the union card (G. C. Exh. 176) which was dated July28, 1976, and was purported to be signed by him. Acomparison of the signature on the union card with thesignatures on his W- form, as well as other documentsoffered into evidence by Respondent, leaves me in consider-able doubt as to who signed the card. In addition, Hum-phrey's testimony about other issues in this case was farfrom reliable.However, Humphrey was an ardent union supporterwhose name appears on Respondent's list of union adherentsunder the date of August 11, 1976. In its brief, Respondentconcedes that Humphrey made known his union support onAugust 11 and, since he was acting on instructions fromUnion Representative Mann, it is likely that the announce-ment came in the form of a declaration that he had signed acard. He probably had signed a card even though it was not'" The card. however. was sufficiently authenticated to permit it t headmitted into evidence.the one admitted into evidence here. He distributed unionliterature at the plant and attended union meetings inAugust. Thus, Humphrey's union activity and the presenceof his name on Respondent's list of union supporters is"convincing" and "reliable" evidence of his designation ofthe Union as bargaining representative prior to the demanddate. See Pinter Bros.. Ic.. 227 NLRB 921. 922 (1977). Seealso N'L.R.B. v. Gisel Packing Co.. Inc.. 395 U.S. at 596-597.(b) Gwenldolyn ButlerJerry Davis testified that in early August 1976 he gave ablank card to Butler and that, when she returned the card acouple of days later, it was signed and dated August 11,1976. Although Davis did not see Butler sign the card, thefact that she returned the completed card and returned it tohim would ordinarily be sufficient to authenticate the cardas a proper designation by her of the Union. However.unlike in the case of Bennett, whose card Davis alsoauthenticated, there is some discrepency between the signa-ture on Butler's card and her W4 form. Nor did Butler'sname appear on Respondent's list of union supporters. Inthe absence of other corroborating evidence, and thetestimony of Butler, I have considerable doubt about theauthenticity of Butler's card. Thus, I decline to count hercard toward the Union's majority.(c) SummaryIn summary. I have rejected the cards of Butler, Stacey.Gipson, and Letcher and I shall not count them as evidenceof the Union's majority status.Based on my rulings at the trial concerning the authoriza-tion cards offered and received in evidence, my rulings andfindings as to people included in the unit, and the findingsmade herein conccrning the validity of cards and designa-tions specifically objected to by Respondent, I find that 262employees in an appropriate bargaining unit had designatedthe Union as bargaining representative by the demand date,September 13, 1976. These employees are designated with anasterisk on the list of employees in Appendix A to thisdecision. "'The Union's majority-262 out of a unit of 457-was asolid 57.3% which, in the parlance of political electionresults, would have been a landslide. In the posture of thiscase-considering that the cards were tested in an adjudica-tory proceeding with over 80% of them verified, under oath,by the card signers themselves-the signed cards are a muchmore reliable indicator of union support than an electionconducted at the West Boylston plant in September 1976after Respondent's extensive unfair labor practices.3. The effect of the unfair labor practicesUnder the Supreme Court's Gissel decision, a bargainingobligation attaches in the absence of an election if the unfairlabor practices are "outrageous" or "pervasive" or wherethey are less serious but "have the tendency to underminemajority strength and impede the election process." The" Another group of employees signedl cards after the demand date I hasenot colilnled he'.c eard.490 J. P. STEVENS AND COMPANY, INC.unfair labor practices in this case were at least seriousenough to undermine majority strength and impede theelection process.Respondent undertook a widespread and extensive cam-paign with coercive captive audience speeches; threats ofreprisals; promises and grants of benefits; and solicitations ofgrievances to counter the Union. Respondent also discrimi-natorily discharged and disciplined many union adherents.Twelve employees were subjected to disciplinary harassmentand discharge for their union activities. Three others wereissued warnings for engaging in union activities. Manyothers were touched by threats, interrogation, and othercoercive conduct. Respondent's violations, which spanned aI-year period, continued until the beginning of the hearing inthis case. The plant manager made coercive remarks inspeeches to small groups of employees shortly before thebeginning of the hearing; and Respondent discriminatorilydischarged a union leader, J. B. Jefferson, shortly after thebeginning of the hearing. These unfair practices were severeand widespread, they were of a character which wouldlinger, and they are incapable of being dissipated undertraditional remedies.Nor is there any reason to believe that similar violationswill not recur. Respondent has a history of similar violationsand, despite the existence of court decrees, it has notchanged its apparent policy of flouting the law in order toprevent its employees from freely selecting a bargainingrepresentative to negotiate wages, hours, and terms andconditions of employment on their behalf. Even in the twoinstances where Respondent reinstated discriminatorily dis-charged employees, it continued to litigate the validity of itsaction, did not grant backpay to one employee, and made noeffort to notify all of its employees that it was remedyingunlawful conduct.In these circumstances, I find that Respondent's unfairlabor practices were so serious and widespread that theyundermined the Union's majority and precluded a freeelection at West Boylston. There is no reason to believe thattheir effects have been dissipated or that traditional remedieswould prevent their recurrence. Rather, in view of Respon-dent's unfair labor practice history and its conduct in thiscase, denial of a bargaining order would undoubtedly createin the minds of employees the notion that Respondent couldsuccessfully flout the law and escape a bargaining obligationsimply by virtue of the passage of time. Shortly before thehearing in this case, Plant Manager McGowan madesubstantially this point when he cautioned that the casemight take years to resolution. Unfortunately for theemployees herein, he was probably right. Twenty-five yearsago, the Supreme Court approved the imposition of abargaining order in the absence of an election even though aunion subsequently lost its majority, based on authorizationcards, after the employer had refused to bargain with it. Inlanguage apropos to the situation herein, the Court stated:The Board might well think that, were it not to adoptthis type of remedy, but instead order elections uponevery claim that a shift in union membership hadoccurred during proceedings occasioned by an employ-er's wrongful refusal to bargain, recalcitrant employersmight be able by continued opposition to union mem-bership indefinitely to postpone performance of theirstatutory obligation. In the Board's view, proceduraldelays necessary fairly to determine charges of unfairlabor practices might in this way be made the occasionfor further procedural delays in connection with repeat-ed requests for elections, thus providing employers achance to profit from a stubborn refusal to abide by thelaw. That the Board was within its statutory authorityin adopting the remedy which it has adopted toforeclose the probability of such frustrations of the Actseems too plain for anything but statement.Frank Bros. Co. v. N.L.R.B., 321 U.S. at 705.In sum, Respondent, by its serious unfair labor practices,has forfeited its right to an election, and the Union'smajority, expressed by signed designations as of September13, 1976, is a more reliable indicator of majority supportthan would be a theoretically free election which is impossi-ble to attain in the circumstances of this case. Thus, I findthat, when Respondent declined the Union's September 13,1976, request for recognition and responded with seriousunfair labor practices, it violated Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening its employees with economic and otherreprisals if they supported the Union; by interrogating itsemployees about their union activities or those of otheremployees; by soliciting grievances from its employees withthe implied or expressed promise that they would beremedied without a union; by promising, announcing, andgranting benefits and improvements in terms and conditionsof employment to employees in order to discourage themfrom supporting a union; by telling employees that supportof a union would be futile, that it would not sign a contractwith the Union, and that the identity of union card signersand the names of those employees who filed charges with orgave testimony before the Board would become known to it;by soliciting employees to spy on union meetings andcopying down names of those employees engaging in unionactivity; by threatening employees with harassment if theysigned union cards and informing them to report if they werepressured into signing authorization cards; by issuing warn-ings to employees for engaging in union activity; by tellingemployees that they were not or would not be considered foremployment unless they foresaked the Union, Respondenthas violated Section 8(aX 1) of the Act.4. By discharging and terminating employees WilliamMinnifield, Marva Watkins, J. B. Jefferson, Tim Walker,Alvin Pinkard, Margie Moss, Melvin Boyd, Calvin Rumph,Jerry Oliver, and Richard Purter, by suspending employeeMinnifield for 5 days, by refusing to transfer and thereafterterminating employee Edward Beeman, by issuing ninewarnings to employee Willie Townsend, by issuing warningson August 18, 1976, to Margie Moss and Tim Walker, byissuing warnings on June 10 and July 29 and 30, 1977, to J.B. Jefferson, and by issuing warnings on September 8, 9, and491 DECISIONS OF NATIONAL LABOR RELATIONS BOARD13, 1976, to Melvin Boyd, Respondent has violated Section8(a)(3) and (1) of the Act.5. By refusing to hire or consider for hire or rehireemployees Walker, Moss, Minnified, and Beeman because oftheir union activities, Respondent has violated Section8(a)(3) and (1) of the Act.6. By refusing to hire or to consider for hire or rehireemployee Tim Walker because charges were filed on hisbehalf with the Labor Board, Respondent violated Section8(a)(4) and (1) of the Act.7. By refusing to recognize and bargain with the Union onSeptember 13, 1976, in the appropriate unit set forth below,Respondent has violated Section 8(a)(5) and (1) of the Act.8. The appropriate unit is as follows:All production and maintenance employees, includ-ing lab technicians, chief lab technician, productionclerks, payroll analysis clerk, head warehouseman,training instructors, utility air conditioning mechanic,and section men or fixers, employed at Respondent'sWest Boylston facility, but excluding: training supervi-sor, billing clerk, guards, payroll clerk, porter, trafficmanager, switchboard operator, office supervisor, secre-tary-clerk, shipping supervisor, head packer and allother guards, managerial employees and supervisoryemployees as defined in the Act.9. The above are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.10. Respondent has not committed any other unfair laborpractices alleged in the complaint.THE REMEDYI shall recommend that Respondent be ordered to ceaseand desist from engaging in the conduct found unlawfulherein and to post an appropriate notice. The notice shouldbe posted for I year in view of the severity of the unfair laborpractices, the timespan within which they occurred, and thedelay between violation and implementation of remedy. Ishall also recommend that Respondent be ordered to bargainwith the Union and that it offer reinstatement to employeesfound to have been unlawfully discharged. Respondent willalso be ordered to make whole those employees who havesuffered loss of pay due to discrimination against them,computed as provided in F. W. Woolworth Co., 90 NLRB289 (1950), and Florida Steel Corp., 231 NLRB 651(1977). ?9The General Counsel and the Charging Party also requestcertain additional remedies, such as companywide posting,the reading and mailing of notices, and access to companyproperty by union organizers, which, by now, have becometraditional in Stevens cases. I find that these additionalremedies are appropriate in the circumstances of this case.,o See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962). I donot order the reinstatement of employees Jefferson and Walker because therecord shows they were fully reinstated to the same or better jobs. Jeffersonwas apparently reimbursed for his loss of earnings. Walker, however, wassimply rehired as a new employee. Edward Beeman is to be made whole forthe loss of earnings and benefits he suffered from September 10, 1976, when heshould have been transferred to a different job; and William Minnifield is to bemade whole for the loss of earnings and benefits suffered as a result of his 5-day discriminatory suspension in August 1976, prior to his discharge.See the Stevens cases reported at 239 NLRB 738 and at 240NLRB 33 (1979).In addition, the General Counsel requests a prospectivebargaining order covering future bargaining requests any-where in the Stevens enterprise whenever the Union secureseither a card majority or a certification. In practical effect,the General Counsel seeks to litigate future Gissel orcertification refusals to bargain in the context of a contemptlitigation rather than in Board procedures. Such a remedyhas been granted with regard to future certifications in theRoanoke Rapids case, 239 NLRB at 770, which was itself acertification refusal-to-bargain case. I see no need to repeatsuch an order here, particularly since this was not acertification refusal-to-bargain case. With respect to an infuturo companywide order as it would apply to a Gisselrefusal to bargain, the Board rejected such a remedy in theRoanoke Rapids case, primarily because a bargaining orderbased on a card majority calls upon the Board's assessmentof the facts and its remedial authority in each particularcase. For this reason I do not think such a remedy isappropriate here, even though Respondent has demonstratedthat when presented with card majority it is disposed tocommit unfair labor practices which may preclude theholding of a free election. Moreover, the General Counselhas readily available litigation tools to accomplish the sameresult. If similar conduct should take place at anotherStevens plant, the General Counsel may urge that aparticular set of facts, including a card majority andsubstantial unfair labor practices, justifies a temporaryinjunction to force immediate recognition and bargainingunder Section 10(j) of the Act. In these circumstances, I seeno reason to issue a companywide in futuro bargaining orderand I decline to include such provisions in this Order.The Charging Party also requests that the Order includethe imposition of an "interim grievance procedure" wherebyRespondent is required to reduce to writing all its existingterms and conditions of employment and to discuss andprocess employee grievances. While the request is imagina-tive, it is the same type of request which was rejected by theBoard in the Roanoke Rapids case. For the same reasonsstated by Administrative Law Judge Ries in his Decision,adopted by the Board, I reject the request in this case. See239 NLRB at 772.Finally, the General Counsel and the Charging Partyrequest the reimbursement of litigation and organizationalexpenses in this case. I also decline to impose theseadditional remedies. While Respondent's unfair labor prac-tices were serious and its defenses were often wide of themark and artificial, I cannot label them frivolous. Moreover,Respondent succeeded in disproving many of the allegationsin the complaint. Thus, the Order herein shall not include aprovision for reimbursement of litigation or organizationalexpenses."°"" Respondent offered into evidence two exhibits concerning written andvideo-tape instructions prepared by counsel and given to its supervisorsconcerning their obligations under the labor laws. These instructions, whichwere transmitted to the supervisors in November 1977. were prepared inconnection with a Second Circuit contempt decree, although the decree didnot by its terms apply to the West Boylston plant. I reserved ruling on theseexhibits. I now rule that the exhibits are admissible and that Respondent492 J. P. STEVENS AND COMPANY, INC.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"'J. P. Stevens & Co., Inc., New York, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging union activity on behalf of the Union orany other labor organization by discharging, refusing totransfer, hire, rehire, or reinstate, suspending, harassing,disciplining, or issuing warnings to employees, or otherwisediscriminating against employees in any manner with respectto their tenure of employment or any term or condition oftheir employment.(b) Interrogating its employees about their union activitiesor those of other employees.(c) Soliciting grievances from its employees with theimplied or expressed promise that they will be remediedwithout a union.(d) Promising or granting benefits or improvements interms and conditions of employment or announcing suchbenefits or improvements to employees in order to discour-age them from supporting the Union or any other labororganization. However, nothing herein shall be construed asauthorizing or requiring Respondent to vary or abandon anybenefits previously conferred.(e) Threatening employees with economic and otherreprisals because they engage in union activities.(f) Telling employees that support of a union will be futile,that it will not sign a contract with the Union, or that it willlearn the identity of union card signers and the names ofemployees who file charges or give testimony concerningunfair labor practices against it.(g) Soliciting employees to spy on union meetings oractivities or otherwise engaging in surveillance of unionactivities or creating the impression among employees ofsurveillance of union activities.(h) Threatening employees with harassment if they signunion cards, informing or encouraging employees to reportto it if employees are pressured into signing union cards, andissuing warnings to employees who pass out union cards orengage in union activity.should instanter provide copies of the exhibits to the General Counsel and theCharging Party if it has not already done so. Although the exhibits dealessentially with compliance matters, they are useful in providing a full record.I note, however, that nothing in the exhibits convinces me that a bargainingorder-or any other remedy herein-is not appropriate. The instructions werenot transmitted to employees and did not seek to retract or dissipate pastunfair labor practices. Indeed, supervisors were instructed in October 1976and thereafter of their obligations under the Act by lawyers for Respondent,yet violations continued. The fault lies not in supervisors misapprehending thelaw but in their superiors flouting it, either directly or by condoningbrinksmanship and engaging in subtleties uncovered only through litigation.Finally, these instructions were given in November 1977, over I year after therefusal to bargain herein. The Board has made it quite clear that, in assessingthe propriety of a bargaining order, "the situation must be apprised at thetime the unfair labor practices occurred and not at the time the Board isdeciding the case." International Manufacturing Co., Inc., 238 NLRB 1361,1362 (1978). See also Plastic Film Products Corp.. 238 NLRB at 137.Respondent also filed a motion to reopen the record on August 3, 1978-after the end of the hearing-to receive evidence of numerous measures it hastaken "to assure compliance" with the Act, many of which were takenpursuant to Board and court orders and as a result of litigation by the General(i) Telling employees that they will not be considered foremployment unless they foresake the Union or refusing tohire employees because charges were filed on their behalfwith the Labor Board.(j) Refusing to bargain collectively with the above-namedUnion as the exclusive bargaining representative in theappropriate bargaining unit set forth herein.(k) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their Section 7rights.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, recognize and bargain in good faith withAmalgamated Clothing and Textile Workers Union as theexclusive representative of all employees in the appropriateunit set forth below, with respect to rates of pay, wages, andother terms and conditions of employment and, if anunderstanding is reached, embody such understanding in awritten, signed agreement. The appropriate unit is:All production and maintenance employees, includ-ing lab technicians, chief lab technician, productionclerks, payroll analysis clerk, head warehouseman,training instructors, utility air conditioning mechanic,and section men or fixers, employed at Respondent'sWest Boylston facility, but excluding: training supervi-sor, billing clerk, guards, payroll clerk, porter, trafficmanager, switchboard operator, office supervisor, secre-tary-clerk, shipping supervisors, head packer and allother guards, managerial employees and supervisoryemployees as defined in the Act.(b) Offer to William Minnifield, Marva Watkins, AlvinPinkard, Margie Moss, Edward Beeman, Melvin Boyd,Calvin Rumph, Jerry Oliver, and Richard Purter immediateand full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, andmake them and employees Tim Walker and J. B. Jeffersonwhole for any loss of earnings or benefits connected withtheir employment status they may have suffered because ofRespondent's discrimination against them in the manner setforth in the section herein entitled "The Remedy."(c) Expunge and remove from its records and files anywarning notices, suspensions, or other notations dealing withCounsel. Respondent asserts that the proffered evidence "was not presentedduring the hearings in the instant case because such evidence became availablesince that time." Whether such proffer relates to the extraordinary remediesrequested by the General Counsel or the bargaining order, such evidence is ofminimal relevance and, in any event, would not alter my conclusions as toremedy. The proffered evidence does not deal with substantive allegations butrather involves matters of general compliance with the labor laws. Moreover,the events took place well after the operative misconduct and was notaddressed specifically to its redress. I therefore deny the motion to reopen. CfBandag. Inc. v. N.LR.B., 583 F.2d 765, 770-773 (5th Cir. 1978). See RepublicSteel Corp.. 9 NLRB 219, 400 (1938); N.LR.B. v. Swift & Co.. 129 F.2d 222(8th Cir. 1942).Despite Respondent's proclaimed changes in corporate policy, the need foran appropriate remedy for its serious misconduct remains the same: "Plus cachange et plus c'est la meme chose.""' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe terminations of the employees found to have beendiscriminated against herein. In addition, remove from itsfiles the following warnings: those of Willie Townsend fromAugust 1976 until February 1977; those of J. B. Jeffersondated June 10 and July 29 and 30, 1977; those of MargieMoss and Tim Walker on August 18, 1976; those of MelvinBoyd on September 8, 9, and 13, 1976; those of WilliamMinnifield from August 20, 1976, until his discharge; andthose of Edward Beeman after September 10, 1976. Inaddition, Respondent shall write a letter to each affectedemployee informing him or her that it has complied withthis provision.(d) Post in conspicuous places in each of Respondent'splants, including all places where notices to employees arecustomarily posted, for a period of 1 year, copies of theattached notice marked "Appendix B.""'2Copies of saidnotice, on forms provided by the Regional Director forRegion 15, shall be signed on behalf of Respondent by itspresident and the chairman of its board of directors, and, inaddition, by each of the other members of the board ofdirectors and by the highest managerial official of the plantin which the notice is posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Reproduce and mail to the home of each of itsemployees at all of its plants, a facsimile of the aforesaidsigned notice, together with the letter appended hereto as"Appendix C." Said letter shall be reproduced on Respon-dent's regular business stationery and signed by the highestofficial of the recipient's plant. Respondent shall provide theRegional Director for Region 15 with proof of such mailing.(f) At such reasonable time after the entry of this Order asthe Board may request, convene during working time bydepartments and shifts all its employees in each of its plantsand, at its option, either have the notice read by the highestmanagerial official in the plant or provide facilities andpermit a Board agent to read the notice to the saidemployees. In the event Respondent chooses to have thenotice read by its official, the Board shall be afforded areasonable opportunity to provide for the attendance of aBoard agent.(g) Upon request of the Union, made within 2 years fromthe date hereof, immediately grant the Union and itsrepresentatives reasonable access to the plant bulletin boardsand all places where notices to employees are customarilyposted, at each of Respondent's plants, for a period of I yearfrom the date of request.(h) In the event that during a period of 2 years followingentry of this Order any supervisor or agent of Respondentconvenes any group of employees at any of Respondent'splants and addresses them on the question of unionrepresentation, give the Union reasonable notice thereof andafford two union representatives a reasonable opportunity tobe present at such speech, and, upon request of saidrepresentatives, permit one of them to address the employeesfor the same amount of time as Respondent's address.(i) If within the next 2 years the Board schedules anelection in which the Union participates at any of Respon-dent's plants, then, upon request by the Union, afford atleast two union representatives reasonable access to each ofRespondent's said plants and appropriate facilities to delivera 30-minute speech to employees on working time, the datethereof to be within 10 working days before, but not within48 hours prior to, any such election.(j) Upon request of the Union, immediately furnish it withlists of the names, addresses, and classifications of all ofRespondent's employees at each of its plants as of the latestavailable payroll date, and furnish a corrected, current list tothe Union at the end of each 6 months thereafter during the2-year period referred to above.(k) For a 2-year period, upon request of the Union,without delay, permit a reasonable number of Unionrepresentatives access for reasonable periods of time to all itscanteens, rest, and other nonwork areas, including parkinglots, within each of its plants, for the purpose of communi-cating orally and in writing with the employees in such areasduring changes of shift, breaks, mealtimes or other nonworkperiods.(1) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords and all other records necessary or appropriate toanalyze the amounts due employees under this Order.(m) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that those portions of thecomplaint found to be without merit are hereby dismissed."' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX CDear Stevens Employee:This letter, and the enclosed notice, is being sent to all J.P. Stevens employees to inform you of a recent decision bythe National Labor Relations Board' relating to the Stevensfacilities in West Boylston, Alabama.The Amalgamated Clothing & Textile Workers Union ofAmerica, AFL-CIO, has been trying to organize the WestBoylston hourly employees for the purpose of having themselect that Union as their collective-bargaining representa-tive. After a hearing the National Labor Relations Boardfound that the Company interfered with, restrained, andcoerced employees in the exercise of their rights under theNational Labor Relations Act.As you can see from the enclosed notice, the Company haspromised that, in the future, we will comply in good faithwith the labor laws.Sincerely yours,(Plant Manager)' If the Board's Order is enforced by a court of appeals, insert at this point,", approved by a United States Court of Appeals,".494